Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 1 of 167



    LITTLER MENDELSON,       P.C.
    One Newark Center - 8th Floor
    Newark, New Jersey 07102
    Attorneysfor Defendants
     Salisbury Bank and Trust Company and Salisbwy Bancorp, Inc.

                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


   WILLIAM       GUNNAR           TRUITT,                                 Civil Action No.: 7: 18-cv-08386-NSR-PED

                                          Plaintiff,
                                                                               DECLARATION    OF JENNIFER I.
           -against-                                                              FISCHER IN SUPPORT OF
                                                                                DEFENDANTS'   MOTION FOR
   SALISBURY BANK AND TRUST COMPANY;                                               SUMMARY JUDGMENT
   AND SALISBURY BANCORP, INC.,

                                          Defendants.




           JENNIFER           I. FISCHER,         of full age, hereby        declares     pursuant   to 28 U.S.C.         §

   1746:

           1.          I am an attorney-at-law            admitted     to practice      before   this Court     and an

   Associate    at the law firm of Littler Mendelson,                P.C., attorneys     for Defendants       Salisbury

   Bank and Trust Company               and Salisbury      Bancorp,       Inc. (together,     "Defendants")      in the

   above-captioned       matter.      I submit this Certification         in support of Defendants'       motion     for

   summary judgment.

           2.          Attached    as Exhibit A is a true and correct copy of the Verified                 Complaint

   in this action, dated August 21, 2018.

           3.          Collectively     attached as Exhibit B are true and exact copies of the relevant

   pages from the transcript          of the deposition    of Plaintiff    William      Gunnar Truitt ("Plaintiff'),

   conducted    on June 27, 2019.
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 2 of 167



           4.      Collectively attached as Exhibit C are true and exact copies of the relevant

   pages from the transcript of Kevin Cantele's deposition, conducted on July 16,2019.

           5.      Collectively attached as Exhibit D are true and exact copies of the relevant

   pages from the transcript of Spring Burke's deposition, conducted on July 22,2019.

           6.      Collectively attached as Exhibit E are true and exact copies of the relevant

   pages from the transcript of Douglas Cahill's deposition, conducted on July 22,2019.

           7.      Collectively attached as Exhibit F are true and exact copies of the relevant

   pages from the transcript of Art Bassin's deposition, conducted on July 24,2019.

           8.      Collectively attached as Exhibit G are true and exact copies of the relevant

   pages from the transcript of Richard Cantele's deposition, conducted on July 29, 2019.

           9.      Attached as Exhibit H is a true and correct copy of email correspondence to

   Sara Murphy from Linda King. (Ex. D-9 to Plaintiffs Deposition).

           10.     Attached as Exhibit I is a true and correct copy of Defendants' Answers and

   Objections to Plaintiff s First Set ofInterrogatories,   dated January 25, 2019.

           11.     Collectively attached as Exhibit J is a true and exact copy of the relevant

   pages of Plaintiffs    Offer of employment to work as a Mortgage Lending Officer Trainee,

   dated January 29, 2018. (Ex. D-4 to Plaintiff s Deposition).

           12.     Collectively attached as Exhibit K is a true and exact copy of Plaintiffs

   Notice and Acknowledgement       of Pay Rate and Payday. (Ex. D-7 to Plaintiffs Deposition).

           13.     Attached as Exhibit L is a true and correct copy of a development plan

   detailing Plaintiffs   timeline for the completion of his training program, dated February

   2018. (Ex. D-5 to Plaintiffs Deposition).




                                                        2
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 3 of 167


           14.     Attached as Exhibit M is a true and correct copy of Plaintiff's            job

   description for a Mortgage Originator Trainee position, dated March 2016. (Ex. D-ll to

   Plaintiff's Deposition).

           15.      Attached as Exhibit N is a true and correct copy of Plaintiff's Resume. (Ex.

   D-3 to Plaintiff's Deposition).

           16.      Attached as Exhibit 0 is a true and correct copy of Plaintiff's resignation

   email/letter to Amy Raymond and Andrea MacArthur, dated May 1, 2018. (Ex. D-23 to

   Plaintiff's Deposition).

           17.      Attached as Exhibit P is a true and correct copy of Plaintiff's resignation

   email correspondence       to Douglas Cahill, dated May 1, 2018.    (Ex. D-24 to Plaintiff's

   Deposition).

           18.     Attached as Exhibit Q is a true and correct copy of email correspondence,

   dated March 12, 2018, approving Plaintiff's outside employment as a Dutchess County

   Legislator.

           19.     Attached as Exhibit R is a true and correct copy of email correspondence to

   the EntireBank     from Douglas     Cahill, dated May 18, 2018, announcing         Plaintiff's

   resignation.

           20.     Attached as Exhibit S is a true and correct copy of email correspondence to

   Douglas Cahill, Amy Raymond, and Andrea MacArthur               from the Plaintiff with an

   attachment of letters Plaintiff drafted regarding his candidacy in the November 2018

   elections in New York State as well as the State Assembly calendar, and the NYS

   Legislative Ethics Commission standards of conduct relating to outside employment or

   business activity, dated April 16,2018. (Ex. D-20 to Plaintiff's Deposition).




                                                      3
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 4 of 167



           21.    Attached as Exhibit T is a true and correct copy of The N ew York Times

   article regarding "Why N.Y. Lawmakers Think They Deserve a $50,000 Raise," dated

   December 9,2018.

           22.    Attached as Exhibit U are true and correct copies of various memos to the

   HRiCompensation     Committee from Douglas Cahill, dated May 31, 2013, June 27, 2014,

   June 26, 2015, June 24, 2016, April 28, 2017, May 25, 2018 detailing various employees'

   requests for outside activities/employment   and volunteerism spreadsheet for 2011 through

   the present.

           23.    Attached as Exhibit V are true and exact copies of the relevant pages from

   the Salisbury Bank Employee Handbook, dated January, 2018, including Plaintiff's signed

   Acknowledgement of the same. (Exs. D-12 and D-13 to Plaintiff's Deposition).

           24.    Attached as Exhibit Ware true and exact copies of the relevant pages from

   the Salisbury Bank Code of Ethics, dated November 27,2017, including Plaintiff's signed

   Acknowledgement of the same. (Exs. 0-14, D-15 and D-16 to Plaintiff's Deposition).

           Pursuant to 28 U.S.C. § 1746, Ideclare under the penalty of perjury under the laws

   of the United States that the foregoing is true and correct.




                                                                  By: lsi Jennifer 1. Fischer
    Dated: December 13,2019
                                                                        Jennifer 1. Fischer




                                                       4
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 5 of 167




            EXHIBIT
                               A
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 6 of 167

FILED: DUTCHESS                   COUNTi CLERK 08 22 2018 02:29 ~                                                        _.,,--_ ..-. -   --   -_   .._-
                                                                                                                       INDEX NO. 2018-52675
NYSCEF DOC. NO. 1
                                                                                                           RECEIVED       NYSCEF:                     08/23/2018



          McCULLOUGH GINSBERG
         MONTANO & PARTNERS LLP
          122 E 42nd Street, Suite 3505
         New York, NY 10168
         Tel: (646) 435-0300
         tmccullough@mgpllp.com
         Attorneys/or Plaintiff

         Coughlan Law Offices, LLP
         P.O. Box 72, 22 Hutton St.                                                                    RECEl~D
         Rhinecliff, NY 12574
         Tel: (845) 802-6684                                                                                 fl.I.lG '). 4: 'LQ\S
         coughlanlawoffices@gmall.com
         Co-counsel/or Plaintiff
                                                                                                         BY:~t

         SUPREME COURT OF THE STATE
         OF NEW YORK
         DUTCHESS COUNTY
         .-- ---- --- --- ----- ----- ---- ----- - --- ---- --- --- --- -- x
                                                                               SUMMONS AND VERlFffiD COMPLAINT
        William Gunnar Truitt,                                                 Index No:
                                                                                           ---_
                                                     Plaintiff,                August 21, 2018
        vs.
                                                                               Plaintiff Designates Dutchess County as the
                                                                               Place of Trlal and Requests Trial by Jury
        Salisbury Bank and Trust Company; and
        Salisbury Bancorp, Inc.,
                                                                               The Basis of Venue is Place of Employment, the
                                                                               Locus of the Tort, and Domicile of the Plaintiff
                                                    Defendants.

        ---- .. --- -.--. -. -- ---. -- ••---- --"'" _.-. "--'-'"     '" x




                                                                        1 of    13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 7 of 167

~--------------------~!
FILED: DUTCHESS COUNT~
NYSCEF DOC. NO.1                                                                                     INDEX   NO.   2018-52675

                                                                                           RECEIVED     NY8CEF:    08/23/2018




         TO THE ABOVE NAMED DEFENDANTS:


                 You hereby summoned        to answer the Complaint       in this action and to serve a copy of

         yom Answer,     or, if the Complaint   is not served with this Summons,          to   serve a Notice of

         Appearance,   on Plaintiff's Attorney within 20 days after the service of this SummOllii, exclusive

         of the day of service (or within 30 days   after the service is complete if this Summons Lq not

         personally delivered to you within the State of New York).       In the case of your failure to appear

         or answer, judgment    will be taken against you by default          for the relief demanded     in the

         complaint



         Dated: New York, New York
                August 21, 2018




                                                                 McCULLOUGH          GINSBERG
                                                                 MONTANO & PARTNERS LLP
                                                                  122 E 4200 Street, Suite 3505
                                                                 New York, NY 10168
                                                                 Tel: (646) 435-0300
                                                                 tmccullough@mgpUp.com
                                                                 Attorneysfor Plaintiff
                                                                 By:          ~
                                                                 j;if!!V~'
                                                                 Ted McCullough ~




                                                        2


                                                    2 of    13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 8 of 167

WILED:         DUTCHESS
NYSCEF DOC. NO.1
                              cOu=wf'Y 'cLERK'oaQ2/2()lS                        02:29       ~!11                 INDEX    NO.    2018   "52675

                                                                                                      RECEI~BD NYSCEF:           08/23/2018




                                               PRELIMIN AR Y STATEMENT

                      Plaintiff William Gunnar Truitt ("Mr. Truitt") brings this suit against Salisbury Bank and

              Trust Company ("Bank") and Salisbury Bancorp, Inc. (collectively               "Defendants"),     for violating

              New York Labor       Law by retaliating     against        Mr. Truitt    and wrongfully       terminating    his

              employment due to Mr. Truitt's political activities.

                     Mr. Truitt is and has been an elected official in Dutchess County since 2015, which was

           disclosed to !lnd known by the Bank at the time of his hiring in February 2018. Less than three

           months into Mr. Truitt's rapidly·progressing       ernpJo)'meot with the Bank, Mr. Truitt announced

           his intention to continue his political service    by    running for New York State Assembly District

           106 on Facebook.         Mr. Truitt was endorsed        for that Office by the Republican             Parties for

          Dutchess and Columbia counties (which comprise District 106).

                     Almost immediately after Mr. Truitt announced his lntention to run for District 106, Mr.

          Truitt was calJously terminated by the Bank solely and exclusively               because of the Bank's ties      (0


          Mr. Truitt's incumbent Democratic opponent for District 106 in f1agront violation of New York

          Labor Law Section 201·d. As a result of Defendunts'              willful and unlawful conduct, Mr. Truitt is

         entitled to an award of damages in an amoLUlt to be determined               at trial and attorneys'   fees.



                                         THE PARTIES AND JURISDICTION

          I.        The Bank Defendant is a bank and trust company with a branch office for the transition

         of business located at 11 Garden Street, Poughkeepsie,              NY 1260 I. Mr. Truitt was hired by the

         Bank In February of 2018 to work out of the Bank's                    Poughkeepsie       office, and within the

         jurisdictional   confines of this Court.

         2.        The Bank is incorporated in the state of Connecticut with headquarters              in Lakeville, CT.



                                                              3


                                                          3 of      13
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 9 of 167


[FILED:   DUTCHESS'         CO~           CLERK      6'8/22)2018          02:     29   ~Vlj               HmEX     NO.    2018-52675
NYSCEF DOC. NO.1
                                                                                                 RECEIVED NYSCEF: 08/23/2018



           3.      This Court has jurisdiction       over the present      controversy        In that Defendants    are

           conducting businesses in the State of New York.

          4.       Venue in this Court is proper because the actions complained           of herein Were committed

          within the jurisdictional      confines of the State of New York and County of Dutchess                and/or

          because Defendants are conducting business in Dutchess County, New York.

          5,      Upon information        and belief, Salisbury Bancorp,        Inc, is a publicly traded company

          (NASDAQ:      SAL) incorporated       in the stIlte of Connecticut       with headquarters     in Lakeviile,

          Connecticut and is the parent company of the Bank.

          6.      Upon infomlation and belief, Salisbury Bancorp, Inc. controls and is responsible for the

          conduct of the Bank.

          7,      Mr. Truitt is a resident of Dutchess County and lives in Hyde Park, New York.

          8,      Mr. Truitt is a 2017 honors graduate of Marist College, where he obtained a B.S.                   In

          Busine~s Administration with a concentration in finance.

          9.      Mr. Truitt was elected to the County Legislature of Dutchess County in 2015, while he

          was still attending college,

          10.     Mr. Truitt was elected as a Republican         representing     the 7th District in the Dutchess

          County Legislature.

          11.     In 2017, the voters in Dutchess County reelected Mr. Truitt to the 7th District in the

          Dutchess County Legislature.

          12.     Commencing at or around February 26, 2018 and until the date of his termination,                 Mr.

          Truitt was employed by the Bank for the purpose of originating mortgage loans,

          13,    Mr. Truitt was el igible to participate in Defendants'    incentive compensation       program.




                                                             4


                                                         4 of    13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 10 of 167

(~F-I-L-E-D-:-D-UT---C-H--E-S--S-C-O
                               ..••
                                 UNT~\. CLERK       08)    2 2 /2   018      0 2 : 2 9 ~ J.;Jj
                                                                                                               INDEX   NO.      2018-52675
 NYSCEP DOC. NO. 1
                                                                                                    RECEIVED     NYSCEF:        08/23/2019




           14.     tv£r. Truitt was at all times relevant herein up until the date of his tem1ination                      an

           employee of Bank within the meaning of the rdevant provisions of New York Labor La w.



                                               FACTUAL BACKGROur:m

           15.    The Bank offered Mr. Truitt a position in finance in late January of 2018 knowing that

           Mr, Truitt already had a part-time job as an elected Dutchess County Legislator,                     When Mr.

          Truitt started his employment with the Bank in February of2018,               the Bank was well aware that

          Mr, Truitt had a part-time job as a Dutchess County Legislator.

           16.    Upon Mr. Truitt's graduation      from Marist College with honors in 2017, the Bank was

          swift in hiring Mr. Truitt.

          17.     Mr. Truitt's basic compensation    structure entailed a base salary plus benetits and the bulk

          of his compensation     was to be commission-based.             The commission         portion of Mr. Tnlitt's

          compensation    was to be based on the amount of residential               and commercial        loans that he

          originated in the state of New York. Mr, Truitt was infom1ed that the other t'wo loan originators

          employed by the Bank were compensated           in excess of $150,000 per year and that ]'vir. Truitt

          could reasonably expect similar compensation.

          18.    While employed         by the Bank, Mr. Truitt progressed           through      the Bank's    mortgage

          origination training much faster than average.      The Bank was so confident in rvir. Truitt's skil Is

          and training that the Bank sponsored him for and provided him with a Nationwide                       Mortgage

          Licensing System identification number.

          19.    Thereafter,   the Bank approved     Mr. Truitt meeting his first potential            lending client in

         Newburgh, New York, Two executives of the Bank attended that meeting by phone and, at the




                                                             5


                                                          5 of   13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 11 of 167

                                               I                                                              J
[F!LED:      DUTCHESS              COUNTJ. CLERK 08/22/2018                                    02:29          h..!j                                     --
                                                                                                                                       INDEX NO. 2018-52675
NYSC£F DOC. NO.1
                                                                                                                          RECEIVED NYSCEF: 08/23/2018



             end of the meeting, provided laudatory feedback to Mr. Truitt regarding his performance                                        with the

             prospective client.

             20.       At the time Mr. Truitt was hired, he was a 22-year old man with an honors degree, a

             lucrative position at a reputable financial institution, and already a two-tenn                                  elected official in

            Dutchess County.             The Bank changed that in a heartbeat after learning that Mr. Truitt had

            decided to 11m for a New York citizen legislature position that is currently held by a Democratic

            politician with strong connections to U1eBank's Board of Directors.

            21,       Mr. Truitt formally started his employment                        with the Bank on or' around February 26,

            2018, Mr. Truitt reported to Douglas Cahill (Vice President, Director of Human Resources) and

           Amy Raymond (Senior Vice President Retail Lending and Commercial                                           Operations).      Mr. Truitt

           was also trained by Maria Seeley in the Poughkeepsie office.

           22.        Mr, Truitt had a dual report to Amy Raymond and Assistant                                       Vice President        Andren
           MacArthur,

           23.       In a Faccbook post on or around April 12,2018,                          Mr, Truitt announced            his campaign for

           the office of New York State Assembly District 106, a part-time citizen legislature position.'                                          At

           this time, Mr, Truitt was still unaware of the strong connections                                      between Bank's         Board of

           Directors and the incumbent Democratic Asscmblymember                                for District 106.

          24.        Approximately          one day later, on Friday the 13th, Mr. Truitt was asked to a.ttend an

          unscheduled meeting wherein Douglas Cahill and Amy Raymond informed him that they were

          aware of his candidacy for New York State Assembly District                                     106 and concemcd              about the

          possibility of him holding that office, Mr. Cahill and Ms, Raymond told Mr. Truitt to submit a


          I New York State Assemblymembers            frequently hold full-time outside employment.              Regarding the State Assembly,
          New York's GoVet1Hlr Andrew Cuomo has stated "part-time legislators" arc "the design of the system," noting that
          "[tJhe    tbought     is     it's'  better   to    not   have     a    full-time       legislators."      NY     State      of    Politics,
          http://www.nystateofpolitics.com/20        13/07Icuomo.dislcosw-e-proviut:s      - for-s ignificant-infonnationl      (last visited Aug.
          20,2018).

                                                                              6


                                                                        6   of    1J
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 12 of 167

                                        i
[FILED:     DUTCHESS         COUNT ,).      CLERK      0-8/2:2 /2 a 18       02: 2 9       .tJ
                                                                                       ~J. •
                                                                                                           INDEX NO. 2018-52675
NYSCRF DOC, NO.1
                                                                                                 RECEIVED NYSCEF:         08/23/2019



            written explanation of the position he was running for and whether it would impact his ability to

            commit himself to the Bank. Mr, Truitt submitted the requested lelter the following Monday,

            25.    Approximately        two weeks after Mr, Truitt submitted     that letter describing   the part-time

           citizen legislature position he was running for, he was informed that Mr. Cahill was coming to

           Poughkeepsie     to discuss the letter with him.       During that meeting, Mr. Cahill stated he had

           recently communicated        with Arthur Bassin (alkla Art Bassin), a member of the Bank's Board of
           Directors.

           26,     Specifically,   Mr. Cahill Indicated that Mr, Bassin was not comfortable           with Mr. Truitt

           11lnning for District 106.

           27,     Mr, Cahill then told Mr. Truitt that he needed to make a .:hoice bt!tween his employment

           with the Ba.nk and campaign for District 106. Without more, that manufactured             ultimatum was a

           violation of New York Labor Law,

          28.     Mr, Truitt then politely asked to meet with the CEO of the Bank, Richard Cantele, who is

          also a member of the Bank's Board of Directors.           That meeting took place in COllnecticut on or

          around April 30, 2018 and lasted approximately           30 minutes,   During that meeting, Mr. Cantele

          indicated that he had also been in communication               with Board of Directors     member Arthur

          Bassin, and that Mr. Bassin was not comfortable              with Mr. Truitt being both a candidate       for

          District 106 and un employee of the Bank,              After that meeting, Mr, Truitt again met with

          Douglas Cahill, and informed Mr. Cahill that he was still running for District 106, at which point

          Mr. Cahill terminated Mr. Truitt's employment.          These actions by Mr. Cahill, Ms. Raymond, Mr.

          Cantele, Mr. Bassin, and the Bank violated New York Labor Law.

          29.     Arthur Bassin is a Democrat who resides in Columbia County, New York. In addition to

          serving on the Bank's Board of Directors, Me. Bassin is the elected Democratic           Town Supervisor



                                                              7


                                                          7 of    13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 13 of 167

~--~---               __ ~._._
                            __ I                             __'-'__
                                                                   -_.-                         i
(FILED:     DUTCHESS             COUNT .•. CLERK             08/22/2018             02:29       !-411                INDEX NO. 2018-52675
NYSCEF DOC. NO.        1
                                                                                                         RECEIVED NYSCEF: 08/23/2018




            for Ancram, New York. Mr. Bassin is also a long-time political and financial supporter of Didi

            Barrett        (Dianne   Dewitt     Barrett),     the     three-term    incumbent       Democratic       New     York

            Assemblymember           for District   106 -      the same district for which Mr. Truitt. had recently

            announced        his Republican     candidacy.          Like Mr. Bassin,      Ms. Barrett     is u Democrat        and

            homemvner in Columbia County. Although the Bank did not disclose it to Mr. Truitt, Mr. Bassin

           has endorsed Ms. Barrett's candidacies and made contributions                    to funds such as "Friends of DiDi

           BalTett for Assembly."          Mr. Bassin has also personally             contributed    several thousand      dollars

           specifically to Ms. Barrett's Democratic campaign for District 106.

           30.        Mr. Truitt's    run for public office was the one and only reason                        provided    for the

           termination of his employment.           Any retroactive claim by Defendants             in this litigation that Mr.

           Truitt was terminated         for any reason other than his political              activity would be pretextual,

           especially in view of the fact that mUltiple members of the Bank's                       Board of Directors have

          personally and specifically contributed             to Ms. BarTett's Democratic           campaign     for New York

          State Assembly District 106.

          31.         Mr. Truitt has been severely and unfairly damaged by the actions of the Bank.                        By the

          Bank's own reckoning, Mr. Truitt has lost a position worth over $150,000 per year plus benefits.

          Mr. Truitt's professional reputation has been prejudiced by the Bank and he will forever have                         La

          explain in job interviews           why he was terminated            from his first position    after college by a

          reputable bank in under three months.

          32.        In addition to unlawfully tenninating           Mr. Truitt, the Bank has undermined            Mr. Tmitt's

          political campaign for the District 106 State Assembly raee because it was well aware that Mr.

          Truitt's    ability to effectively     run for office would become much more difficult                     if he were

          stripped of his income and consumed with a search for new employment                      instead of being a junior



                                                                      8


                                                                8 of      13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 14 of 167


[FILED:    DUTCHESS
NYSCEF DOC. NO.1
                                comA·    L   CLERK       08/2%72018             02: 29 .Jl:-M]               INDEX NO. 2018-52675
                                                                                                    RECEIVED NYSCEF: 08/23/20::'8




           executivc ut    fl   reputable bank.     [f elected as a New York State Assemhlymember,             Mr, Truitt

           would be paid appt'Oximately $80,000 per year for his part-time                   servil.:e to the state while

           !lccnling time towards a New York State pension.

           33.     The unfair actions of the Bank were calculated to prevent Mr. Truitt from receiving those

           benefits, interfere with Mr. Truitt's         Republican      campaign   for District   106, and protect    the

           incumbent Democratic Assemblymember              for District 106.

           34.     As a result of the Bank's abrupt and illegal tennination           of Mr. Truitt's employment,      Mr.

           Truitt was and continues to be damaged through loss of compensation               (including past and future

           wages), benefits, commissions,         earned and unused paid time off, and damage to his professional

           reputation, all of which has caused him extreme mental languish.

          35.      Upon information and belief, subsequent to :Nir. Tt'Uitt's tetmination            from the Bank, the

          Bank caused a false and misleading email to be sent to Bank employees indicating that Mr. Truitt

          had chosen to [cave his employment           to pursue a career in politics.     In fact, Mr. Truitt had done

          evelything that he could to maintain his employment                with the Bank including      presenting   the

          Bank with a written copy of the New York State Legislative                     Ethics Commission     Advisory

          Opinion regarding Assemblymembers'             ability to hold outside employment        as well us a schedule

          for the Assembly        demonstrating    that his potential Assemblymember          role would not interfere

          with his responsibilities    to the Bank.

          36.     Using personal non-Bank communication               devices, a number of Bank employees        reached

          out to Mr, Tt'Uitt after his termination     to exprcss their shock and dismay that their employer, the

          Bank, would act so unfairly to Mr. Tnlitt because of his political activity.




                                                                9


                                                            9 of    13
       Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 15 of 167

                                                       I                                                         i
(It::F~I-=-LE::D=-.-·-=D=-=UT=C=H=E-=S-=S-=-CO~UNl'~       ~ - CLE   RK -687.2:27.'2 oTe        0.'2 : .'2 9     :P~
NYSCEF DOC. NO. 1                                                                                                                    INDEX NO. 2018-52675
                                                                                                                          RECEIVED      NYSCEF:      08/23/2018




                                                                     NEW YORK LABOR LA Yi

                     37.     The Bank's           actions against Mr. Truitt unambiguously                 violate New York Labor Law

                     Section 20 I-d, which states:

                                        [IJt shall be unlawful for           any employer.    " to discharge from
                                        employment or othelwise               discriminate against an individual in
                                        compensation, promotion              or terms, conditions or privileges of
                                        employment because of ...            an Individual's political activities ....

                 38.         That statute also includes                "running     for public office"         in its definition    of "Political

                 activities." N. Y. Lab. Law § 20 I-d(l )(a).



                                                                              COUNT I
                 39.        Plaintiff rea lieges and incorporates                 by reference all previous paragraphs,            including   the

                 preliminary statement, as if set forth herein.

                40.         The Bank's actions in response to Mr. Truitt's Republican campaign for New York State

                Assembly District 106 are violative of New York Labor Law Section 201.

                41.         In sum, Mr. TnJitt was fired because of bis Republican                        campaign       for New York State

                Assembly District 106, and that retaliation is categorically prohibited by the State of New York.



                                                                     PRAYER FOR RELIEF

                Plaintiff respectfu lIy petitions the Court for the following rei ie f:

                I.         A judgment that Defendants are liable for each Count in this complaint.

                2.         A judgment          that Defendants         violated N. Y. Lab. Law § 20 l-d by discriminating                against

                           Mr. Truitt and terminating his employment.




                                                                                    10


                                                                             10 of       i3
       Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 16 of 167

  --                                                                                      I
W11ED:     DUTCHESS        COUNTy         CLERK        08/22/2018          02:29          p~                  INDEX NO. 2018-52675
~~SCEF DOC. NO. 1
                                                                                                  RECEIVED NYSCEF:          08/23/2018




            3.    Injunctive relief including a Court Order that the Bank issue a letter of recommendation

                  on Mr. Tmitt's       behalf to mitigate    the damage        to Mr. Truitt's     future employment

                  opportunities.

           4.     Monetary damages to Mr, Tnlitt for his loss of past and future income, commissions,

                  benefits, and other potential compensation.

           5.    Compensation       for the damage done by the Bank to Mr. Truitt's            professional    reputation

                 and future earning potential.

           6.    Compensation       for the damage done by the Bank to Mr. Truitt's political campaign.

           7,    Compensation        for the mental     anguish   caused      by !vir. Tmitt's     abrupt     and unfair

                 termination by the Bank,

           8.    Punitive damages in an amount to be determined by the Jury.

           9.    Costs of action incurred herein, including expert fees,

           10.   Attorneys' fees, including fees pursuant to New York Labor statutes.

           11.   Pre-judgment      and post-judgment   interest, asprovided     by law.

           12.   Such other and further legal and equitable relief as this Court deems necessary, just, and

                 proper.




                                                             II


                                                         11 of    13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 17 of 167


ruED:     DUTCHESS COUNT). CLERK                0"8/22)2-018         02:   29   ~L11             INDEX   NO.   2018-52675

NYSC8F DOC. NO.1                                                                        RI!:CElVED   NYSCEF:   OB/?3/2018




          Dated.: New York:, New York
                  August 21,2018



                   Respect:full Y Submi tied,




                                                                ~-Z;;;ILlY k ~
                                                                Ted MCCullO~
                                                            Robeti B. L<Jwer
                                                            MCCULLOUGH GINSBERG
                                                            MONT AND & PARTNERS LLP
                                                            122 East 4200 Street, Strite 3505
                                                            New York, New York 10168
                                                                Phone: (646) 747-4677
                                                            Facsimile: (646) 349-2217
                                                            tmccullough@mgpUp.com
                                                            rlower@mgpllp.com
                                                            Attorneysfor Plaintiff

                                                            James Coughlan
                                                            Coughlan Law Offices, LLP
                                                            P.O. Box 72, 22 Hutton Sl
                                                            Rhinecliff, NY 12574
                                                            Phone: (845) 802-6684
                                                            coughlanlawoffices@gmail.com
                                                            Co-counselfor Plaintiff




                                                      12


                                                  1.2 of   13
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 18 of 167

(PiLEDl   DUTCHESS COUNty Cr.E@             <1722/2018      -02: 29    pM)                                              HIDBX NO. 2018-52675
                                                                                                             RECEIVED     NYSCEP' ,   08/23/2018
NYSCE?
    00-..                  .,,_~       __..._ .
           111




                                                      DEMAND FOR ,WRy TRIAL

                          Plaintiff hereby demands     n jury trial on all causes of action and claims with respect to

                  whlah they havo a right to jury trial.




                  STATEOFNEWYORK                  )
                                                  )
                 COUNTY OF DUTCHESS)



                        Before me, the undersigned         notary public, personally appeared WILLIAM GUNNAR

                 TRUIIT, known to me as the person Whose name is subscribed below, and being first duly

              sworn, depoSCIi and states as follows:

                       That Affiant bas reviewed the foregoing VERIFfED                     COMPLAINT   and knows the

              ~ntcn(S thereof to be true to Affiant's own knowledge, except as to the matters therein stated to

             be alleged on information and belief, and as to those matters, Afi]ant believes those matters to be

             true.

                     The undersigned affirms that the foregoing stJltements are true under penalties of perjury.




                                                                  ~~iJ~         William Gunnar Truitt



                                                                          JAMES    L CIIUSHUI
                                                                      lOun    ~"HIC STATE aF n
                                                                            I O'l. Ca8159Q72
                                                                  IULlFIEi If.UTCHESSCQISIH
                                                                    C8MIt'SSIOI     EXPI~E5 MAY3Q         '"l0t.\



                                                                      13



                                                                 D of      13
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 19 of 167




             EXHIBIT
                                B
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 20 of 167



                                                                                               Page 1


         SUPREME        COURT       OF THE STATE              OF NEW YORK
         COUNTY       OF DUTCHESS             COUNTY


         ----------------------------------------lC


         WILLIAM        GUNNAR        TRUITT,


                                      Plaintiff,


                       -against-
         SALISBURY          BANK and TRUST                COMPANY;          and
         SALISBURY          BANCORP,          INC.,


                                      Defendants.


         - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --lC


                                                      June      27, 2019
                                                        9:42 a.m.


            ElCAMINATION BEFORE                   TRIAL       of WILLIAM            GUNNAR
         TRUITT,        a Plaintiff             herein,         taken       by the
         respective           parties,          pursuant          to Court          Order,
         held     at the offices                of McCullough               Ginsberg
         Montano        & Partners,             122 East          42nd Street,                Suite
         3505, New York,                New York,           before        Shechinah
         Jackson,         a Notary          Public        for and within                the
         State      of New York.




                           MAGNA.           LEGAL SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 21 of 167



                                                                                                      Page       30
      1
                                                      W.     TRUITT
      2              A.       It    explres           at     the     end        of    the     year
      3       December            31st.

      4              Q.       December            31,      2019?
      5              A.       My    second           term.
      6              Q.       Did       you    advise          Salisbury              Bank     that        you

      7       were        going     to     continue            to    seek        reelection               in

      8       the    Dutchess            County         legislature                  during        your

      9       interview            process        past         December              2019     if
     10       reelected?

     11                            MR.     LOWER:           Objection.
     12              A.       Can       you    say      that        again,           rephrase.
     13              Q.      Your        current           term      expires           in     December
     14      of     2019,         correct?
     15              A.      That's           correct        yes.
     16              Q.      Did        you    advise        Salisbury                Bank     that       you
     17      were         going     to     seek      reelection?
     18              A.      To     the       Dutchess          County           legislature?
     19              Q.      Yes,        at    the      time        of    your        interview?
    20               A.      I     don't       recall        what         was        said     in   the
    21       interview             exactly.             I just           remember           saying        I
    22       was     going         to    continue          to      hold        the     position.
    23               Q.      To     your       knowledge,                did    Salisbury            Bank

    24       know     that        you     were       elected             as    a Republican
    25       legislator?




                            MAGNA.            LEGAL     SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 22 of 167



                                                                                               Page    31
         1
                                                    W.     TRUITT
         2           A.    To     my    knowledge,              yes.
         3                      MR.     LOWER:             Objection          to    form.
         4           Q.    Did        you     interview           for    a position            for
         5    Salisbury         Bank?

         6          A.     I did.
         7          Q.     With        whom        did    you     interview?
         8          A.     If     I remember               correctly,          it    was

         9    Mr.   Doug    Cahill,            Sandy          Ramon     and    I believe         Ms.

     10       Andrea      MacArthur            was       in    the    room     as    well.
     11             Q.     Do    you        know     Doug       Cahill's           political
     12       affiliation?

     13                         MR.     LOWER:            Objection           to    form.
     14             A.     I do        not.
     15             Q.     Do    you        know     Amy      Raymond's            political
     16      affiliation?
     17                         MR.     LOWER:           Objection            to    form.
     18             A.     I do       not.
     19             Q.     Do    you        know     Andrea          MacArthur's
     20      political          affiliation?
     21                         MR.     LOWER:           Same        objection.
    22              A.     I do       not.
    23              Q.     Do    you        know     Rick       Cantele's          political
    24       affiliation?

    25                          MR.    LOWER:            Same        objection.




                          MAGNA.            LEGAL    SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 23 of 167



                                                                                                      Page      32
      1
                                                       W.    TRUITT
      2              Q.        Do     you    know       Shelly          Hum's          political
      3      affiliation?

      4                              ~J]R.LOWER:             Same       objection,              and
      5                    these       will        just      carry.
      6              A.        I do       not.
      7              Q.        Okay.         On     that        interview              I believe           we
      8      already           discussed            that        you     spoke          about       your

      9      role         as   a Dutchess              County         legislator,               correct?
     10              A.        Correct.
     11              Q.        Did     you    advise          Salisbury               Bank

    12       approximately                  how     many      hours          a week         you     spent

    13       In     performing              your       duties         in     that       role?
    14               A.        I believe            I did.
    15               Q.        Do    you     recall          how      many       hours       a week
    16       you     told        them?
    17               A.        No.

    18               Q.        To    the     best       of    your         knowledge,             how

    19       many        hours       a week        do     you      spend         In    your       role     as

    20       a Dutchess              County        legislator?
    21              A.         Generally           it     depends           week       by    week.
    22              Q.         In    an     average          week,         can    you       give      me   an
    23       estimated              number        of    hours?
    24              A.         I guess        between,             or      in    the    vicinity           of
    25       15    hours        a week.




                               MAGNAe         LEGAL     SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 24 of 167



                                                                                                   Page 33
         1                                             W.    TRUITT
         2           Q.         Okay.         How      many        meetings        a month         does

         3    the    Dutchess              county       legislature              hold?
         4           A.         That       again       depends.
         5           Q.         Can    you       clarify?
         6                        MR.       LOWER:           Objection           to     form.
         7           A.         There       are     generally             three       meetings          at
         8   the     minimum:               A caucus;             a set     of     committee
         9   meetings            and       a board          meeting.
     10              Q.     Are        each       of    these        meetings          held       in    the
     11      evening?

     12              A.     Yes.
     13              Q.     So        you    would          be    able    to     work     full         time

     14      at     Salisbury              and    still          continue        with    your

    15       legislative               duties          at    night,       correct?
    16               A.     Correct.
    17               Q.     So        on    average          you    would        say    three
    18       meetings           per        month,       correct?
    19              A.      Correct.
    20              Q.      On        average,          15 hours          a month        spent          in

    21       your        role    as        a Dutchess            County        legislator?
    22                           MR.        LOWER:          Objection,
    23                    mischaracterizing.
    24              A.      That's           in a week,             you     said       for    a
    25       month.




                           MAGNA.             LEGAL     SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 25 of 167



                                                                                                 Page 48
      1                                               W.      TRUITT

      2       agreement,               to the        best       of   your     knowledge?

      3              A.         I would        have        to    look    through          what    I

      4      produce,            but     I'm       unsure.

      5              Q.         You     never        received          a $2,500      per     month

      6      draw         on    commissions,               correct?
      7              A.         Correct.
      8              Q.         You     were       never        a 100    percent

      9      commissioned                employee,              correct?
     10             A.          I was     not.
     11             Q.          Until     your        separation            from    the     bank,

     12      you    were         getting           paychecks           that   were    paying          you

     13      $16.83            per    hour,        correct?
     14             A.          And    if there           was     overtime         I guess       the
     15      overtime            rate,        yes,     correct.
     16             Q.          Okay.         To    the       best     of your      knowledge,
    17       there        were        no commission               payments         ever    made

    18       from     the        bank    on your              behalf?
    19              A.          I don't        believe          so.
    20                               (Whereupon,              E-mail     Bates      stamped       D58
    21                    was        marked        as Defendants'             Exhibit        9 for
    22                    Identification.
    23                               (Whereupon,              E-mail    Bates       stamped       D65
    24                    was        marked        as Defendants'             Exhibit       10 for
    25                    Identification.                 )




                               MAGNA.          LEGAL   SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 26 of 167



                                                                                                       Page 79
         1                                             W.     TRUITT
      2      Valley?

      3              A.        I did        not.        I did,           of    course,           I was

      4      working           with       Spring        and       Kevin        and     I was        able       to

      5      see      the      work       that        they     were       doing        already         in

      6      the     Hudson           Valley          which       I was        going        to    expand
      7      upon         that.
      8              Q.        Do     you      know     how       long        Spring        Burke      has

      9      been         in   the     mortgage             origination               business?
    10                              MR.     LOWER:           Objection            to    form.
    11               A.        I do       not.
    12               Q.        Do     you      know     how       long        Kevin     Cantele          has

    13       been         working         in    the     mortgage              origination
    14       business?

    15                              MR.     LOWER:           Same       objection.
    16               A.        Same       answer,           I'm    not        sure.
    17               Q.        When       did    you        decide       to     run     for      the     New
    18       York     State          legislature?
    19                              MR.     LOWER:           Objection           to     form.
    20               A.        So    I was       approached              by     various          people

    21       in    the      community,             knowing           that       there       wasn't         a

    22       Republican              candidate           yet       for    the        seat     at    points
    23       in March.               It was        something             that        I thought
    24       might        be    a good          fit     for       me,    and     it    was

    25       something              I was       interested              in pursuing              being




                               MAGNAe           LEGAL   SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 27 of 167



                                                                                                               Page 80
          1
                                                          W.        TRUITT

          2    that         it was        brought              to    attention.
          3            Q.
                                  Did     you       go    to        anybody         at       Salisbury

          4    Bank         and    advise           them        that        you    were        considering
          5    rUnnlng            for     office?
         6
                                       MR.     LOWER:               Objection            to    form.
         7             A.
                                  I hadn't           firmly           made        a decision              on
         8    what         I was         doing,          and        that's        why     I didn't
         9    approach             anyone           in March.
     10               Q.
                                  In    a Facebook              post         on    or    around

     11       April         12,        2018,        you    announced               your        Campalgn          for
     12       district             106;        is    that       correct?

     13               A.          Yes,        that's       correct.

     14               Q.          Prior        to making              the     Facebook

     15       announcement,                   did     you       advise            anyone        at

     16       Salisbury                Bank     that       you       were         running          for     the
     17       state         legislature?
     18                             MR.       LOWER:            Objection               to     form.
     19               A.      No.

     20               Q.
                              As        you     alleged             in   your       complaint              In

     21       paragraph             24,       one    day        later        you        were       asked        to

    22        attend         a meeting              with        Doug        Cahill           and    Amy

    23        Ramond         regarding              your        candidacy;               is    tha t
    24        correct?

    25            A.          That's           correct.




                                               G_
                                                 LEGAL     SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 28 of 167



                                                                                                     Page    81
         1                                            W.    TRUITT
         2           Q.         Do    you     know      how      Salisbury            Bank     found

         3   out     you        were       running         for     office?
      4                              MR.     LOWER:         Objection            to    form.
         5           A.         I'm    unsure.
      6              Q.      But       they        came     to     you    and        told     you    that

      7      they         were       aware     of     your       candidacy,            correct,
      8      before         you       ever     advised           them?
      9              A.      That          is correct.
    10               Q.      At       the     meeting         on     Friday,          April     13th,
    11       do    you      recall          who     was     present?
    12               A.      For       the     meeting?
    13               Q.      Yes.
    14                               MR.    LOWER:          What       paragraph            number?
    15                               THE    WITNESS:             24.
    16               Q.      At       an April          13th       meeting,          which      you

    17       state        in paragraph               24     occurred,           who     was     at    the
    18       meeting?

    19              A.       Yeah.           I remember              I was      sitting         at    my

    20       desk,        and        I believe          I was        called      or     Amy     Raymond

    21       approached               me    and     said      that       her    and     Doug        wanted

    22       to    speak         to me       up    at     the      conference           room,        and

    23       so    I went         up       there     and      that       is    who    I spoke         to.
    24              Q.       How       did    the       conversation             begin?
    25              A.       It       started,          I think          it    was    Doug     who




                            MAGNAe             LEGAL      SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 29 of 167



                                                                                                     Page 82
      1                                               W.    TRUITT
      2      initiated            the    conversation.                   He    said          or he
      3      asked        do you        have      any       interest          In new

      4      information,               or something               along       those          lines       any

      5      news,        or whatever,             and       that's        how         it started.
      6             Q.      What        was    your         response          to       that?
      7             A.      Well,        first         I was       taken       by       surprise          I
      8      didn't        even       put     2 and         2.     I didn't             realize.              I

      9      had    no     idea       what     this         was    about.
    10                      So       I said       I don't          know       why       and       then

    11       they        said,       well,     we hear            that     you     I   re running

    12       for    something            -- and            this    was     paraphrasing,

    13       this        is what        I recall.

    14                      They       brought          up       they    had       seen       a post

    15       on Facebook,              and     then         I explained                to them       I was

    16       endorsed           by    the Dutchess                county       Republican

    17       Committee           to run        two      days       before,             and    this       in

    18       no way        made       me an official                candidate                or
    19       anything.               It just      meant           that    I was          a person

    20       that        they    recommended               should        be    the       candidate.
    21              Q.      Okay.           Did   you        advise       whether             or not

    22      you     would        accept        the     nomination              if voted            upon?

    23      I want         to know       how      exactly           it works.
    24                           MR.    LOWER:             Objection           to form.
    25              Q.      Let      me rephrase.                 You     were         endorsed          by




                           MAGNAe             LEGAL    SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 30 of 167



                                                                                                      Page 85
      1                                              W.       TRUITT

      2      candidate           for        said     office.
      3
                            And        so    it wasn't              until        July      when        the

      4      petitions           were        submitted              to    the     board         of

      5      elections           was        when     I became             a candidate;                 so    In

      6      mid-July           was     when       I became              an    actual       candidate
      7      on    the     ballot.
      8             Q.      Okay.            But     you       had       announced          that       you

      9      were        running        for    the        district             106     position             and

     10      you    made        that    public            in or          around        March,
     11      correct?

    12                           MR.    LOWER:                Objection           to    form.
    13              A.      April       was        when        I made          the     first         post

    14       to my       recollection,                where          I made          the    page
    15       public,        yes.

    16              Q.      SO    you       had      a private             page?
    17                           MR.    LOWER:                Objection.
    18                           (Whereupon,                  Public          Facebook          was
    19                   marked        as Defendants'                     Exhibit          19    for
    20                   Identification.                  )
    21              Q.      I have          marked            as    Exhibit          19 your          "Will

    22       Truitt       for     New       York     State           Assembly           Public"
    23       Facebook        page.

    24                     You     don't           have        to    go    through         all        129

    25      pages,        but     do you           recognize              this       document          as




                           MAGNA.            LEGAL    SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 31 of 167



                                                                                                          Page       86
         1                                               W.     TRUITT

         2   your         Facebook         page?

         3           A.      Just        looking              at     the       front      page,         I

         4   recognize             the     front           page;          so    I'm      assuming           I

         5   recognize             the     rest          of     it       as    well.
         6           Q.      We     can        go    through              some       specific

         7   things,         but     if you              turn        to       page     129,      which          lS

         8   the     very        last      page,           you       will       see     that       you

         9   I m sorry,
               r                    let     me       add       one        question            - - did       you

     10      control         this        Facebook              page           personally           or     did
     11      anyone         else     post           on     it?
    12               A.      So     I had           a consultant                  of    mlne       which

    13       was     also     a manager                  on    the        page.
    14               Q.      What        was        that       consultant's                   name?
    15               A.      Ross,        R-O-S-S,                 Hardisty,
    16       H-A-R-D-I-S-T-Y.
    17               Q.      He    was     a manager                 of        the     page?
    18               A.      He    had      some          sort       of        access      so      that     he
    19       could        post.
    20               Q.      Turning           back           to    page        129,     it     says:

    21       "Will        Truitt         for     New          York       State         Assembly,

    22       updated         their        cover           photo          on     March      14,      2018."
    23                      Did      you       do        this?
    24              A.       I believe              that           was    me.
    25              Q.      So     you     at       least           had       decided         to    seek




                            MAGNA.             LEGAL      SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 32 of 167



                                                                                                Page 88
      1                                              W.    TRUITT

      2      announce           that     you     were        seeking       the     endorsement

      3      of    the     Republican            committees              to run     for       office

      4      In district               106?

      5                           MR.    LOWER:            Objection         to form.           You
      6                   said        2016.      I will          pretend         it's    2018,
      7
                          because        that's           what    I think         you    meant.
      8              Q.     Do you        need        me     to restate?
      9             A.      No         I got     it.
                                  I
                                                            Around        April     12th       I did

    10       announce           it.      I don't           know    that     I announced              I

    11       was    running           as a Republican                   though     on my page
    12       at    the     time.

    13              Q.      But       whether         or not       you     announced           it by

    14       April        12,    2018,        you     had    decided        to officially

    15       run   and      seek        the    Republican              endorsements            in

    16       Dutchess           and     Columbia           County,        correct?
    17             A.       Correct.
    18             Q.       Now       gOlng     back        to your        meeting        on

    19      April         13th,       in response            to your        telling           Doug

    20       and   Amy      Raymond           that     you       were     seeking        office,

    21      what      else       was    discussed            in that        meeting?
    22             A.       I don't           recall        too    much     that        was

    23      discussed            just     that        they       had    asked     me     to please

    24      provide         them       with     a letter           of explanation               as    to

    25      what      it was          I was     running           for,     and    just




                           MAGNAe             LEGAL   SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 33 of 167



                                                                                                           Page        89
         1                                                W.       TRUITT
         2    something               of    the        lines        of     that.            So    that

      3      weekend            I did        because               that        was     a Friday,           so     I

      4      wrote         it    up        over        the     weekend.
      5              Q.         Mr.        Truitt,           is     the        document           that     has

      6      been         marked           Exhibit           20,      beginning              with        Bates

      7      stamp         D109,           the     e-mail           that        you     sent       to     Doug

      8      Cahill         and        Amy       Raymond            that        you     just       testified
      9      to?

     10                               (Whereupon,                  E-mail        D109        through           115
     11
                           was     marked           as       Defendants'               Exhibit            20     for
    12                     Identification.                     )
    13                             MR.       LOWER:                Objection           to        form.         This
    14                    document               seems         to    have        perhaps
    15                     inadvertently                     included            the     last       page,
    16                    Bates            stamp        116.
    17                            MS.        SORIN:               Yes.          So    the        letter
    18
                          contains               the      Bates          stamped        pages           D109      to
    19                    Dl15.
    20               A.         I'm    going            to     take        a    look    real        quick
    21       pages        109     through               115,        yes.
    22               Q.      Did       you        draft           this         document?
    23               A.      Yes.
    24               Q.      To       the        best        of     your        knowledge           lS     this
    25       document            accurate?




                            MAGNA.                LEGAL      SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 34 of 167



                                                                                                               Page    90
         1                                                W.    TRUITT
         2           A.      Correct.

         3           Q.      You       note         that        the        state       assembly

         4   enters         session           in January                and        concludes              In    June

         5   of     each     year,           correct?

         6           A.      Yes.            To     the        best     of       my    knowledge,
         7   yes.

         8           Q.      So       if you         were           elected           to    the

         9   assembly,            you        would         be       required           to be        In Albany

     10      at     the    state        capital                building           while           the

     11      assembly            is    in     session,               correct?
     12                           MR.       LOWER:              Objection              to    form.
     13              Q.     When        the        legislature                is       In    seSSlon            you

     14      would        have        to be        in Albany,                correct,              if    you
    15       were        elected?
    16              A.      You        were        supposed             to be,             yes.
    17              Q.      You        attached                to    the     letter          the        New

    18       York        State        legislature                   session           calendar           for

    19       January        to        June        2018;         lS    that       correct?
    20              A.      That's           correct.
    21              Q.      Each        of     these            dates        that       are

    22       highlighted               are    dates             that       the     assembly              lS    In

    23       session        and        you    would            be     in    Albany,           if        elected?
    24                           MR.     LOWER:                Objection               to    form.
    25              A.      Work        permitting,                   yes.




                            MAGNAe                LEGAL    SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 35 of 167



                                                                                                Page 93
         1                                            W. TRUITT
         2                        MR.      LOWER:           Objection         to form.
         3                Mischaracterization,                       and     approaching
      4                   harassing           of      the    witness.
         5           A.        Again,       I don't          think      I can        answer     a
      6      hypothetical               right       now.        And     I think,        frankly,
      7      it's        irrelevant           at    this       time    being         that   I

      8      didn't        win       the   assembly            and    I made        it clear          it

      9      was     a very,           very     long        shot     for     me   to even       win
     10      in the        first        place.
     11             Q.         But     if elected            you     are     going     to have

     12      to spend           60 days        in Albany,             correct,         according

     13      to the        legislative              calendar?

     14             A.         According           to    the    legislative            calendar

     15      there        are    60 days           where       you    are     in session         and

    16       some        run    an hour        or many          run    an    hour,      two     hours
    17       at    the     most.

    18              Q.         Okay.       How      far     is the         Albany     state

    19       capital           from    Newburgh,            New      York    where      the

    20       Riverside           Bank      is located?
    21              A.         I would        say       approximately             an hour       and
    22       15 minutes.

    23              Q.         Okay.       So would            you    acknowledge           that

    24       approximately              three         hours        would     be    a commute

    25       time    that        would        be    required          each    and     every      day?




                           MAGNA.             LEGAL     SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 36 of 167



                                                                                                           Page      94
         1
                                                         W.    TRUITT
         2                           MR.    LOWER:             Objection               to    form.
         3
                           Mischaracterization                            of     the       testimony.
         4           A.         I think           it     totally           depends           on     what       the
         5    day     was.

         6           Q.         Do    you        know     how       many        miles        the        Albany

         7    state        capital          is     from        the        Newburgh           branch?
         8           A.         Not     off       the     top       of     my    head.
         9           Q.         Would       you        stay     overnight               in Albany

     10      when         the    legislature                  was     in       session        or     would

     11      you     be     commuting              to    your        home        in    Hyde        Park?
     12                              MR.    LOWER:             Observation
     13                   hypothetical.
     14              A.         Again,        that       totally            depends.               It     lS   a
     15      hypothetical,                  it's        depending               on.
     16                           MR.       LOWER:             I'm       okay     with        that.
    17               Q.         Okay.         Is    it     your          testimony            you       didn't
    18       really        know         exactly          how        much        time       you     would       be

    19       required            to     spend       in Albany               or    with       respect           to

    20       your     role        in       the     state        legislature,                  if    elected?
    21                            MR.       LOWER:            Objection               to    form.
    22               A.      Again,           I was       never           an     assemblyman               and

    23       so    I wasn't            entirely           positive               of    what        the     times
    24       would        be.         I went       based            off    of     people           who

    25       worked        in     the      assembly            and        asked        them        of    their




                            MAGNA.               LEGAL    SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 37 of 167



                                                                                                         Page    112
         1
                                                            W.     TRUITT
         2               Q.
                                    Did     they      mention            why    Art        Bassin        was
         3    uncomfortable                     with        this?
         4            A.
                                    They     had      mentioned               that     he    is     an

         5    elected            official             himself,            and     he     didn't          think

         6    it    was        plausible              or     he       didn't      feel       comfortable
         7    about           this.

         8            Q.         Did        they      say        anything         else       with
         9   respect             to       Art     Bassin?

     10              A.         Not         that      I can        recall.
     11              Q.
                                Now,         we      will     move        to    Exhibit          24,     Bates
    12       stamp            D103.
                                             Do      you    recognize             this      e-mail           sent
    13       from        your         personal             g-mail         account          to    Doug
    14       Cahill            on     May       1,    2018?
    15
                                      MR.       LOWER:            I'm    going        to    lodge        an
    16                        objection.                 I think         we     might       have        an
    17                        extra        page      on     here.
    18
                                      (Whereupon,                an     off-the-record
    19
                           discussion                was     held        at    this        time.
    20              A.          Okay.             Yes,      I recognize              this.
    21              Q.          You       recognize              this     document.                Is    it    an
    22       accurate               recollection                 that     you     had       --    I'm

    23       sorry,           let     me     rephrase.
    24
                                Did       you      send      this        e-mail?
   25               A.          Yes,        I sent          this        e-mail.




                               MAGNA.             LEGAL     SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 38 of 167



                                                                                                             Page    114
         1                                                W.    TRUITT
         2                 is     two       e-mails            stapled           together,              which
         3                 are        the     same        e-mails.               And        I don't          think
         4
                           there        is any            dispute,              if     that       will       help.
         5           A.         They        appear         to    be       the         same     yes.
         6           Q.         Even        before         potentially                  being       elected

         7   to     the        state        legislature,                  you        had     to    campaign

      8      in an         effort           to get         elected;              is     that       correct?
      9              A.         Correct.
    10               Q.         Tell        me    what         your       typical            day    looked
    11       like         campaigning.

    12               A.         Campaigning                is    entirely               up    to    the
    13       candidate.                 And       it    is      generally               what       I do      when

    14       I have         down        time       or     off        time,           I will        go     door       to

    15       door         and    meet        the       constituents                   and     my    neighbors

    16       and     the        people           that     live        in     the        district.
    17                          That's           what     I did           for     county

    18       legislator,                and       it will            be     no    different               for

    19       State        Assembly               and    that's            the     majority              of   what
    20       the     campaign               is.

    21               Q.         Did    you        knock         on    constituents'                     doors

    22       each        day     -- each           day       since         you        publicly

    23       announced            that        you       were         running           for     office           in

    24       April        2018        until        the       election?
    25              A.          Not    every           day.          Only        on    days        that




                                MAGNA.            LEGAL    S EI"(VICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 39 of 167



                                                                                                        Page   139
         1
                                                          W.     TRUITT
      2      than          that,     if needed.

      3               Q.      Are        you        still        employed              there?
      4               A.      Yes.
      5               Q.      Do     you        recall           the       date        that     you

      6      started          at     Bridgeview                  Excavation?
      7              A.       I believe                  it    was        towards        late        May.
      8              Q.       May        of    2018?
      9              A.       Yes,        somewhere                  In    there.
    10               Q.       What        is your              hourly         wage       rate?
    11               A.       It's        $18       an        hour.
    12               Q.       Has        that       been         your       rate        of    pay     since

    13       the     beginning                of    your         employment?
    14               A.       Yes.
    15               Q.       So     from          May        2018        until        the    present,

    16       you've         been      employed                 working            40    hours        a week

    17       for     $18      an    hour       i    is        that        correct?
    18                             MR.        LOWER:            Objection               to    form.
    19               A.       Yes.            For    the        most        part.            Yeah,     I've
    20       been         employed         by       them        this        entire           time.
    21               Q.      And     you've              been        working            40    hours     a
    22       week?

    23                             MR.     LOWER:               Objection              to     form.
    24              A.       Yes.
    2S               Q.      Have        you        been        working           40     hours        every




                             MAGNA.             LEGAL         SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 40 of 167



                                                                                                           Page        140
         1                                            W.       TRUITT
         2   week?

         3                        MR.       LOWER:             Same       objection                 to    form.
         4           Q.     You        can     answer.
         5          A.      Most        weeks,           yes.
         6          Q.      During           your        Campalgn              were       you        also
         7   working        40 hours               per     week?
         8          A.      Through           the        end        of    July,       I was              working
         9   40 hours           per     week.            Being           that      theylre               family
    10       friends,           they       had      suggested              that       I focus              on     my

    11       campaign           in     the    final         few          months       there,              leading
    12       up    to     the    election.
    13              Q.      11m       sorry,         you       said        beginning                In     July
    14       you    were        no    longer         working              full      time.             Do    you
    15       recall,        was       it     the     beginning                of    July        or        the    end
    16       of    July?

    17              A.      The       end     of     July           somewhere             In    the
    18       vicinity           of    August         1st.
    19              Q.      So       from     the        end        of   July       to

    20       November           6th,       yes,      that       I   s Election             Day        __
    21             A.       Yes.
    22              Q.               early       November,               the       date        of    the
    23       election,           were        you    working              at     all      for

    24       Bridgeview              Excavation?
    25             A.      I donlt            believe               I went         into        work        any




                           MAGNA.             LEGAL      SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 41 of 167



                                                                                                          Page       141
      1                                                  W.     TRUITT
      2      of     those           days.         I was         still           county         legislator
      3      though.

      4              Q.         After        the       election            you     picked           up     the

      5      40     hours           a week        again;            is    that     correct?
      6              A.         A    few    weeks         later,           yes,         after       the
      7      election,               yes.
     8               Q.         Do    you        recall        when        you     started            working
     9       again?

    10               A.         In    December.
    11               Q.      Did          you     take        a vacation?
    12              A.          I didn't           take                  what     do     you       mean,        did
    13       I go        somewhere?
    14              Q.      What           did     you        do    from        November            6th     or

    15       Election               Day    to    December;                did     you       take     some
    16       time        off?

    17                               MR.    LOWER:             Objection               to    form.
    18              A.      Yes.            It     was        a tough           time        and     I was

    19      gathering                myself        and        seeking           other        employment

    20      opportunities,                      until      my       friend         had       asked         me    if

    21       I wanted           to        come     back        to    work        at     his        office.

    22              Q.      Do        you       have     copies            of    each        of     your        pay

    23      records         from           May     2018        to    the        present            from

    24      Bridgeview                Excavation?
    25              A.      Electronically,                         I believe.                 I    know        we




                            MAGNA.               LEGAL    SERVICES
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 42 of 167




             EXHIBIT
                C
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 43 of 167



                                                                               Page 1
 1                                  KEVIN CANTELE

 2                IN THE UNITED       STATES DISTRICT    COURT

 3                FOR THE SOUTHERN DISTRICT         OF NEW YORK

 4

 5   WILLIAM GUNNAR        TRUITT

 6                      Plaintiff

 7   vs.                                       INDEX NUMBER:

 8    SALISBURY    BANK AND TRUST              7:18-CV-08386

 9    COMPANY; AND SALISBURY

10   BANCORP,     INC.,

11                      Defendants

12   _______________________________
                                  1
13

14

15                      The deposition    of KEVIN CANTELE       was held on

16   Tuesday,     July 16th, 2019, commencing         at 10:07 a.m., at

17   the Law Offices        of McCullough    Ginsberg    Montano    &

18   Partners LLP, 122 E 42nd Street, #3505, New York, New

19   York 10168, before        R. Dwayne Harrison,       Notary    Public.

20

21

22

23   Job No: 164594

24

25   REPORTED     BY:     R. Dwayne Harrison       [via telephone]


                TSG Reporting        - Worldwide    - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 44 of 167



                                                                                                      Page   5
     1                                        KEVIN   CANTELE
     2                        Is that       all right?

     3              A         Yes.

     4              Q         Regarding        breaks,     everybody        including

     5     Dwayne        is welcomed     to just      saying      that    they    want     to

     6     take a break           at any time.        Absolutely         no sweat       at all.
     7                        Another       preliminary         question:        Have    you
     8     taken        any medications?

     9             A          No.

10                 Q          Are you       currently     taking     any medications

11         that may affect           your    memory     or ability        to testify

12         accurately        here    today?

13                 A          No.

14                 Q          Is there      any other      reason        why you might          not

15         be able       to testify     accurately        here     today?
16                 A          No.
17                 Q          Hopefully,       to save a little           bit    of time

18         today,       technically     there's       mUltiple      entities       in this

19         litigation,        Salisbury       Bancorp     Bank,     Salisbury       Bank       and

20        Trust        Company.      Riverside,       another     entity     that's

21        affiliated        with     Salisbury.

22                            So is it okay with you              if we use       the term

23        Salisbury        to refer     to all of those           things?
24                A           Yes.
25                Q           Can you describe           your    role    at Salisbury?


                          TSG Reporting       - Worldwide         - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 45 of 167



                                                                                                      Page 6
     1                                       KEVIN   CANTELE
     2             A          I am a residential           loan    originator.               I lot
     3     of different        duties     in that role,         my primary            duty    being

     4     meeting     with    clients       at their     convenience           and trying       to

     5     fit their     needs      for a residential           loan.
     6             Q          And   I'm just going         to back       up a little           bit.
     7                        Where   did you go to school?
     8             A          College?

     9             Q          Yeah.     We don't      need     to go further            than
10         that.

11                 A          Gettysburg       College.
12                 Q          And when     did you start          and    finish       there?
13                 A          I started       in 2009   and graduated            in 2013.
14                 Q          And what     major     or majors      did you       leave
15         with?

16                 A          I was business         management.
17                 Q       How did you do at Gettysburg?
18                 A          I did well.
19                 Q       Great.        Honors      or anything         like    that?
20                 A       Not at the end, but               through      the course

21         there was    -- I did receive             honors.
22                 Q      As I understand             it, you     started        at

23         Salisbury    as some       type    of mortgage       loan      origination

24         trainee.     Actually,        I believe      you did         some    kind    of
25         internship    perhaps       too.     So maybe       I'll      let you       take    the


                       TSG Reporting          - Worldwide      - 877-702-9580
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 46 of 167




             EXHIBIT
                                D
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 47 of 167



                                                                         Page 1
 1

2                  UNITED STATES DISTRICT COURT

3                 SOUTHERN DISTRICT OF NEW YORK

4    ------------------------------)

 5   WILLIAM GUNNAR TRUITT,

 6                     Plaintiff,               Case No.
 7               vs.                            7:18-cv-08386-NSR                  I

                                                                                   I
 8   SALISBURY BANK and TRUST                                                      I


     COMPANY; and SALISBURY                                                        I




 9   BANCORP, INC.,                                                                I




10                     Defendants.

11   ------------------------------)

12

13                                                                                II

14                 DEPOSITION OF SPRING BURKE

15                       New York, New York                                       II
16                          July 22, 2019                                         I,

17

18

19

20

21                                                                                i:
22

23   Reported by: BONNIE PRUSZYNSKI, RMR, RPR, CLR

24   JOB NO: 164776

25


               TSG Reporting - Worldwide - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 48 of 167



                                                                              Page 14
     1
                                      S.    Burke
     2           Q.      And does that describe           your    title
     3      today?

     4           A.      And that1s my title today,              correct.
     5           Q.      Oh, that1s        easy enough.

     6                   We definitely        don1t need to go

     7     before     2010, but with respect        to the most

     8      recent two positions,          so mortgage     advisor    and

     9     then the VP,     is the VP in addition           to the

10         are you still a mortgage           advisor?
11              A.       Yes.
12              Q.       Okay.   Could you give me a brief

13         summary of your duties           in your original

14         mortgage    advisor   position      in 2010?

15              A.       Well, they are exactly           the way that
16         they are now.

17              Q.       Okay.

18             A.        So that didn1t       change,    just the
19         title changed.

20             Q.       Could you give me a quick           -- for a

21         non-finance    guy, a quick summary           of your

22         duties as a mortgage        advisor?

23             A.       Absolutely.         So, we counsel

24        potential     customers   and also current

25        customers     that are looking        to either purchase


                      TSG Reporting        - Worldwide    - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 49 of 167



                                                                                        Page   15
     1                                     S. Burke

     2     a home,     refinance          their    home,     construction

     3     loans,     or construction             mortgages,       land    loans,

     4     and so either          do this     in person        or we talk

     5     over   the phone        a lot of times.

     6                    What     will     happen    is        they      might

 7         not, but      sometimes        they would         go out directly

 8         to the website,          and then we get            leads      that

 9         way, where       we would        then call        and make      an

10         appointment          or visit,     or conference           call      or
11         whatnot.

12                        Then     we work        with our mortgage             team

13         to -- once      we initiate            the loan,     to -- to

14         have   them    start processing            it for us and

15         telling    us what       else    we will need         from     the

16         customer,      that     type    of thing,       until    we get up

17         to the closing         piece     of it.

18                        With    a first-time         home    buyer,        we __

19         a lot of times         it takes        a much     longer     period

20         of time,      too, because        you sit down          one on one

21        or, you know,          depending        on how many       are      __

22        you know,       co-borrower,        borrower,        whatnot,           for

23        about   an hour-and-a-half,               because     it's      so

24        involved       with    owning     your     first    home.

25                        The other        big piece       of it is


                       TSG Reporting          - Worldwide        - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 50 of 167



                                                                          Page 16
 1                             S. Burke

 2     building relationships with realtors and

 3     attorneys and CPAs, and building their trust,

 4     which -- which is something that        lS   very

 5      important that you keep in contact with them,

 6     not only, you know, by visiting their

 7     offices, but by going to -- they have

 8     different realtor meetings, so we would all
 9     get together.
10                 Also, a part is, they would ask
11     you -- ask me to do, you know, some kind
12     of -- be there for any questions at a
13     luncheon, and with attorneys, going to
14     closings, and, you know, thanking your
15     customer for that.
16                 But it's a big relationship
17     building piece of it, and so, that's how
18     we -- and we do get some referrals from, of
19     course, walk-ins.      You want to make sure you
20     go to the various branches and really know
21     your staff and they trust you to be able to,
22     you know, call, and make sure that they are
23     informed on different, you know, pieces of

24     what to look for, and you have someone that

25     comes in, you know, what you might -- if they


                 TSG Reporting - Worldwide - 877-702-9580
      Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 51 of 167



                                                                           Page 17
  1                             S. Burke

 2       say, oh, well, I'm going to look at -- I know

 3       I'm going way off on -- I'm going to look at

 4       a home, then they can so, oh, well, we have a

 5       mortgage advisor here that will be able to
 6       help you.
 7           Q.      We will put you in touch with
 8       Spring.
 9           A.      Exactly.
10                   And our motto   lS   that we are

11      available, you know, 24/7, so our business
12      cards have our cell phone number and
13      everything on that.
14           Q.      Of the leads that you -- that you
15      typically deal with, we will say like this
16      year and last year, are most of those initial
17      discussions over the phone with prospective
18      buyers?
19           A.      They -- well, it all depends, but
20      because we do have the referral source, too,

21      of, you know, the in-house people, meaning

22      employees, sorry, but a lot of times it's

23      either that or you get an e-mail, knowing

24      that they went out to the site and they want
25      to potentially chat.


                   TSG Reporting - Worldwide - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 52 of 167



                                                                              Page 18
     1                               S. Burke

     2                   The referrals    that we get from the

     3      realtors    and attorneys,    typically    you have to

     4     provide,     just like I would have to provide

     5      three names    for any realtor      that I am going

     6     to send business     to or have them chat with,

 7         or attorneys,     and we have a rolling       list that

 8         we use, and insurance        companies.    They

 9         provide     three names of banks,      so, we have to

10         be available     as quickly   as possible    to call

11         them back, because        if you are not on it, to

12         call immediately,       they are going to go to the

13         next bank, because      we have a lot of local
14         banks in our area.        We all play nice       in the

15         sandbox,    and we all provide       very good
16         service.

17                      So, if you are not the one that

18         gets that first call right away, that you

19         can, you know,    start that relationship         with

20         them, and explain,      you know, about     the bank

21         and whatnot,    so --

22             Q.       That makes    sense.    I mean, you are

23        only one-third     of the competition,       and if you

24        don't follow up on a lead quickly,           then your

25        chances of retaining        them and, from a


                      TSG Reporting    - Worldwide    - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 53 of 167



                                                                              Page 19
     1                             S. Burke

     2     personal perspective,      I guess, getting
     3     commission--
     4          A.      Exactly.
     5          Q.      -- will ameliorate pretty quickly.

     6                  Does Salisbury have like a target

     7     response time that they expect you to respond
     8     to leads?
     9          A.      Typically, yeah.      Definitely by the

10         end of the day, whether it be e-mail or phone

11         calls, or asking someone else, you know, to

12         possibly       like if I know that I am not

13         going to be available, I can say, you know,
14         can Kevin -- I'm going to ask that Kevin meet
15         with you or something like that.
16             Q.       If you have an appointment or
17         something, you probably ask that something be
18         diverted to another MLO if you anticipate
19         non-availability     for some period of time.
20             A.      Right.   Some period of time,
21        um-hum.
22             Q.      SO that was -- that will save me
23        the need to ask a number of questions,          I
24        think, which is good.
25                     So we were -- we just went back and


                      TSG Reporting - Worldwide - 877-702-9580
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 54 of 167




             EXHIBIT
                                E
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 55 of 167



                                                                         Page 1

1                                D. Cahill

2                  UNITED STATES DISTRICT COURT

3                 SOUTHERN DISTRICT OF NEW YORK

4    ---------------------------------------------------x
 5   WILLIAM GUNNAR TRUITT,

 6                        Plaintiff,      Case No.

 7                        vs.             7:18-cv-08386-NSR

 8   SALISBURY BANK and TRUST

 9   COMPANY; and SALISBURY

10   BANCORP, INC.,

11                       Defendants.

12   ----------------------------------)

13

14

15                DEPOSITION     OF DOUGLAS CAHILL
                                                                                  I!
16                        New York, New York
                                                                                  II

17                           July 22, 2019
                                                                                   :
18
                                                                                   I

19                                                                                 ,


20

21
                                                                                   ,
22

23   Reported by: BONNIE PRUSZYNSKI, RMR, RPR, CLR

24   JOB NO: 164776

25


                TSG Reporting      - Worldwide     - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 56 of 167



                                                                                    Page 49
     1
                                         D. Cahill
     2            Q.      Okay.     That       was    -- and     I will    just

     3      ask it just        so it's on the record.

     4                   Have     you ever       discussed       Mr.     Truitt
     5     with Mr. Bassin?

     6            A.     No.

     7            Q.     Have     you ever       discussed       Mr. Truitt

     8     with     any other     member       of the Salisbury

     9     HR/Compensation         Committee?

10                A.     No.      I'm sorry.           I guess    the

11         context     of the question,           was that prior          to?

12         Actually,     since    then     as well,       but    I have    not,

13         but, are you asking           prior       to his     -- his
14         leaving?

15             Q.
                         I have    no time        limit    on that       one,

16         and I could     reask     it if you want.

17             A.        No.     Even    after,       I have     not,    but    I
18         just wanted     to be sure.

19             Q.        Okay.     That's        fine.    I appreciate
20        the clarification.

21                       I keep    adding       one more       question        on
22        to this memo.          We are    still       on P-32.         At the
23        very bottom,         did you write          two paragraphs

24        about     Mr. Truitt?         That's       a rhetorical
25        question,     I guess.         You    said you wrote           the


                       TSG Reporting        - Worldwide          - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 57 of 167



                                                                               Page   50
 1                                 D. Cahill

 2     memorandum.

 3          A.       Correct.

 4                   MS. SORIN:         I'm just going          to
 5          object.        There   was no question         asked.
 6                   MR. LOWER:         No problem.
 7          Q.       And    in your     last paragraph,          we will

 8     just say your        last sentence       of the whole

 9     memorandum,     you wrote,        "Management       is

10     currently     reviewing       whether    a conflict           of

11     interest     exists    with     the State   Assembly

12     campaign     and position."

13                   And of course        you were     referring          to

14     Mr. Truitt's        State   Assembly     campaign;       is that
15     correct?

16         A.       And     the position,       correct.
17         Q.       And his position           as a Salisbury
18     employee?

19         A.       No.      The position       of State

20    Assemblyman      and what       that would     entail.
21         Q.       With     respect     to your   contention

22     that management        is currently       reviewing

23    whether     a conflict       of interest     exists,       what

24    did management         conclude?

25         A.       We concluded         that there    was a


                   TSG Reporting        - Worldwide     - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 58 of 167



                                                                                Page   51
 1                                  D. Cahill

 2     conflict.

 3            Q.        And what    was the conflict?
 4            A.        The time    that he would         be away        from

 5     the job,        anywhere    from two to four days             per

 6     week,        six months    of the year.

 7            Q.        Did Mr. Truitt      tell you he would              be

 8     away        for two to four days per week            for six

 9     months       of the year,       I believe    is what       you

10     said?

11            A.        Yes.

12            Q.        When    did he tell you that?

13            A.       When     we asked   him to give       us an

14     update       on the parameters       of that       role.     And

15     he gave us a schedule             for the Assembly

16     position.

17            Q.       And that's       the communication          that

18     you referred          to just    a moment    ago;    right?

19                     MS. SORIN:        Object    to the form.
20            Q.       Just     for context,      I'm trying       to

21     figure       out,   is that a conversation           or an

22     e-mail?        So, I will       just rephrase       this

23    question.

24                     How did Mr. Truitt          tell    you    that    he

25    would        be away     for two to four days per            week


                      TSG Reporting      - Worldwide       - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 59 of 167



                                                                                  Page   52
 1                                    D. Cahill

 2     for   SlX    months,      which      is what    you    told     me,    I

 3     believe?

 4           A.       In an e-mail           to us with       an

 5     attachment,         which     included     the State        Assembly

 6     schedule.

 7                        (Exhibit    P-33,     D-000070-073         marked

 8           for identification,              as of this       date.)

 9           Q.       I am handing          you what      I have       marked

10     P-33,      which    appears      to be a letter         you     sent

11     Mr. Truitt,         an offer      letter,      and you      can      let

12     me know      whenever       you are ready        to discuss.

13                    (Pause.)

14           A.       Okay.

15           Q.       Is it accurate            for me to describe

16     this as an offer            letter     from Salisbury           to

17     Mr. Truitt?

18           A.       Yes.

19           Q.       And    it looks       like you wrote           it, and

20     it's -- it was sent              on or around         January        29,

21     2018;      is that    correct?

22           A.       Yes.

23           Q.       And    I   will    also   just    let the record

24     reflect      that    P-33,    the document        we are

25    discussing,          has a Bates        range    of D-000070


                    TSG Reporting           - Worldwide       - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 60 of 167



                                                                                     Page   79
 1                                    D.    Cahill

 2     characterization?

 3           A.        Yes.

 4           Q.        And what       did you       let Will      know     was
 5     clear      -- was a unanimous              management      decision?
 6           A.        That    his request          for outside
 7     employment       was denied.

 8           Q.       And which        request       for outside
 9     employment       are you referring              to, just     to
10     be

11           A.       The New York           Assembly.
12           Q.       And how did you communicate                   that        to
13     Mr.   Truitt?

14           A.       That    morning        verbally.
15           Q.       During    your        meeting;     right?       I
16     mean--

17           A.       Yeah.
18           Q.       And what       specifically         did you         say

19     to Mr.     Truitt,     just    in case your         answer        was

20    not a full description                 of what you       told

21    Mr.    Truitt    that morning           during    your    meeting?
22           A.       Essentially,           I told him that          we

23    discussed       the materials           that he sent        and

24    determined       that    that        much   time away     from       that

25    role was a conflict             of interest        for the bank,


                   TSG Reporting            - Worldwide        - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 61 of 167



                                                                                           Page   80
     1                                      D. Cahill

     2     and we were           not comfortable         with    him making

     3     that decision,            to run for the Assembly               and

     4     potentially           be away     from the bank        anywhere

     5     from two to four days               a week     for six months

     6     of the year,           essentially         60 days    that    it's         in

     7     session.

 8                 Q.       Did Mr. Truitt            -- strike      that.
 9                          When     you    indicated     it was a

10         unanimous        management        decision,       what   members

11         of management           were     involved     in that     decision?
12              A.          To the best        of my recollection,                it
13         was myself,           Amy Raymond,     and Rick        Cantele.             I

14         don't        recall    if Dick     Kelly    was    involved       in

15         that decision,           although     Amy did report            to

16         Dick at the time.

17             Q.           Yourself,        Ms. Raymond,        and Richard

18         Cantele?         That's    what     you recall?

19             A.           We were        the ones    that     reviewed        the

20         documents        and determined        that       it just    wasn't

21         going        to be a fit.

22             Q.           Do you know        if Mr. Truitt         was even

23         slated       to be on the ballot            for any election

24        at the time            of his termination?
25             A.           I don't    understand        what    you mean.


                          TSG Reporting        - Worldwide        - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 62 of 167



                                                                                        Page   89
     1                                   D. Cahill

     2     employment?

     3          A.          That means     that he can       leave       for

     4     any reason        and find other       employment,           or we

     5     can ask him to leave            for any reason.

     6          Q.          And did you tell Mr. Truitt              he
     7     would     need    to leave     if he continued          his
     8     campaign     for New York        State Assembly?

     9          A.          At that point,       I told    him     that       he
10         needed     to make    a decision       on whether        he was

11         going     to run or not and let us know                by,     I

12         believe     that Tuesday.

13                          He had asked       during   that     meeting           if
14         he could     meet    with    Rick    Cantele    on that
15         Monday,     but    I wasn't    here.      He wanted       to make
16         one last plea,        one    last case,      thinking         that
17         Rick was the primary           decision      maker.
18                          But I wanted       him to know       that     it
19         wasn't    just Rick,        it was myself,       who manages
20         the handbook        and the policies,          his manager,
21         and Rick    as well.

22             Q.           SO, is it your      testimony        that     you
23         did not tell Mr. Truitt             he would     need     to
24         choose    between     his job at Salisbury             and his
25        campaign     for New York        State Assembly?


                       TSG Reporting        - Worldwide        - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 63 of 167



                                                                           Page   99
 1                                 D. Cahill

 2     Facebook     announcement?

 3          A.       Yes.

 4          Q.       Starting      at that point,        when    was

 5     the first     time that you discussed             Mr.    Truitt

 6     with Rick     Cantele?

 7         A.        I guess      can you rephrase        that?
 8          Q.       Yeah,    sure.

 9                   So, the first meeting            that     you had

10     with Mr. Truitt        about    his campaign       was around
11     April     12, 2018.     Does    that     sound;   correct?
12         A.        Sounds    correct.

13         Q.        After    the date of that meeting,

14     when did you       first    discuss     Mr. Truitt's

15     campaign    with     the CEO?

16         A.       He knew       it before     me.
17         Q.       Okay.      How did he -- how did he
18     learn?

19         A.       Shelly     Humeston.

20         Q.       So Ms. Humeston           told
21         A.       Saw,     or it was forwarded          to her on

22    Facebook,     I think,      and she let Rick           know,   and

23    Rick had asked         me and Amy to meet          with   will

24    to find out what         the parameters         are.

25                  Apparently,        Shelly    knew    the time


                   TSG Reporting       - Worldwide       - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 64 of 167



                                                                                         Page   100
     1                                       D.    Cahill

     2      commitment        at least,           the significance           of that

     3      role, and we needed                  to find out whether              or

     4      not it was going               to be a conflict.

     5            Q.         And Rick        asked    yourself      and

     6      Ms. Raymond           to get more        information        from

     7     Mr. Truitt         about       his     campaign;     is that
     8      correct?

     9            A.        Yes.

10                Q.        And after            that meeting      with

11         Mr. Truitt,         what did you report               back     to the

12         CEO, Rick        Cantele?

13                A.        Directly        after     the meeting,           I    let

14         him know        that we asked            Will    to send     us

15         information         and parameters              on the role           and

16         what        it entailed        and a memo        requesting           that

17         he can be considered                  for outside       employment,

18         and that he did.                And    that was the one               thing
19         we had        looked     at.

20                Q.        Yes.
21
                            For the record,            do you have        a P
22         number       for what you         __

23             A.           P-36.

24             Q.           That's        what    I had,    too.      I just
25         wanted       to make     sure.


                          TSG Reporting            - Worldwide      - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 65 of 167



                                                                              Page   124
     1                                D. Cahill

     2     Massachusetts,        unless    you have     an employee

 3         living     or working    in Mass.,       there   is no

 4         reason     for Salisbury       to talk to them.

     5          A.       There    shouldn't     be.

 6              Q.       Are you aware        of Will     receiving     any
 7         kind of written        warning     prlor    to the end of
 8         his Salisbury        employment?

 9              A.       I'm not.

10              Q.       Do you know       if any other      Salisbury
11         employee    has engaged        in political      activity?
12             A.        Yes.

13                      MS. SORIN:         Object     to the form.

14                       You can answer,        if you understand.

15             A.       Yes,     we are aware       of people   that

16         have run for office,           local office.
17             Q.       How many?

18             A.        I am one.

19             Q.       Okay.

20             A.       I ran for the Republican             nomination
21         for the Board        of Education      in the Town    of
22         Sharon.

23             Q.       Sharon,     you   said?
24             A.       Sharon,     Connecticut.
25             Q.       And     that would    probably      be the


                       TSG Reporting        - Worldwide     - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 66 of 167



                                                                             Page   125
 1                                  D. Cahill

 2     hospital     that we discussed             earlier?

 3          A.       No.

 4          Q.       No?

 5          A.       At Salisbury          Bank.
 6          Q.       No, no.        The Town of
 7          A.       Oh, Sharon.           Yes,    Sharon     Hospital
 8     is in the Town        of Sharon,          correct.
 9          Q.       Just    getting       my geography.

10                   And when       did you run for that

11     office?

12         A.        Seven       years    ago.

13         Q.        Did you       submit    a written        outside

14     employment     application?

15         A.        No.     I    went    to Rick    and requested,

16     probably     In an e-mail,          but    initially     a

17     meeting     with    him as well,          to let him know

18     that I have        been    asked    to run, but        it's    a

19    volunteer      position.           It's after    hours.         We

20    meet at 6:30         on Monday      nights     once    a month,

21    and it's      considered       community       service.         At

22     the time,     it was just          for the board,        the

23    Board      of Ed.

24         Q.        Oh.     So, just       the board       had to file

25    outside      employment       requests?


                   TSG Reporting          - Worldwide       - 877-702-9580
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 67 of 167



                                                                              Page   137
 1                                    D. Cahill
 2                     (Discussion        held off the record.)
 3     BY MR. LOWER:

 4            Q.       I will probably           be clarifying        a

 5       couple     of points.        I think     earlier,       at least
 6       I got the understanding              that    the individuals
 7       that were     involved       with    the end of
 8       Mr. Truitt's        Salisbury       employment      were
 9       yourself,     Ms. Raymond,          and Ms.         and Rick

10       Cantele,     CEO.      Is that an accurate           summary?
11            A.       It's not.         We were      involved      in the

12       decision     not to -- not to approve               the outside

13       employment     request.

14            Q.       Okay.

15           A.        Which    essentially          was his bid      for

16       running     for the Assembly,           because     it paid

17       80,000.

18           Q.        Right.      And    that    -- those     --

19       yourself,     Ms. Raymond,          and the CEO were        the

20       individuals     involved        in the decision

21       regarding     approving      or denying       Mr. Truitt's

22      potential      outside     employment;         is that

23       correct?

24           A.        Yes,    that   would      be correct.
25           Q.        How was the decision            regarding       that


                   TSG Reporting       - Worldwide         - 877-702-9580
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 68 of 167




             EXHIBIT
                                 F
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 69 of 167



                                                                         Page 1
 1                            A. BASSIN

2               UNITED STATES DISTRICT COURT

3              SOUTHERN DISTRICT OF NEW YORK

4    ------------------------------------x
     WILLIAM GUNNAR TRUITT,
 5
                          Plaintiff,
 6                                               Case No.
                   vs.                           7:18-cv-08386-NSR
 7
     SALISBURY BANK and TRUST COMPANY; AND
 8   SALISBURY BANCORP, INC.,

 9                       Defendant.
     ------------------------------------x
10

11                 DEPOSITION OF ART BASSIN

12                       New York, New York
13                         July 24, 2019
14

15

16

17

18

19

20

21

22

23   Reported by:

24   KATHY S. KLEPFER, RMR, RPR, CRR, CLR
25   JOB NO. 164777


                TSG Reporting - Worldwide - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 70 of 167



                                                                                          Page   14
     1                                      A. BASSIN

     2      on my -- whatever             I have     looked    at last.
     3          A.          Right.

     4          Q.          How would        you describe       your

     5      relationship          with    Ms. Barrett?

     6          A.          I support       her politically.             I send
     7     money     to her campaigns,             and I talk     with     her    from
     8     time to time           about   political      issues.        And     that's
     9     about     it.     We don't       socialize.         We're    not

10         friends     in the sense          that we have        dinner       with

11         each other        or, you know,         spend      any time    with

12         each other        outside      the political         arena.
13              Q.          And you yourself          are a politician            of

14         at least        some    sorts,    correct?
15              A.          I am a town       supervisor       in the Town           of
16         Ancram,    yes.

17             Q.          And

18             A.          And also       a member     of the Columbia

19         county    Board        of Supervisors,       by the way.

20         Because    town        supervisors      in Columbia         County    are

21         a member    of the county            legislature      the way        it's
22         set up.

23             Q.          And you       indicated     that    you don't

24        interact     much       with    her outside      of the political
25        arena,     correct?



                      TSG Reporting           - Worldwide        - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 71 of 167



                                                                                            Page   33
     1                                     A. BASSIN
     2            Q.           Did you    receive        this memorandum          from
     3     Doug        Cahill?

     4            A.           No,    I don't     ever    remember       seeing     this.

     5     I say that because              when     I was notified          of the

     6     lawsuit,        it was the very           first       time    I ever     heard

     7     the name        William       Truitt;     and    if I had       seen     this,

     8     I would        have       remembered     the name.
     9            Q.        So this memorandum              doesn't       look
 10        familiar        to you?

11                A.        No,       I've never     seen    it.
12                Q.        It is your          duty as the chair           of the

13         HR/Comp       committee        to pay attention              to any

14         memoranda        that are provided              to you,       correct?
15             A.           Yes.

16             Q.          And you have           honored     those      duties,
17         correct?

18             A.          I     do as much       as I can.
19             Q.          And within        that vein,          you    reVlew

20        memoranda        that are provided              to the HR/Comp

21        Committee        in a timely          manner,     correct?
22             A.          I    do.

23             Q.          And       to the extent        that    they're     sent

24        before        the meetings,        you review          them    before     the

25        meetings,        correct?



                         TSG Reporting          - Worldwide        - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 72 of 167



                                                                                                Page   35
     1
                                           A. BASSIN

     2      the name      Truitt       would     have    -- you     know,          I would

     3      have made          the connection        after      the lawsuit           was

     4      filed      in September.

     5            Q.          Uh-huh.
     6            A.          But when     I heard       about    the    lawsuit,           I

     7     said, who's          will     Truitt?        Never    heard    the name
     8     before.

     9            Q.          Got it.
 10
                 A.           So it's     inconceivable          to me that          I
 11
           would       have    seen this        and not remembered,                when
 12
           the lawsuit          came     in September,          that    this       young
13
           fella had come before                the committee           in this
14         form.

15
                              So I have       to assume     either       this       wasn't
16
           presented          to us or I wasn't          there,        one way or
17         the other.

18               Q.
                              Okay.     Well,    I'm not going           to ask you
19         if it looks          like a true and authentic                copy        of __
20
                 A.           It could    be.      I don't      think    you guys
21        made     it up.

22               Q.       Well,        it came     from the bank.              I
23        certainly       didn't       make     it up, but ...
24
                 A.       Yep.        I guess      the guy to talk          to about
25        this would          have been       Doug   Cahill      to ask him           if


                        TSG Reporting           - Worldwide        - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 73 of 167



                                                                                                  Page   58
     1                                       A. BASSIN

     2     the management's                recommendation.
     3             Q.           It seems     that    the HR/Comp         Committee

     4     must have            at least     some basis       to voice         an

     5     oplnlon        on outside         employment       if it's      __
     6             A.           The Board     of Directors         and    the
     7     committee            don't    manage     the bank.        You know,             we
     8     have     responsibilities               for setting       direction,             for
     9     setting        policy,        for setting       strategy,       for making
 10
           sure policies            are    implemented        and are      followed,
11         but we don't            get    into     the weeds.
12
                            You know,        if -- in the specific                  case
13         of these        outside        employment       things,       the
14         management           team     reviews    those     situations         and
15
           brings        to the Board's           attention     that      situation
16         and says here's               what's    going    on and we don't
17
           think        these    are problems,         but we think            this       is a
18        problem         and have        advised    the employee          to that
19        extent.          And    then     the Board       says,   okay,        that
20        sounds        fine     to us.      The committee         says        that
21        sounds        fine     to us.

22
                            We don't        actually       do the review            of
23        what your         outside       activities        are.     We rely          on
24        management            to do that,        and if they present                a

25        plausible,            logical,     articulate       and well-reasoned


                          TSG Reporting           - Worldwide      - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 74 of 167



                                                                                            Page   59
     1                                      A. BASSIN

     2      case       for why they        support    it or don't,           we say

     3      that       sounds    good.      That's    how    it works.

     4             Q.          And

     5             A.          And by the way,        that never          came     up,

     6     and Mr. Truitt              was never     presented        to the

     7     Committee           in that    context     that    I can remember.

     8                         Goes back    to that memo           that     I don't
     9     remember           seeing.     You've     got to get          to the

10         bottom       of that,        which   is with      Doug,       just    saying,

11         you know,          what    the situation        was     there.

12                Q.          I did ask Doug         about    that       memo,    which

13         is why       it has an earlier            P number       __
14             A.             Uh-huh.
15             Q.
                              -- than     the others,        and    I don't       have

16         his transcript             in front     of me, but he did              seem

17         to indicate          that    it was an accurate            copy       of the

18         memo he prepared             for the HR/Comp            Committee.         But

19         I will       gladly       continue    looking     into     it to try

20        and get to the bottom                 of it.
21             A.             I can reconfirm        that    I've never           seen

22        it, and as I said earlier,                  if I had        seen       it, it

23        would        have    resonated     when    the lawsuit          popped     up

24        in September           when    my first     reaction        was,       who's
25        will Truitt?               I had never     heard    of him.


                         TSG Reporting          - Worldwide         - 877-702-9580
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 75 of 167



                                                                                           Page   60
     1
                                          A. BASSIN
     2             Q.        Got it.

     3
                             Youlve     clearly     indicated        that    Mr.
     4      Truitt's        name,    you have     no recollection            of that
     5      being       brought     to your     attention     __
     6             A.        Correct.
     7             Q.        -- at all?
     8             A.        Prior    to the lawsuit.
     9             Q.        Prior    to the lawsuit.
10
                            And my next         question    is regarding            what

11         information         regarding        Mr. Truitt,     even        if it

12         didn't        involve     his name,     was provided          to the

13         Board        or the HR/Comp         Committee?
14                A.        Nothing     that     I remember.
15                Q.
                            And just     for the sake         of extra        clarity

16         on the record,            11m referring     to Mr. Truitt's

17         Campalgn        for New York        State Assembly,           District
18         106.

19                A.        Right.      I was not even         aware      he was
20         running.         I don't     think     it ever     came    up at the
21         Board        or at the committee.
22                Q.        In April     of 2018,     do you know           who    the

23        Assembly         member    is who held New York             State

24        Assembly,         District     106?

25             A.           I don't     know    the member,        but   I assume


                          TSG Reporting         - Worldwide     - 877-702-9580
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 76 of 167




             EXHIBIT
                G
     Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 77 of 167


                                                                           Page 1
 1
                                                                                    I
 2                      UNITED      STATES        DISTRICT     COURT                !
                       SOUTHERN       DISTRICT       OF NEW YORK
 3

      WILLIAM     GUNNAR        TRUITT,                                             I



 4                                     Plaintiff,                                   j
                                                                                    I
                                                             Case No.               !
 5                       -against-                           7:18-cv-08386-NSR      i



 6     SALISBURY     BANK       and TRUST     COMPANY;
       and SALIBURY       BANCORP,        INC.,
 7                                     Defendants.
       ---------------------------------x
 8

 9                     DEPOSITION         OF RICHARD         CANTELE
10                               New York,        New York
11                              MONDAY,    JULY     29, 2019
12                                  10:00     a.m.
13

14

15

16

17

18

19

20
                                                                                    I
21
                                                                                    :
                                                                                    l
22     Job No:     165208
                                                                                    I


23     Reported     by: David       Levy,     CCR, RPR,        CLR
24

25


                            -
                    TSG Reporting   - Worldwide      877-702-9580
          Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 78 of 167
                                                        Page 26
                                                                                                                                   Page 27
                           Cantele
      2                                                                                               Cantele
                 A.   Correct.                                                   2
                                                                                       concerned that he wouldn't be able to flrifill the
                 Q. And you were starting a train of                             3
                                                                                       role we were looking to fill and provide the level
             thought when you said, "You know, he came into the                  4
      5                                                                                of service necessary to be a successful
             meeting, with some" -- a certain type of                            5
                                                                                       originator.
             understanding that I did not get fi'olll YOll, is that              6
      7
             correct?
                                                                                            Q. And to cut to the chase, I think that
                                                                                 7
      8                                                                                'when you said Mr. Truitt understood there was a
                   A. I guess it was my feeling at the time                      8
      9                                                                                decision to make on his pari, I think you were
              that he was -- he wanted to state his case about                   9
  10                                                                                   referring to the fact that Salisbury told him he
              his ability to do both jobs when we had already                10
  11                                                                                   needed to choose between his campaign and his job
              communicated to him previously that we, in our                 ll.
  12                                                                                   at Salisbury.
             judgement, we didn't think he could filifill the                12
  13                                                                                            MS. SORIN: Object to the form.
              role of residential mortgage originator that we                13
  14                                                                                        Mischaracterized  prior testimony.
             were looking to fill in the Riverside division.                 14
  15                                                                                       Q. Is that correct?
                       So that he, I think that he had, you                  15
  16                                                                                       A. No. Could you say that again?
             know, fi'om prior meetings, he had, I think,                    16
  17                                                                                       Q. Sure. When you mentioned Mr. Truitt's
             understood probably that he, there was a decision               17
  18                                                                                   understanding that there was a decision to make on
             to make on h is pan.                                            18
  19                                                                                  his part, were you referring to the fact that
                  Q. When you say "a decision to make on his                 19
 20                                                                                   Salisbury told him he needed to make a decision
             pari," what do you mean by that?                               20
 21                                                                                   between his job, meaning keeping his job, and his
                 A. Well again, we were concemed, given                     21
 22                                                                                   campaign for New York State Assembly?
            what we understood the requirements of this job to              22
 23                                                                                        A. I think he had to make a decision as
            be, that in our judgement, based on our knowledge               23
 24                                                                                   to which job he was most interested in.
            and experience, which, in that room, there was a                24
 25                                                                                        Q. And I appreciate that. But my question
            lot of it with Doug and Amy and mysel f, we were                25
                                                                                      is, did Salisbury tell Mr. Truitt that he needed to
1----------------- ..
                   _.                                                 1--                                     ..                            _

                                                       Page 28
                                                                                                                                  Page 29
                            Cantele
                                                                                                    Cantele
             make a decision between keeping hisjob at                       2
                                                                                               MR. LOWER: Yes.
             Salisbury and continuing with his campaign for New
                                                                                              MS. SORIN: Thank you.
             York State Assembly?
                                                                                          Q. My understanding is that Mr. Truitt was
                  A. Who do you mean by "Salisbury"?                         5
                                                                                     told he needed to decide between keeping his job at
                  Q. Well, I'm intentionally not using                       6
  7                                                                                  Salisbury and continuing his campaign for New York
            names, because I naturally don't have as much of an              7
                                                                                     State Assembly.
            understanding as to your day-to-day __                           8
                                                                                              Are you contesting the accuracy of that
                 A. I don't think I told him that, if                        9       assertion?
 10
            that's what you're asking me.                                   10
 11                                                                                          MS. SORIN: Objection. Asked and
                 Q. And that's fine. I'm intentionally not                  11
                                                                                         answered.
 12
            using your name because I'm not trying to corner                12
 13                                                                                      Q. As a general matter, you still do get
            you here. But my understanding is that Mr. Truitt               13
 14                                                                                  to answer the question unless Lindsay tells you not
            was told he needed to decide between continuing his         14           to.
15
            campaign for New York State Assembly and keeping            15
16                                                                                         A. Okay. I think that it is wrong to say
            his job.                                                    16
17                                                                                    we -- the "continuing the campaign" pari is not
                     Are you --                                         17
18                                                                                    accurate, I don't believe. I did not say that. I
                 A. I don't think it was character __                   18
19                                                                                    think we were concerned, and we relayed our
                     MS. SORIN: Let him finish the                      19
20                                                                                    concerns, regarding his ability to fulfill the
                 question.                                              20
21                                                                                    role the bank was looking for in the Riverside
                     THE WITNESS: I'm sorry.                            21
22                                                                                    division, and take this other job which required
                     MS. SORIN: And give me a second to                 22
23                                                                                    him to be out of the bank for at least sixty days
                 place an objection on the record.                      23
24                                                                                    a year. And common sense would say, given this
                     THE WITNESS: Sorry.                                24
25                                                                                   job, that there would be campaigning to be done.
                     Can you restate your question?                     25
                                                                                          Q. Do you have any personal knowledge of




                                     TSG Reporting       - Worldwide                     877-702-9580                                       8
           Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 79 of 167
                                                          Page 38
                                                                                                                              Page 39
                            Cantele
       2
                                                                                             Cantele
                  A.   Correct.                                            2
                                                                               evaluating outside employment or Salisbury
                  Q. And that was the one that lasted about                    employees?
       4
              n",enty minutes, you mentioned earlier?
       5
                                                                                   A. So they do not evaluate. But a repol1
                  A. Correct.
       6
                                                                               does go to. I believe it's the HR compo committee
                  Q. In this e-mail that I've marked P-53,                     once a year. So it's a report, not an evaluation.
       7
              Doug said, ''I'll send an update when I return."                 Management evaluates it.
       8
                      Do you know if you ever received an
       9                                                                             Q. When you say management evaluates it.
              update?
   10                                                                           is this the same "our" that you ref't:rcnced earlier'!
                  A. I do not.                                        10
   11                                                                           I'm sorry. so whose management were YOLI referring
                    Q. When I asked earlier about any work            11
                                                                                to earlier? That's all I'm asking you.
   12
               flow Salisbury might have for evaluating outside       12
   13                                                                                A. Well. Doug, myself: and potentially
               employment, you indicated there was a form that's      13
                                                                                that individual's manager or supervisor.
   14
               circulated about once a year, and that you were        14
   15                                                                                Q. Is it your position that the board or
               consulted with any concerns that Doug might have       15
                                                                               directors or any of its committees do not
   16
               regarding those forms, is that correct?                16
   17                                                                          participate in management's evaluation of outside
                   A. That is correct.                                17
                                                                               employment?
   18
                   Q. Aside fi'om yourself and Doug, is any           18
   19                                                                                A. That's correct. That is Ill)' position.
              other individual with Salisbury part of the process     19
   20
                                                                                    Q. Then why are outside employment reports
               for evaluating outside elllplo)~llent?                 20
   21
                                                                               provided to the board of directors or any or the
                   A. Generally no. However, there might be           21
                                                                               cOI1lmittees on the board of directors?
   22
              occasion to meet with that individual's supervisor      22
                                                                                    A. Transparency.
   23
              to talk about it more, depending on what it was.        23
                                                                                    Q. And I'm handing you what I've marked
  24
                   Q. SO is it your position that Salisbury's         24
                                                                               P-54 which is another single-page e-mail chain lVith
  25
              board of directors has nothing to do with               25
                                                                               a Bates number 0-0000379. You can let me know when
I----------                                           .             ~- .                                                                 _
                                                          Page 40
                                                                                                                             Page 41
                                Cantele
                                                                                                Cantele
              you're ready to discuss.                                    2
                                                                                     Q. When Ms. Humeston refers to "Will's
               EXH          (Plaintiff Exhibit 54, e-mail chain
                                                                                emplo~nent," do you understand that to refer to
                   Bates numbered 0-0000379, marked for
                                                                                William Truitt?
                   identification, as of this date.)                   5
                                                                                     A. Yes.
                       (Witness perusing document.)                    6
   7                                                                                 Q. And at the end of the day here,
                  A. Okay, I'm ready.                                  7
                                                                                Ms. Humeston is saying that she thinks his Dutchess
                  Q. It looks like the first e-mail was
   9                                                                            County Legislator position should be approved by
              March 12,2018 at 8: 19 a.m. fi'om a Shelly Humeston      9
                                                                               the board.
  10
              to Douglas K.L., cc'ing yourself, does that seem        10
  11                                                                                    Is that a fair characterization?
              correct?                                               11
  12                                                                                A. 111at is what it says, yes.
                  A. That seems correct.                             12
  13                                                                                Q. But your position is that the board
                  Q. And Ms. Humeston is a VP at Salisbury,          13
  14                                                                           does not approve outside emplo~llent; is that
             correct?                                                14
  15
                                                                               correct?
                  A. Senior vice-president.                          15
  16                                                                                A. 111ey do not approve it on an
                  Q. I'm sorry, I did the same thing for             16
  17                                                                           individual basis. I think what's being referred
             Ms. Raymond. And in Ms. Humeston's e-mail she           17
  18
                                                                               to here is, they receive an agenda and they
             said, "I think Will's employment should be approved     18
  19
                                                                               approve the documents generally presented to them
             by the board due to his position as a Dutchess          19
                                                                               in a meeting.
  20
             County Legislator. I believe he is currently            20
  21                                                                                Q. Just to, I think I know what you're
             serving a two-year term. I thought we discussed         21
  22
                                                                               referring to, but when you say "they," and "the
             this previously, but you may disagree and feel it       22
  23
                                                                               documents," and now I'm looking back at this
             is not necessary."                                      23
 24
                                                                               e-mail, perhaps would be refelTing to the HR compo
                       Did I read that correctly?                    24
 25                                                                            committee receiving an outside elllplo)~11ent repol1'J
                  A. Yes.                                            25
                                                                                        MS. SORIN: Object to the form.




                                      TSG Reporting        - Worldwide                                                              11
                                                                                  877-702-9580
          Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 80 of 167
                                                          Page 42                                                           Page 43
                            Cantele
      2
                                                                                                  Cantele
                     You can answer ifyoLl understand.                      2
                                                                                  would -- without looking at it, f1'om a style
                A. I would be referring to the HR compo                     3
      4
                                                                                  standpoint, [ believe somebody would say, "Make a
             committee.                                                     4
      5
                                                                                  Illotion to approve the reports." So I'm not sure
                  Q. And with respect to the documents that                 5
                                                                                  I'm answering your question. But--
             you mentioned, would the outside employment report             6
      7
                                                                                       Q. No, that's just -- [ think you did.
             be one of the documents to which you were                      7
                                                                                       A. Okay.
      8
             refelTing?                                                     8
      9                                                                              Q. When you say the minutes are recorded,
                 A.   Yes, they approve repol1s presented to                9
  10                                                                             are HR compo committee meetings, how are they
             them.                                                      10
  11                                                                             recorded? Are they, is that audio-recorded?
                 Q. Okay. Is that the case for all repol1s              11
  12                                                                                 A. No. We have an individual that would
             presented to that committee?                               12
  13
                                                                                 record the minutes.
                 A. Yes. And can I say with all                         13
  14                                                                                 Q.     Would that be Ms. Humeston?
             cel1ainty, we don't miss something, but generally          14
                                                                                      A. Yes.
  15
            they approve all the repol1s as part of the                 15
  16                                                                                  Q. And she, when you say "record the
            agenda.                                                     16
  17                                                                              minutes," just for a prospective jury's standpoint,
                 Q. Is that done orally, during an                      17
  18                                                                             that kind of just means writing down what was said
             in-person meeting of the HR compo committee, or do         18
                                                                                 and by whom in a meeting, is that--
  19
            they sign to state their approval?                          19
  20                                                                                 A. Yes. And who made a motion, who
                 A. It would be orally.                                 20
 21                                                                              seconded it, that sort of thing, yes.
                 Q. And is that recorded in any way, the HR             21
 22                                                                                  Q. Okay. Do you receive copies of those
            compo cOlllm it1ee's approval of reports that are           22
 23                                                                              minutes fi'om HR camp. committee meetings?
            presented to them?                                          23
 24                                                                                  A. Those minutes are then -- would be
                 A. 111e minutes are recorded. I mean,                  24
 25                                                                              then include -- minutes fi'om all the committee
            there are minutes taken which are recorded.                 25
                                                                                 meetings are then included in the board package
1----------------                                                     -4-                      .                                      _
                                                         Page 44
                                                                                                                           Page 45
                           Cantele                                                                 Cantele
  2
             each month.   So as a board member, yes, I would                          Q. And I was asking about a committee
             receive those.
  4
                                                                                 specifically. You mentioned the board. I think
                  Q. And obviously, those are circulated                         we're both talking about the same thing, though.
  5
             after all these meetings occur, correct?                   S
  6                                                                              mean, you were describing why you attcnd HR compo
                  A. They are circulated as part of the
  7                                                                              commi ttee meeti ngs?
             board meeting package, so they are included in             7
                                                                                       A. Compensation I'ecommendation to the HR
             that, yes. Yes, after the meeting, yes.
  9                                                                              compo committee, yes. I said "board." I
                  Q. Do you attend HR compo committee
 10                                                                             apologize.
             meetings?                                                 10
 11                                                                                   Q. No. that's fine. And I don't know if
                  A. [do.                                              11
 12                                                                              it's by definition, but all the committees are one
                  Q. Are you on the HR compo committee?                12
 13
                  A. I am not.
                                                                                hundred pel'cent boal'd members anyway. correct')
                                                                       13
 14                                                                                   A. That is correct.
                  Q. Why do you attend HR compo committee              14
 15         meeti ngs?                                                                Q. And I'm still looking at this P-54
                                                                       lS
 16                                                                             e-mail that I handed you. Mr. Cahill in an e-mail
                  A. A variety of -- so I'm a nonvoting                16
 17                                                                             to Ms. Humeston and yourself, the last c-mail in
            member of the meetings, but [ provide information          17
 18
            to the board, I answer questions for the board, [                   this chain, and Doug says, "I plan on bringing the
                                                                       18
 19
            make compensation recommendations         -- sorry, let             outside employment report to the HR compo committee
                                                                       19
 20         me -- ['II still finish --                                          in April and will include Will."
                                                                       20
 21
                 Q. Yes.                                                                  Did I read that correctly?
                                                                       21
 22                                                                                   A. Yes.
                 A. -- [ make compensation recommendations             22
 23
            to the board. [excuse myself whenever there's                             Q. And did Mr. Cahill bring the outside
                                                                       23
 24
            any discussion on my compensation, or any vote on                   employment report to the HR compo committee in
 25                                                                    24       Aprilof2018?
            my compensation.
                                                                       25
                                                                                      A. I'm not sure. I'm not even SLlrewe




                                      TSG Reporting         - Worldwide             877-702-9580
                                                                                                                                   12
              Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 81 of 167
                                                             Page       70
                                                                                                                                         Page    71
                               Cantele                                                1
          2                                                                                                 Cantele
                          You can answer.                                             2
                                                                                               A. I don't recall.
                         THE WITNESS:        Let me_just reread your
          4                                                                                 EXH         (Plaintiff Exhibit 57, e-mail chain
                     question.                                                        4
          5                                                                                    Bates numbered 0-0000438, marked for
                           (A pause in the proceedings.)                              5
          6                                                                                    identification, as of this date.)
                      A. So we disagreed that he could complete                       6
          7                                                                                      Q. Mr.     Cantele, I'm now handing you what
                 had requirements of the Salisbury job and take on                    7
          8                                                                                 I'm marking     P-57, which is yet another single-page
                 his outside empIO)~llent that required a significant                 8
          9                                                                                 e-mail chain,    this one bearing a Bates number
                 amount of time and effort on his behalf. We                          9
     10                                                                                     0-0000438.      Just let me know when you're ready to
                 communicated that to him. Ultimately, it was his                 10
                                                                                            discuss.
  11
                 decision.                                                        11
  12                                                                                                  (Handing document to witness.)
                     Q. Was Mr. Truitt told he needed to make a                   12
  13                                                                                                  (A pause in the proceedings.)
                 decision between running for office and his                      13
  14                                                                                             A. Okay.
                 emplo~l1ent with the bank?                                       14
  15                                                                                             Q. And the first e-mail in this chain
                     A. By me?                                                    15
  16                                                                                        doesn't include you. It appears to be Mr. Truitt
                     Q.     00 you have any knowledge of anyone                   16
  17                                                                                        asking Mr. Cahill ifhe can meet with you. Does
                 telling that to Mr. Truitt?                                     17
  18                                                                                        that sound right to you, is that a fair
                      A. I don't remember speci fically. There                   18
  19                                                                                        characterization?
                 was no ultimatum, I would say, that I gave him.                 19
  20                                                                                            A. Yes, it is.
                 He had reached his conclusion on his own, based on           20
  21                                                                                            Q. And Mr. Cahill then forwards
                 us telling him that we didn't think he could do              21
  22                                                                                        Mr. Truitt's request right along to you. Of
                 both jobs and be successful at the Sal isbury job.           22
  23                                                                                       course, Mr. Truitt's no longer on this discussion
                      Q. Did you tell him you didn't think he                 23
  24                                                                                       between yourself and Mr. Cahill, but in the II: 16
                 could do both, or that he would not be allowed to            24
  25
                 do both?                                                                  a.m. e-mail to you fi'om Mr. Cahill, would you agree
                                                                              25
                                                                                           that Mr. Cahill is describing a meeting that he had
1-------------_.                                  __
                                                   . .                   -4 __

                                                            Page    72
                                                                                           ._------------_._._------_._
                                                                                                                                        Page    73
                               Cantele
      2                                                                                                      Cantele
                 with Mr. Truitt?
                                                                                           MI'. Cahill's talking about his meeting with
                         MS. SORIN: Objection, calls fDr                                   Mr. Truitt, correct?
     4
                     speculation.
     5                                                                                              MS. SORIN: Objection, calls for
                         You can answer if you know.                              5
  6                                                                                             speculation.
                     A. I believe so.                                             6
  7                                                                                             A. I would think that's what he was
                     Q. And just to -- my recollection of our                     7
  8                                                                                        talking about, yes.
                discussion this morning was that, aside fi·om a                   8
  9                                                                                             Q. Okay. In the second paragraph,
                hallway meet-and-greet, you didn't really interact
 10                                                                                       Mr. Cahill says, referring to the meeting on
                with Mr. Truitt outside of a short period leading            10
 11                                                                                       Monday, in the second paragraph, Mr. Cahill says,
                up to the end of his emplo~l1ent, is that correct?           11
 12
                     A. That's correct.                                                   "During our meeting, Ilet him know clearly that
                                                                             12
 13
                     Q. And these meetings that occurred                                  this was a unanimous management decision, not yours
                                                                             13
 14                                                                                       alone."
                between Will and Doug and yourselfand Will at the            14
 15
                very end of April, those were regarding his                                         Did I read that correctly?
                                                                             15
 16                                                                                           A.     Yes.
                campaign for New York State Assembly, correct?               16
 17
                     A. They were about his request for                                        Q. What was the unanimous management
                                                                             17
 18
                outside emplo~llent which happened to be                                  decision that was made?
                                                                             18
 19
                Assembly -- whatever the Assembly position for the                             A. I'm inferring a little bit because
20                                                                           19
                State of New York.                                                        Doug wrote that. But it would be the decision
21                                                                           20
                   Q.     Was Mr. Truitt asked to fill out one of                         that Doug and Amy and I made that Will would be
22                                                                           21
                those outside empIO)~llent forms at any point?                            unable to fulfill his position as a residential
23                                                                           22
                    A. I don't know.                                                      originator given the responsibilities as we knew
24                                                                           23
                    Q. Jumping back to P-57 here, this e-mail                             them to be relative to the Assembly position in
                                                                             24
25
                to yourselffi·om Mr. Cahill, you'd agree that                             New York.
                                                                             25
                                                                                               Q. And would you also agree that this




                                         TSG Reporting         - Worldwide                   877-702-9580                                       19
               Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 82 of 167
                                                            Page 114
                                                                                                                                      Page    115
                                  Cantele                                            1
          2
                                                                                                         Cantele
                  policies besides the two that we're talking about.                 2
          3
                                                                                          hundreds in this handbook.
                 That's what I understood your question to be.                       3
                                                                                              A. Okay.
          4
                      Q. No, no. Actually, your answer could                         4
                                                                                              Q. It sOLlnds like there's lots of
          5
                  have been right either way. so I'm glad we're                      5
          6                                                                               documents, some of which you just recited. eaeh of
                 clarifYing. I should have asked a better question.                  6
          ')                                                                              which has a ton of di Aerent rules about speci fie
                           But can you. the way you phrased your                 7
          8                                                                               aspects of the work Salisbury does.
                 answer, it sounds like you won't be able to recite              8
          9
                                                                                              A. Okay, fair.
                 every single one cold.                                          9
  10                                                                                           Q. Is that fair? Okay. Are you aware of
                      A. That is correct.                                    10
  11                                                                                      any documents that describe Salisbury policies
                      Q. Okay. Could you recite the ones that                11
  12                                                                                      regarding discrimination that do not already appear
                 come to mind, these additional policies, aside fi'om        12
  13                                                                                      in the Code of Ethics or employee handbook?
                 the two we've been discussing?                              13
  14                                                                                           A. I don't bel ieve so off the top of my
                      A. So there's probably 7S policies.                    14
                                                                                          head.
  15
                      Q. Okay.                                               15
  16                                                                                            Q. As I'm sure you can tell, what I'm
                      A. These are long policies. There's a                  16
  17                                                                                      getting at is. are there other Salisbury policies
                 liability policy, there's a BOll policy, there's            17
  18                                                                                       written down that relate to this case? That's
                 an IT usage policy, password protection policy.             18
  19                                                                                      ultimately my question.
                 mean, I -- I can give you a list of all the                 19
  20                                                                                               MS. SORIN: I object to the form.
                 policies and you can have at it.                            20
  21                                                                                               MR. LOWER: That's fine.
                      Q. One way Iprobably could have asked a                21
                                                                                               A. I don't think so.
  22
                 better question is, I guess, you know, in this              22
  23                                                                                           Q. Thanks. Do you know what types of
                 employee handbook there's more than one policy.             23
  24                                                                                      training Salisbury employees receive regarding
                 should have made it clear that I'm not talking              24
  25                                                                                      discrimination, or antidiscrimination    is probably a
                 about every specific rule, of which there might be         25
                                                                                          better way to put it?
------------_._--------                                -.--.----.t----.- ....
                                                                          -.--                                                    .                _
                                                           Page 116
                                                                                                                                      Page 117
                                 Cantele
      2                                                                                                     Cante[e
                      A. I do not.                                               2
                                                                                                      MR. LOWER: That's not a trick one.
                      Q. Do you know if Salisbury provides any
      4
                                                                                 3
                                                                                               You can read it or I could reask it i r
                 training regarding disciplinary action?                     4                 you'[[ [ike.
      5
                      A. So all disciplinary action, our                         5
                                                                                               A. Let me be sure I --
                 managers work with Doug in HR. So he would coach            6
                                                                                               Q. Yes.
      7
                 them and train them as each particular situation            7
                                                                                                    (A pause in the proceedings.)
  8
                 occurs.                                                     8
  9
                                                                                               A. [t is my testimony that Mr. Truitt was
                     Q. Simi lar question, do you know if                    9
                                                                                          not disciplined for any of his political
 10
                Salisbury provides any training regarding the use           10            activities.
 11
                of progressi ve disci pi ine?                               11
                                                                                               Q. I just thought that would save us five
 12
                     A. [think Illy answer is the same.                     12
                                                                                          minutes of questions. Who told Mr. Truitt that he
 13
                     Q. [n that Doug --                                     13
                                                                                          needed to choose between his job at Sal isbury and
 14
                     A. Doug would work with the supervisor.                14
                                                                                         his po[itical campaign?
 15
                     Q. On an as-needed basis?                              15
                                                                                                    MS. SORIN: Object to the form.
 16
                     A. Yes.                                                16
                                                                                               Misstates prior testimony.
 17                                                                         17
                    Q. Are you aware of any instance in which                                       MR. LOWER: And I wasn't implying that
 18                                                                         18
                Salisbury used progressive discipline with                                    the witness said that.
 19             Mr. Truitt?                                                 19
                                                                                                    MS. SORIN: Object to the torm.
 20                                                                         20
                    A. I am not aware.                                                        A. I don't believe that Mr. Truitt was
 21
                    Q. To save a little time, [mean, is it                  21
                                                                                         told that he had to choose between his job at
 22                                                                         22
                your testimony that Mr. Truitt was not disciplined                       Salisbury and his po[itical campaign. [think it
 23

 24
                by Salisbury for any of his political activities?       I   23

                                                                            24
                                                                                         was -- it was his outside emplo)~nent that was thc
                        MS. SOR[N: I'll object to the fOI'I11.                           issue. But really, the form orthat outside
25                                                                          25
                        You can answer.
                                                                        I                employment didn't matier. [t was the time




                                        TSG Reporting          - Worldwide                  877-702-9580
                                                                                                                                               30
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 83 of 167
                                                        Page 118
                                                                                                                             Page 119
                          Cantele                                            1
     2                                                                                            Cantele
            commitment necessmy, time commitment outside the                 2
                                                                                       calls for a legal conclusion. He provided
            bank necessaty for that second job that we                       3
                                                                                       you the answer.
            believed was going to impede his ability to do
     5                                                                                 Q. I think I already asked you, you
            his -- to complete his full-time responsibilities                5
     6                                                                            confirmed that it looks like a true and accurate
            at SalisbLIIY                                                    6
     7                                                                            copy in general of the employee manned book, that
                      MR. LOWER: Move to strike the                          7    P-4.
     8
                 nonresponsive pOl1ions.                                     8
     9                                                                                A.   That's correct.
                      MS. SOR[N: Objection.                                  9
 10                                                                                       MR. LOWER:         We can go off the record
            MO           MR. LOWER: And ['lljust move to             10               for a second.
 11
                 sb'ike the entire answer as nonresponsive.          11
 12                                                                                         (Discussion off the record.)
                      MS. SOR[       Same objection.                 12
 13                                                                                         (Recess taken.)
                 Q. Are there any Sal isbulY policies that           13
                                                                                   EXAMINATION          (Cont'd.)
 14
            prohibit employees fi'om engaging in political           14
                                                                                   BY MR. LOWER:
 15
            activity?                                                15
 16                                                                                    Q. All right, Mr. Cantele, before I even
                   MS. SORIN: Object to the forlll.                  16
 17                                                                               ask the question, I guess the question is going to
                   Yau can answer.                                   17
 18                                                                               be, who have you spoken with regarding Will's
               A. I don't believe there are.                         18
 19
                                                                                  allegations?
                   MR. LOWER: And the basis for the form             19
 20                                                                                         And before you answer, I just want to
               objection?                                            20
 21                                                                               make it very clear that I'm not seeking any
                     MS. SORIN: Same one regarding the               21
 22                                                                               privileged information here. Lindsay is welcome to
               term "political activity."                            22
23                                                                                add on to my privilege curve that ['m setting up
                    MR. LOWER: Well, you gave me two                 23
24                                                                                here, but of course you probably talked to Lindsay
               d ifferen t --                                        24
25                                                                                ethically. That's not what I'm asking you about.
                   MS. SORIN:       Both. It's vague, and it         25
                                                                                  [ could ask, but I don't. That would need

                                                       Page 120
                                                                                                                            Page        121
 1
                           Cantele                                       1
 2
                                                                                                     Cantele
           attorneys' names at this juncture and, you know, if           2
 3                                                                                I don't care what was said for starters, and then
           Lindsay told you to ask some other law firm or
 4                                                                                can we go there. And I'm not even asking for
           someone some question that she told you to do, you                     lawyer names.
 5
           don't need to tell me that, either.                       5
 6                                                                                           MS. SORIN: That's fine.
                    This is a, natural really, when a                6
 7                                                                                      Q. I think that might help us save a
           company gets sued, people talk within the company,        7
                                                                                  little time. I don't--
           and on their own initiative, and that's the type of       8
                                                                                             MS. SORIN: Ask for clarification -_
           thing that I'm asking him. So although Ms. Sorin
10                                                                                      is this after the lawsuit was filed or
           is of course welcome to add anything before you          10
11                                                                                      regarding the allegation? Is that also --
           start any answer, the question was, whom have you        11
12                                                                                      A. That would help.
           spoken with regarding Will's allegations in this         12
13         case?                                                                        Q. That's fine. Are you aware of any
                                                                    13
14                                                                               instance in which Mr. Truitt alleged Salisbury any
                     MS. SORIN: And yes,just the one                14
15
                thing that I want to add is that, as the                         improper conduct at all prior to the initiation of
                                                                    15           this lawsuit?
16
                Litigation Control Group, any communications        16
17                                                                                      A. I'm not.
                that you've had with with other Sal isbury          17
18
                employees at the direction of counselor                                 Q. Okay. Then with respect to this
                                                                    18
19
                regarding correspondence     that you've had                     lawsuit, whom have you spoken with regarding Will's
                                                                    19           allegations?
20
                with me, those communications,      or legal        20
21
               strategy, for example, those are also                                     MS. SORIN: And again, I'm going to
                                                                    21
22
               privileged communications.                                           note my objection as to the Litigation
                                                                    22
23
               A. I guess I'm still not clear. Maybe                                Control Group, which would be yOll, Shelly
                                                                    23
24
           less clear now. So--                                                     Humeston and Doug Cahill. Communications
                                                                    24
25
               Q. Well, I'm just asking for names, first.                           that you've had even amongst yourselves
                                                                    25
                                                                                    regarding legal strategy, at the direction




                                    TSG Reporting          - Worldwide              877-702-9580
                                                                                                                                         31
           Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 84 of 167
                                                      Page 122
                                                                                                                            Page 123
       1
                             Cantele                                         1
       2                                                                                          Cantele
                  of counsel, are privileged cOllllllunications.             2
                                                                                      A. Right, nothing to do with the
       3
                  So I'm going to direct you not to answer any                    specifics of the case.
       4
                 questions regarding those communications.                   4
       5                                                                              Q.   You almost answered this one earlier.
                  A. Communications        I had with that group.
       6                                                                          I mean, my question is, how did you become avvare of
              Okay.                                                          6
       7                                                                          Mr. Truitt's campaign for New York State Assembly?
                       So obviously, after the lawsuit came                  7
       8                                                                              A. Shelly advised me that she had seen on
              about, I've talked to the -- our board about that.         8
       9                                                                          Facebook.
                   Q. The board of directors?                            9
                                                                                      Q. Okay.
  10
                   A. Board of directors.     Sorry. I -- I          10
  11                                                                                  A. Shelly Humeston.
              think we had a general conversation     with those     11
  12                                                                                  Q. Thank you. When we've discussed Shelly
              that were being deposed to tell them to not            12
  13                                                                             today, that's Shelly HUllleston, does that, to your
              destroy any information that they might have           13
  14
              regarding the case.                                                recollection, sound correct?
                                                                     14
  15                                                                                  A. Yes.
                      MS. SORIN: And again ifany of those            15
  16
                  communications    were at the direction of
                                                                                     Q. Doug, Mr. Doug Cahill.
                                                                     16
  17                                                                                 A. Yes.
                  counsel, they are privi leged.                     17
  18                                                                                 Q. I don't feel the need to run down any
                  A. Obviously my wife is aware that ['m in          18
  19                                                                             more names. The record is pretty clear.
             New York today at a deposition.      [think __ [        19
  20                                                                                      Were you aware of New York labor law
             think that's it.
  21                                                                 20
                  Q. SO other deponents, I don't want to                         Section 20 I Cd) prior to Mr. Truitt's -- end of his
                                                                     21
  22
             discuss the Litigation Control Group, certainly,                    empl oymen t at Sal isbury?
                                                                     22
  23
             your fami Iy, I don't need to discuss that. Your                        A. No.
  24                                                                 23
             conversations   with your wi fe, really about your                      Q. Have you ever previously been involved
  25                                                                 24
             whereabouts and for --                                              in a wrongful termination allegation or
                                                                    25
                                                                                 investigation?
1----                                        -----------t----.-----                              .                                           ._
                                                     Page 124
                                                                                                                           Page 125
      1
                            Cantele
   2                                                                                           Cantele
                 A. I don't believe so.                                  2
                                                                                 compliance.
                 Q. A better way to have asked that would
  4                                                                                    Q. Do you know ifshe had interacted with
             have been, other than this case, have you ever been     4
  5                                                                                Mr. Truitt in any way?
             involved --                                             5
  6                                                                                    A. I do not know.
                 A. [don't believe so.                               6
  7                                                                                    Q. What does the role VP of compliance
                 Q. Okay. Who is Julianna Sinchek,                   7
  8                                                                               entail, what does Ms. Lidstone do for Salisbury?
             probably pronouncing that wrong?                        8
  9                                                                                    A. So we have a series of regulatory
                 A. No, that's correct. She is our                   9
 10                                                                               compliance requirements primarily related to
             vice-president marketing.                              10
 11                                                                               consumer laws, and she is responsible for ensuring
                 Q. Okay. Did she have any interaction              11
 12                                                                               that the bank stays in compliance with those
             with Mr. Truitt, to your knowledge?                    12
 13                                                                               regulations. She also oversees our Bank Secrecy
                 A. Not to my knowledge. She's                      13
 14                                                                              Act area. I think that's -- I think that's it.
            responsible for a photographer taking pictures, so      14
 15                                                                                   Q. Okay. Has she been involved in any
            if we took a picture of Will, she would have been       15
 16                                                                              aspect of the end ofMr. Truitt's employment?
            involved. But other than that, not to Illy              16
 17
                                                                                      A. [don't think so.
            knowledge.                                              17
 18                                                                                   Q. What steps does Salisbury generally
                 Q. And, [ mean, this is almost entirely            18
                                                                                 take when an employee quits or resigns?
 19
            duplicative, but she wasn't involved with any of        19
 20                                                                                        MS. SORIN: Object to the form.
            the events leading up to the end of Mr. Truitt's        20
 21                                                                                   A. I'm not sure I understand the
            employment, was she?                                    21
 22
                                                                                 question.
                 A. Not to my knowledge.                            22
 23                                                                                   Q. Sure. imean, I just used both the
                 Q. Next question is, who is Amanda                 23
                                                                                 word "quit" and "resign" --
 24
            Lidstone, L-i-d-s-t-o-n-e?                              24
 25                                                                                   A. i understand that part, but I'm not
                 A. She is our vice-president of                    25
                                                                                 sure i understand what you mean by what steps do




                                  TSG Reporting          - Worldwide                877-702-9580
                                                                                                                                        32
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 85 of 167




             EXHIBIT
                                H
  Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 86 of 167



    Linda King
                                                                              _cma

    To:
                                                  Sara Murphy
    Subject:
                                                  RE: New Hires!



                                                                     Welcome         William




                                                                William (Will) Truitt
                                                                Mortgage Originator
                                                           Hire Date: February 26, 2018

                                         Will was raised and currently               lives in Hyde Park, NY.

    Education/Previous                Employer:    Will is a recent graduate of Marist College where he received          his
            Bachelor's              Degree in Business Finance with a minor in Accounting and Economics.

   Fun Facts: Will has a strong passion for both sports and politics. He is an avid fan of the New York
                          Mets, New England Patriots and the Boston Cellicsi

   Volunteerlsm/Community       Involvement:  Will serves as the youngest elected county official in the
   State of New York as a Legislator in Dutchess County. He represents approximately    15,000 people
                  who call the Town of Hyde Park and the Town of Poughkeepsie     home.

       What made you want to work for Salisbury      Bank and Trust? "My goal is to have a long,
     successful career in banking and finance. Many friends and colleagues strongly recommended
   Salisbury Bank and Trust. I am excited to help our bank grow in New York State, particularly in the
                                             Hudson Valley".

   What are you most looking fomrard to at Salisbury       Bank and Trust? "Being a local bank that
  serves the community, I am greatly looking forvvard to helping our customers achieve their financial
                                       and housing aspirations".



Sara Murphy,      Trainer   ASsistant
Salisbury Bank.     5 Bissell Street.   PO Box 1868, lakeville,   CT 05039-1868




                                                                                                               D-000058
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 87 of 167




             EXHIBIT
                I
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 88 of 167



      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                                               Civil Action No.7: 18-cv-08386-NSR

      WILLIAM GUNNAR TRUITT,

                                    Plaintiff,

                           -against-
                                                                             DEFENDANTS'   ANSWERS AND
      SALISBURY BANK AND TRUST COMPANY;                                      OBJECTIONS TO PLAINTIFF'S
      AND SALISBURY BANCORP, INC.,                                         FIRST SET OF INTERROGATORIES

                                    Defendants.


      TO:      Ted McCullough
               Robert B. Lower
               McCullough Ginsberg Montano & Partners LLP
               122 East 42nd Street, Suite 3505
               New York, New York 10168
               Attorneys for Plaintiff

               James Coughlan
               Coughlan Law Offices, LLP
               P.O. Box 72
               22 Hutton Street
               Rhinecliff, New York 12574
               Co-counsel for Plaintiff

               Defendants       Salisbury Bank and Trust Company               and Salisbury    Bancorp,    Inc. (together,

      "Salisbury       Bank"   or "Defendants"),      by their attorneys,       Littler Mendelson,      P.C., pursuant     to

      Rules 26 and 33 of the Federal Rules of Civil Procedure                 and the applicable     Local Civil Rules for

      the Southern       District of New York, hereby responds              and objects to plaintiff     William   Gunnar

      Truitt's ("Plaintiff')     First Set of Interrogatories   as follows:

                                QUALIFICATIONS            AND GENERAL                OBJECTIONS

                  1.      Defendants      object to each interrogatory     propounded     by Plaintiff to the extent each

      seeks information        protected    by the attorney-client       privilege    and/or the attorney   work-product

      doctrine.        Defendants      further object to each interrogatory          to the extent    it seeks to impose
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 89 of 167



      obligations on it beyond those required by applicable               cOUli rules.   Defendants       also object to each

      interrogatory    to the extent each purports to require identification               or production        of documents

      prepared as a result of the institution of this lawsuit or in anticipation               of litigation.

              2.        The inadvertent       production       of any information,     documents       or material protected

      by the attorney-client,    attorney work product, or any other privilege,                will not waive Defendants'

      right to asseli such privilege.        Defendants also retain the right to retrieve information,            documents

      or material inadvertently      produced,      including       copies thereof,   if any, which are deemed          to be

      protected by any such privilege.

              3.       Defendants     object to each intelTogatory insofar as it seeks information                beyond the

      temporal scope of discovery appropriate to this case, on the grounds that such interrogatories                       are

      overly broad and unduly burdensome              and do not seek information         that is either relevant to this

      case or reasonably calculated to lead to the discovery of relevant information.

              4.       Defendants     object to the interrogatories         to the extent that they purpOli to require

      the disclosure of information       that is not within the possession,          custody or control of Defendants

      themselves.

              5.       Defendants'      failure to object on a particular             ground     or grounds     shall not be

      construed as a waiver of their right to object on any additional ground or grounds.

              6.       The answers set forth herein are made without prejudice to, and without waiving,

      the following:

                       a.       Defendants'       right to object       on the grounds         of competency,      privilege,

                                relevancy,      materiality,       or any other proper     ground,       to the use of any

                                information which may hereinafter             be provided or produced in response to

                                Plaintiffs     interrogatories,      for any purpose,     in whole or in part, in any

                                subsequent step or proceeding            in this action or any other action.



                                                               2
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 90 of 167



                 b.    Defendants'     right to object on any and all grounds at any time to other

                       discovery     procedures         involving   or relating      to the subject     matter   of

                       Plaintiff's   interrogatories      herein answered.

                 c.    Defendants'       right   to provide,        at any   time,     supplements,     additions,

                       reV1Slons, corrections,           or clarifications   with     respect   to    any   of the

                       infonnation     provided,       or the answers or objections       made, in response      to

                       Plaintiff's   interrogatories.




                                                   3
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 91 of 167



                SPECIFIC OBJECTIONS AND ANSWERS TO INTERROGATORIES

      Interrogatory   No.1:

               For each Salisbury employee who has SUPPolied a political campaign of Didi Barrett or
      political office held by Didi Barrett, identify the employee and describe each type of support they
      provided. This includes financial and non-financial SuppOli.

             ANSWER:

               Defendants object to this interrogatory on the grounds that it is overly broad, vague as to
      the term "supported," unduly burdensome and not proportional to the needs of the case in that it
      does not have any temporal limitation, nor limit the inquiry to Salisbury employees involved in
      any discussions regarding whether Plaintiff would be able to fulfill his full-time job duties while
      campaigning for and/or as a member of the New York State Assembly and would potentially
      require Defendants to interview every employee. Additionally,             Defendants   object to this
      interrogatory on the grounds that it requires the disclosure of confidential            and personal
      information that concerns individuals who are not parties to this action. Defendants fUliher
      object to this interrogatory on the grounds that it purports to require the disclosure of infol111ation
      that is not within the possession, custody or control of Defendants themselves and to which
      Plaintiff has equal access. Subject to and without waiving information, no Salisbury employee
      involved in any discussions regarding whether Plaintiff would be able to fulfill his full-time job
      duties while campaigning for and/or as a member of the New York State Assembly, including
      Doug Cahill, Rick Cantele, Richard Kelly, Andrea McArthur or Amy Raymond, has provided
      financial sUppOt1 to a political campaign or political office held by Didi Barrett nor have these
      employees volunteered time to campaign or work on behalf of Ms. Barrett.


      Interrogatory   No.2:

               Identify each individual who provided information      or assistance   in responding   to Mr.
      Truitt's December 27, 2018 Discovery Requests.

             ANSWER:

             See the Certification   Page below.


      Interrogatory   No.3:

             For each Salisbury employee who has held a public office, list each office held.


             ANSWER:

              Defendants object to this interrogatory on the grounds that it is overly broad, vague as to
      the term "public office," unduly burdensome and not propol1ional to the needs of the case in that
      it does not have any temporal limitation and would potentially require Defendants to interview


                                                   4
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 92 of 167



      every employee.



      Interrogatory     No.4:

              Identify outside counsel that Salisbury consulted with concerning   the end of Mr. Truitt's
      Salisbury employment or Mr. Truitt's run for a political office.

              ANSWER:

              Defendants object to this interrogatory on the grounds that it seeks communications   or
      draft reports prepared in anticipation of litigation and/or which are protected from disclosure
      pursuant to the attorney-client privilege and/or attorney work product doctrine. Subject to and
      without waiving any objections, Defendants state: none.


      Interrogatory     No.5:

             Identify all persons with knowledge concerning the end of Mr. Truitt's             Salisbury
      employment or Defendants' contention that Mr. Truitt resigned from Salisbury.

              ANSWER:

               Defendants object to this interrogatory on the grounds that it is vague as to the term
      "concerning the end of Mr. Truitt's Salisbury employment"         and to the extent that it seeks
      communications or draft reports prepared in anticipation of litigation and/or which are protected
      from disclosure pursuant to the attorney-client privilege and/or attorney work product doctrine.
      Subject to and without waiving any objection, Defendants state: Doug Cahill, Rick Cantele,
      Richard Kelly, Andrea McArthur or Amy Raymond. Fm1her, Rick Cantele - without identifying
      Mr. Truitt - had reported to the Board at a regularly scheduled meeting on April 27, 2018 that an
      employee had announced his campaign to run for New York State Assembly. Management had
      determined that this position pays approximately $80,000 per year and required significant time
      in Albany. Cantele fm1her advised that management intended to speak with the employee and
      advise him that this would be a conflict of interest and he must make a decision whether to run
      for office or to continue employment with the Bank. Defendants also refer Plaintiff to document
      bates stamped D-OOOI18, previously produced in response to the Southern District's Pilot
      Protocol.



      Interrogatory   No.6:

              Identify every person with knowledge of the decision to hire Mr. Truitt.

              ANSWER:

              Defendants object to this interrogatory on the grounds that it is unduly burdensome and
      not proportional to the needs of the case in that it does not have any temporal limitation, and
      would potentially require Defendants to interview every employee. Subject to and without


                                                   5
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 93 of 167



      waiving any objections, Defendants state: Doug Cahill, Rick Cantele, Richard Kelly, Andrea
      McArthur or Amy Raymond were each involved in the decision to hire Mr. Truitt.


      Interrogatory     No.7:

             Identify    every   person   with   knowledge   regarding   the termination   of Mr.    Truitt's
      employment.

              ANSWER:

              Defendants object to this intenogatory on the grounds that Plaintiffs employment was
      not terminated. Rather, he chose to voluntarily resign from his position. Subject to and without
      waiving any objection, Defendants refer Plaintiff to their answer to Interrogatory No.5.


      Interrogatory     No.8:

              Identify and describe the role of each email service provider used by Salisbury       (whether
      internal or external).

             ANSWER:

                Defendants object to this interrogatory as not being within the permissible scope of
      discovery under Rule 26(b)(l), which is limited to that which is "relevant to any pmiy's claim or
      defense and proportional to the needs of the case[.]" Information regarding Defendants' "email
      service provider" is not relevant to either patiy' s claim or defense in this matter and thus exceeds
      the scope of permissible discovery.        Since the information is entirely iITelevant, providing
      discovery of such irrelevant information is not proportional to the needs of the case because it is
      of no value whatsoever in resolving any of the pm1ies' disputes. Defendants fUliher object that
      the phrases "role" and ••email service provider" are vague and incomprehensible        in this context
      and therefore Defendants do not understand the interrogatory.        Defendants further object on the
      basis that Rule 26(g)(1 )(B) requires that requests are not "interposed for an improper purpose"
      nor "unreasonable      nor unduly burdensome."         Plaintiffs  request for information       about
      Defendants' ••email service provider" is so clearly irrelevant to any party's claim or defense that
      the request is therefore a violation of Rule 26(g)( 1)(B). Defendants further object to the request
      for information about its ••email service provider" because it seeks "discovery about discovery"
      to simply validate discovery efforts, which has been routinely rejected by cowis as improper.
      See. e.g., Freedman v. Weathelford Im'l, 2014 WL 4547039 (S.D.N.Y. Sept. 12, 2014)
      (plaintiffs request for "discovery on discovery" denied for failure to provide adequate factual
      basis for finding that defendant's original discovery production was deficient); Orillaneda v.
      French Culinmy Inst.) 2011 U.S. Dist. LEXIS 105793, at *27 (S.D.N.Y. Sept. 19,2011) (finding
      plaintiff was not entitled to conduct "discovery that is solely relevant to the sufficiency of the
      adversary's document production"); In re Honeywell Int'l., Inc. Sec. Litig., 230 F.R.D. 293
      (S.D.N.Y. 2003) (denying plaintiffs'        motion to compel seeking information           concerning
      defendants' document retention, preservation, search and collection procedures);           Watkins v.
      HireRight, No. 3:13-cv-01432 (S.D. Cal. Nov. 18,2013) (denying plaintiffs motion to compel
      production of Rule 30(b)(6) witness on the topics of how defendant's systems operate and efforts


                                                     6
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 94 of 167



      to preserve electronic data, because plaintiff was "not entitled to independently         assess the
      adequacy of defendant's preservation[,]" nor was plaintiff entitled to deposition on the "structure
      of the [defendant's] computer system"); Koninklij'ke Philips N. V. v. Hunt Control Sys., Inc., 2014
      WL 1494517, at *4 (D.N.J. Apr. 16, 2014) (granting motion for protective order against
      deposition of IT witness where the moving party failed to show a "material deficiency" in the
      responding PaJiy's ediscovery process, noting that the pariy's "alleged dissatisfaction with the
      results of [the] production" was at best "speculative and suggestive"); lvJiller v. York Risk
      Services Group, 2014 WL 1456349 (D. Ariz. April 15, 2014) ("Plaintiffs contend that starting
      with discovery of the manner and means of how Defendant stores EST will allow them to tailor
      requests in the future. The court's view is that starting discovery with such an inquiry puts the
      cart before the horse and likely will increase, rather than decrease, discovery disputes.")
      Furthermore, to the extent this interrogatory is directed at Defendant's litigation hold notices and
      procedures, Defendants also object that this interrogatory seeks privileged information related to
      litigation hold notices and processes, which have been uniformly held to be privileged work
      product that is not discoverable as a matter of course. See, e.g., Muro v. Target Corp., 250
      F.R.D. 350 (N.D. Ill. 2007) (affirming Magistrate's ruling that defendant's litigation hold notices
      are both privileged and attorney work-product); Turner v. Resort Condos. Int'l, 2006 U.S. Dist.
      LEXIS 48561 (S.D. Ind. 2006) (affirming denial of plaintiff's motion to compel discovery of
      defendant's litigation hold, inter alia on "well founded" objection that litigation holds are
      privileged); Gibson v. Ford Motor Co., 510 F. Supp. 2d 1116 (N.D. Ga. 2007) (ruling that
      litigation holds are not discoverable, because "[n]ot only is the document likely to constitute
      attorney work-product,      but its compelled production could dissuade other businesses from
      issuing such instructions in the event of litigation").   Further, Defendants object on the grounds
      that the information sought by the request is more appropriately addressed during meet and
      conferral sessions between counsel pursuant to Fed. R. eiv. P. 26(£). Defendants suggest that
      Plaintiff's counsel identify a date on which counsel may again meet and confer. Defendants
      fUl1her request that Plaintiff withdraw this intelTogatory.


      Interrogatory   No.9:

             Identify the total revenues and gross profits of Salisbury for 2017 and 2018.

             ANSWER:

                Defendants object to this interrogatory on the grounds that it is premature, overly broad
      and seeks information which is not proportional to the needs of the case. Defendants fUliher
      object to this interrogatory on the grounds that Plaintiff has equal access. Subject to and without
      walVlI1g        any       objection,   Defendants      refer     Plaintiff    to     the     website
      http://investor.salisburybank.comJ.




                                                   7
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 95 of 167



      InterrogatolY   No. 10:

             Identify every Salisbury employee who resigned from 2015 to present.

             ANSWER:

              Defendants object to this intenogatory on the grounds that it is overly broad and seeks
      information which is not propOltional to the needs of the case because it is not reasonably limited
      in time and calls for information outside the scope of Plaintiffs     employment with Salisbury
      Bank. Defendants fUlther object to this intenogatory        on the grounds that it requires the
      disclosure of confidential and personal information that concerns individuals who are not pmties
      to this action. Based upon these objections, Defendants will not identify every Salisbury the
      employee who resigned from 2015 to the present, as this intelTogatory is not relevant to the
      needs of the case. We invite opposing counsel to meet and confer on a limited scope to be agreed
      upon by the parties.



      Interrogatory   No. 11:

             Identify each insurance carrier of Defendants    whose policies would cover any palt of the
      claims made by Mr. Truitt in the Complaint.

             ANSWER:

              Defendants maintain an insurance policy with Everest National Insurance Company,
      obtained through ABA Insurance Services, which partially covers the claims alleged by Plaintiff.


      InterrogatolY   No. 12:

             Identify any insurance carriers that were put on notice of Mr. Truitt's claim.

             ANSWER:

              See Defendants    Answer to Interrogatory   No. 11.


      Interrogatory   No. 13:

                For any insurance carriers and/or insurance     policies identified  in response    to
      Interrogatory Number 11 or 12, identify the per occurrence and aggregate policy limits of those
      policies.

             ANSWER:

             Defendants object to this request on the grounds that it is overly broad, unduly
      burdensome, and seeks information which is not proportional to the needs of the case in that it
      does not limit the subject matter of the inquiry to the parties' claims and defenses as required by


                                                    8
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 96 of 167



      Fed. R. Civ. P 26(b)(l). Subject to and without waiving any objection, see the Declarations Page
      to Salisbury's Directors & Officers Liability Policy, to be produced in response to Plaintiffs
      Request for the Productions of documents.




      Interrogatory   No. 14:

              Identify any Salisbury employee who was aware of the contents of New York Labor Law
      Section 201-d when Mr. Truitt was terminated.

             ANSWER:

              Defendants   object to this interrogatory   on the grounds that it requires a legal conclusion.


      Interrogatory   No. 15:

               Identify the primary user and type of each electronic device that has been identified as a
      potential source of information relevant to this litigation.

             ANSWER:

               Defendants object to this interrogatory as not being within the permissible scope of
      discovery under Rule 26(b)(I), which is limited to that which is "relevant to any party's claim or
      defense and proportional to the needs of the case[.]" Information regarding "the primary use and
      type of each electronic device that has been identified as a potential source of information" for
      this matter is wholly irrelevant to either pat1y's claim or defense. Since the information is
      entirely inelevant, providing discovery of such inelevant information is not prop0l1ionai to the
      needs of the case because it is of no value whatsoever in resolving any of the parties' disputes.
      The term "device" as used herein is undefined, vague, and ambiguous and for this reason alone
      Defendants cannot respond to the interrogatory. Defendants f1l11her object on the basis that Rule
      26(g)(l )(B) requires that requests are not "interposed          for an improper purpose"       nor
      "unreasonable nor unduly burdensome." Plaintiffs request for information about Defendants'
      "devices" is so clearly irrelevant to any pm1y's claim or defense that the request is therefore a
      violation of Rule 26(g)(1 )(B). Defendants also object to the interrogatory because it seeks
      "discovery about discovery" to simply validate discovery efforts, which has been routinely
      rejected by c01ll1s as improper. See, e.g., Freedman v. VVeatherford In/'I, 2014 WL 4547039
      (S.D.N.Y. Sept. 12,2014) (plaintiffs request for "discovery on discovery" denied for failure to
      provide adequate factual basis for finding that defendant's original discovery production was
      deficient); Koninklijke Philips N V v. Hunt Control Sys., Inc., 2014 WL 1494517, at *4 (D.NJ.
      Apr. 16, 2014) (granting motion for protective order against deposition of IT witness where the
      moving party failed to show a "material deficiency" in the responding party's ediscovery
      process, noting that the pa11y's "alleged dissatisfaction with the results of [the] production" was
      at best "speculative and suggestive"); Bre}ver v. BNSF Railway Co., 2018 WL 882812 (D. Mont.
      Feb. 14, 2018 (upholding magistrate's denial of motion for discovery regarding defendant's
      capability to search for, preserve, and produce ESI because it was not prop0l1ionate to the needs


                                                     9
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 97 of 167



      of the case as there was no demonstrated deficiency in defendant's production); Larsen v.
      Coldwell Banker Real Estate Co/p., 2012 WL 359466 (C.D. Cal. Feb. 2, 2012) (denying a
      request for a witness to answer questions under oath regarding its ESI preservation, collection,
      and processing.); Orillaneda v. French Culinary Inst., 2011 U.S. Dist. LEXIS 105793, at *27
      (S.D.N.Y. Sept. 19,2011) (finding plaintiff was not entitled to conduct "discovery that is solely
      relevant to the sufficiency of the adversary's document production"); Hubbard v. Potter, 247
      F.R.D. 27, 31 (D.D.C. 2008) (denying request for discovery on discovery about defendant's
      "process of preserving, locating and producing documents" because such "meta-discovery"
      would create a situation where "discovery would never end"); Watkins v. HireRight, No.3: 13-
      cv-01432 (S.D. Cal. Nov. 18, 2013) (denying plaintiff's motion to compel production of Rule
      30(b)(6) witness on the topics of how defendant's     systems operate and efforts to preserve
      electronic data). Further, Defendants object on the grounds that the information sought by the
      request is more appropriately addressed during meet and conferral sessions between counsel
      pursuant to Fed. R. Civ. P. 26(£). Defendants suggest that Plaintiffs counsel identify a date on
      which counsel may again meet and confer. Defendants further request that Plaintiff withdraw
      this Interrogatory.



      Interrogatory   No. 16:

             For each device identified in response to Interrogatory   Number 15, state how and when it
      was preserved.

             ANSWER:

               Defendants object to this interrogatory as not being within the permissible scope of
      discovery under Rule 26(b)(1), which is limited to that which is "relevant to any party's claim or
      defense and propoliional to the needs of the case[.]" Information concerning how a "device" is
      "preserved" is not relevant to either PaIiy's claim or defense. Since the information is entirely
      irrelevant, providing discovery of such irrelevant information is not propoliional to the needs of
      the case because it is of no value whatsoever in resolving any of the paliies' disputes. The term
      "device" as used herein is undefined, vague, and ambiguous and for this reason alone Defendants
      cannot respond to the interrogatory. Defendants further object on the basis that Rule 26(g)(1)(B)
      requires that interrogatories are not "interposed for an improper purpose" nor "unreasonable nor
      unduly burdensome." The interrogatory seeks information so clearly irrelevant to either paliy's
      claim or defense that is a violation of Rule 26(g)(1 )(B). Defendants also object to the demand
      for information concerning Defendant's preservation of information and litigation hold because
      it seeks privileged work product and/or attorney-client communications.         Defendants further
      object to the demand for information concerning           "preserv[ationJ",  because courts have
      repeatedly affirmed that a responding pmiy is best situated to determine which procedures,
      methodologies, and technologies are appropriate for preserving, searching and producing its own
      ESI. See, Ford Motor Co. v. Edgewood Properties, Inc., 257 F.R.D. 418, 427 (D.N.J. 2009)
      ("The Sedona Principles wisely state that it is, in fact, the producing patiy who is in the best
      position to determine the method by which they will collect documents .... absent an agreement
      or timely objection, the choice is clearly within the producing paliy's sound discretion."), citing
      The Sedona Conference Best Practices Commentmy            on the Use of Search and information
      Retrieval Methods ill E-DiscovelY, 8 Sedona Conf. J. 189, 204 (2007); Little Hocking Water
      Assn., Inc. v. E.I DuPont de Nemours & Co., No. 2:09-cv-1081, 2013 WL 608154, at *9 (S.D.


                                                  10
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 98 of 167



        Ohio Feb. 19, 2013) (producing party, "is in the best posItIOn to identify ...          potentially
       responsive information"); Cache La Poudre Feeds, LLC v. Land 0 'Lakes, Inc., 244 F .R.D. 614,
       628 (D. Colo. 2007) ("in the typical case, '[r]esponding parties are best situated to evaluate the
       procedures, methodologies, and technologies appropriate for preserving and producing their own
       electronic data and documents. "'). Defendants also object to the interrogatory because it seeks
       "discovery about discovery" to simply validate discovery effoIis, which has been routinely
       rejected by courts as improper. See, e.g., Freedman v. Weathe,jord Int'/, 2014 WL 4547039
       (S.D.N.Y. Sept. 12,2014) (plaintiffs request for "discovery on discovery" denied for failure to
       provide adequate factual basis for finding that defendant's original discovery production was
       deficient); Orillaneda v. French Culinary Inst., 2011 U.S. Dist. LEXIS 105793, at *27 (S.D.N.Y.
       Sept. 19, 2011) (finding plaintiff was not entitled to conduct "discovery that is solely relevant to
       the sufficiency of the adversary's document production" - including about the defendant's search
       procedures and/or whether defendant's search effoIiS were "adequate"); In re Honeywell Int 'I.,
       Inc. Sec. Litig, 230 F.R.D. 293 (S.D.N.Y. 2003) (denying plaintiffs' motion to compel seeking
       information concerning defendants' document retention, preservation,         search and collection
       procedures); Steuben Foods, Inc. v. Country Gourmet Foods, L.L.C, 2011 U.S. Dist. LEXIS
       43145, at **19-20 (W.D.N.Y. Apr. 21, 2011) ("[G]iven that [Defendant] has failed to establish
       that Plaintiff destroyed any relevant evidence even in the absence of a written litigation hold,
       [Defendants'] request for sanctions based on spoliation is unwarranted. Nor will the court grant
       [Defendants']    alternative  request to conduct discovery directed to Plaintiffs         docul1'lent
      preservation actions in this case. Given the lack of colorable factual basis for [Defendant's]
       spoliation motion, such request amounts to one seeking to initiate a 'fishing expedition' based on
       mere speculation."); Koninklijke Philips N. V v. Hunt Control Sys., Inc., 2014 WL 1494517, at
       *4 (D.N.J. Apr. 16, 2014) (granting motion for protective order against deposition of IT witness
      where the moving party failed to show a "material deficiency" in the responding party's
      ediscovery process, noting that the PaIiy's "alleged dissatisfaction with the results of [the]
      production" was at best "speculative and suggestive"); Brewer v. BNSF Railway Co., 2018 WL
      882812 (D. Mont. Feb. 14, 2018) (upholding magistrate's denial of motion for discovery
      regarding defendant's capability to search for, preserve, and produce ESI because it was not
      proportionate to the needs of the case as there was no demonstrated deficiency in defendant's
      production); Larsen v. Coldwell Banker Real Estate Corp., 2012 WL 359466 (C.D. Cal. Feb. 2,
      2012) (denying a request for a witness to aI1SWer questions under oath regarding its ESI
      preservation, collection, and processing because plaintiff had not shown any bad faith in
      defendant's production"); John B. v. Goetz, 531 FJd 448, 460 (6th Cir. 2008) ("mere skepticism
      that an opposing party has not produced all relevant information is not sufficient to warrant
      drastic electronic discovery measures."); Hubbard v. Potter, 247 F.R.D. 27, 31 (D.D.C. 2008)
      (denying request for discovery on discovery about defendant's "process of preserving, locating
      and producing documents" because plaintiff's claims that "the production made is so paltry that
      there must be more" and/or "speculation that there is more," that the cOUIi characterized as
      "chasing the theoretical possibility that additional documents exist," does not justify such "meta-
      discovery" and, if allowed, would create a situation where "discovery would never end"); Scotts
      Co., L.L. C v. Liberty Mut. Ins. Co., 2007 WL 1723509, at *2 (S.D. Ohio June 12, 2007)
      (denying motion for discovery on discovery based upon "mere suspicion" and "speculation" that
      defendant was withholding electronically stored information, instructing that such "means to
      guarantee compliance" should never be ordered absent a "strong showing that the responding
      party has somehow defaulted in [its self-executing discovery] obligation[s]"); Hanan v. Corso,
      1998 U.S. Dist. LEXIS 11877, at *24 (D.D.C. Apr. 24, 1998) (denying discovery request by
      plaintiff seeking information about defendant's "efforts to respond to [plaintiff's] requests for


                                                   11
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 99 of 167



       production in this case," and declaring that it would be "foolhardy" to order such discovery about
       discovery without any clear showing that the defendant failed to comply with its discovery
       obligations because there is "no authority for the proposition that the Federal Rules of Civil
       Procedure contemplate that discovery is itself a fit subject for discovery"); Watkins v. HireRight,
       No. 3:13-cv-01432 (S.D. Cal. Nov. 18,2013) (denying plaintiffs motion to compel production
       of Rule 30(b)(6) witness on the topics of how defendant's systems operate and efforts to preserve
       electronic data, because plaintiff was "not entitled to independently assess the adequacy of
       defendant's preservation[,J"   nor was plaintiff entitled to deposition on the "structure of the
       [defendant's] computer system"); Miller v. York Risk Services Group, 2014 WL 1456349 (D.
       Ariz. April 15, 2014) ("Plaintiffs contend that starting with discovery of the maImer and means
       of how Defendant stores ESI will allow them to tailor requests in the future. The court's view is
      that starting discovery with such an inquiry puts the cart before the horse and likely will increase,
       rather than decrease, discovery disputes. Instead of beginning with a deposition that address
      nothing but process, discovery should start with inquiries that seek substantive information.").
      Furthermore, this Request is directed at Defendant's litigation hold notices and procedures,
      which have been uniformly held to be privileged work product that is not discoverable as a
      matter of course. See, e.g., Muro v. Target Corp., 250 F.R.D. 350 (N.D. Ill. 2007) (affirming
      Magistrate's ruling that defendant's litigation hold notices are both privileged and attorney work-
      product); Turner v. Resort Condos. Int'l, 2006 U.S. Dist. LEXIS 48561 (S.D. Ind. 2006)
      (affirming denial of plaintiffs motion to compel discovery of defendant's litigation hold, inter
      alia on "well founded" objection that litigation holds are privileged); Gibson v. Ford Motor Co.,
      510 F. Supp. 2d 1116 (N.D. Ga. 2007) (ruling that litigation holds are not discoverable, because
      "[nJot only is the document likely to constitute attorney work-product,          but its compelled
      production could dissuade other businesses from issuing such instructions in the event of
      litigation"). Further, Defendants object on the grounds that the information sought by the request
      is more appropriately addressed during meet and conferral sessions between counsel pursuant to
      Fed. R. Civ. P. 26(£). Defendants suggest that Plaintiff's counsel identify a date on which
      counsel may again meet and confer. Defendants further request that Plaintiff withdraw this
      Interrogatory.



                                                    As to the Objections:

                                                    LITTLER MENDELSON, P.c.
                                                    Attorneys for Defendants



                                                   By:           ~DD
                                                         ---L--in~~~S-a);,r-.-s-o-r-in--------------
                                                             LITTLER MENDELSON, P.C.
                                                             One Newark Center, 8th Floor
                                                             Newark, New Jersey 07102
                                                             973.848.4700
                                                             Isorin@littler.com


      Dated: January 25, 2019


                                                  12
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 100 of 167




                                                  CERTIFICATION

                  I hereby certify under penalty of perjury that:

                  I have read the foregoing answers to Interrogatories    and they are true, accurate and

         complete, and all documents submitted are originals or true copies of the original documents in

         my possession or control, and are based upon a review of documents, records, and infonnation

         available to me and/or other employees and agents of Salisbury Bank and Trust Company and

         Salisbury Bancorp, Inc.

                  I hereby certify that the copies of the reports annexed hereto provided by proposed

         expert witnesses are exact copies of the entire report provided by them; that the existence of

         other reports of said experts, either written or oral, are unknown to me, ancl if such become later

         unknown or unavailable, I shall serve them promptly on the propounding party.

                  I certify that the foregoing statements made by me are true. I am aware that if any of the

         foregoing statements made by me are willfully false, I am subject to punishment.




         Dated:    1/1,,;-( 15                                 BY:   Douglas A. Cahill
                                                                     Vice President,     Director   of
                                                                       Human Resources




                                                       13
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 101 of 167



                                                  CERTIFICATION OF SERVICE

                 I hereby certify under penalty of peljury that on this date I caused the original of the

       foregoing Defendants'                Answers and Objections to Plaintiffs   First Set of Intenogatories   to be

       served on Plaintiff via email and regular mail to the following:

                                                           Ted McCullough
                                                           Robert B. Lower
                                            McCullough Ginsberg Montano & Partners LLP
                                                   122 East 42nd Street, Suite 3505
                                                     New York, New York 10168
                                                        Attorneys for Plaintiff

                                                            James Coughlan
                                                      Coughlan Law Offices, LLP
                                                               P.O. Box 72
                                                            22 Hutton Street
                                                      Rhinecliff, New York 12574
                                                        Co-counsel for Plaintiff   if)   {l
                                                                               Lind~


       Dated: January 25, 2019




       FIRM WIDE: 161 642008.2099759.1001




                                                               14
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 102 of 167




             EXHIBIT
                J
       Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 103 of 167




              PERSONAL AND CONFIDENTIAL

              January 29,2018

              William Truitt
              12 Wright Avenue
              Hyde Park,.''lY 12538


             Dear Will:


                 In accordance with your application    for employment and subsequent   interviews,   I'm pleased to confirm the
             offer of employment made to you.

                  Salisbury Bank & Trust Company is an "at will" employer which means that your employment is not for a
             nxed term. You or the Company, at any time and lor any reasons, may decide to terminate the employment
             relationship.


               You will be employed as a Mortgage Lending OfT1cer Trainee In our Residential Lending Department. Your
            pay will be $16.83 per hour based upon a 40 hour work week, and you will be classified as a full-time hourly
            employee during the trainin~ period.

                 In addition, we have a wide array of benents which are available the first of the month following 60 days of
            employment including life insurance, short and long term disability Insurance, dental insurance. medical
            insurance, paid holidays, ESOP program and a 401-1< plan. Salisbury Ban!-< provides a paid time off (PTO)
            program that aeer es 6.46 hours of pro per pay period, with an annual accrual of 21 days.

               The Mortgage Lending Officer Trainee pOSition provides a development plan which will be outlined to Y0l" in
            an additional document upon your hire date. In general, you'll be eligible to receiVe salary conSiderations,
            based on performance.   In 2018, you will be eligible to participate In the bank-wide incentive compensation
            program.

                 This letter contains the complete terms of our orier of employment     to you and any prior oral or written
            representations which are not contained in this letter are Invalid.

              Will, I'm looking forward to your start day of Monday, February 26, and welcome you to Salisbury Bank and
          Trust Company.       Please report to our Lakeville Office Or! 5 Bissell Street at 9:00 C).m. and ask for Linda I<ing
        . I'm pleased to have you on our team.

         Cordially,


         ~
         VP, Human Resources
         dcahill@salisburybank.com
         860-453-3460

         Q)         I accept the employment   offer as set forth.

         o          I decline the employment offer as set forth.
             ~//.            C_C~c! .:d
        1fVr!A.-~;;r/f          / /.,kU{c{L
        Signature


DEFENDANT'S
I   E~BIT
                                                                                                              D-000068
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 104 of 167




             EXHIBIT
                                K
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 105 of 167



                                "0
                                ::r
                                0
                                               .s::
                                               III
                                                                 "0
                                                                :r         ."
                                                                           m                        0
                                                                                                    a
                                                                                                           :z
                                                                                                           III
                                                                                                                   !""
                                ::J                            -<         Z
                                                                VI                                 5'      3       IT1
                                fll            5'                                                                 3
                              00
                                              (lQ               [        0-                        (lQ
                                                                                                   ttl
                                                                                                           ~      't:l
                              0>
                                              :t>
                                               c.               :t>       ...•
                                                                         "0
                                                                                                   c:;            0'
                              0                                 C.        0'                       If>            -<
                              ~
                                              0..
                                              '"                ..,c.     ::l                      :i'    (/)
                                                                                                                  ..•
                                                                                                                  /t)


                                                                         -                                8..
                                              I")                         III                      (1)
                              (J.)            III
                                              !'!
                                                                1'1>
                                                                VI                                 ~
                                                                                                   VI
                                                                                                          in'     S'
                              Ol                                VI
                                                                                                   J>     0-      0-
                              (0                                        0                          VI
                                                                                                          c:
                              co        r     "0

                                                        r      C1l      0>,                        6      -<      3
                              0
                              .....•.
                                        Dl
                                        ;:»   0         Dl              0                          Cl:l           ...•
                                                                                                                  III

                                        CD
                                                        ;>;"
                                                        CD
                                                               OJ       CJ1                        ~      co      0'
                                              OJ               Cij'     N                                 Dl      ;;1
                                        ~               ~-     CI'I     .....•.                    2      ::l
                                        ro ~  .....•.   .ro    ~        N
                                                                        0>
                                                                                                   II)

                                                                                                   3
                                                                                                          ;>;"
                                                                                                          QO
                                                               (/)      0                          III
                                        (')   D:l
                                        --j
                                              0)
                                              D:l
                                                        (')
                                                        --j
                                                               r:::r
                                                                                                   ~      ::;i
                                                               CD                                         C
                                                               CD
                                        0
                                        0>
                                                        0      .-+                                        ...•.
                                                                                                          CI'I
                                                        0>                                                ()
                                        0               a
                                        w               W                                                 ~
                                        <0              <0




                                                                              0000[5]
                                                                                  S( b
                                                                                  :r c.
                                                                                  ~   (lQ
                                                                                      ~-



                                                                                            "0     ~
                                                                                             C'D   ..,
                                                                                             .., :r
                                                                                            3       0
                                                                                            rt>     C
                                                                                            !!:.. •.•




                "'0     c        0
                                ru
                til     ::J
                        a.      •.•
               "0       III     C'll
                II)


                .•.. o
                iil
                '":z    6.
                        ::J
                OJ     c.c
                3
                (!)    ::r:
                III
                       c
                ::I    3
                       III
                Co
                       ::J
                ::1
                ...•   ;0
                ro     CD
                       (/1
                       o
                       c
                       g
                       (/1




                                                                                                                         D-000086
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 106 of 167




             EXHIBIT
                                 L
         Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 107 of 167




                 Mortgage Originator Trainee - Will Truitt


                             Reports to Andrea MacArthur, Mortgage Lending Manager



                 Timeline:

                         Fe brua ry 2018
                                o   $35,000    - base sa la ry On hire
                                o   Mortgage Origlnatloos Trainee

                                o   2-3 days    each   week - works in Residential   Credit Underwriting     Department
                                o   2-3 days each week - works with Residential         Processors


                         September 2018

                                o   Base salary consideration      after 6 months of training:
                                               $2,500 per month draw on commissions
                               o    Works with COl's and internal staff developing        relationships    in Dutchess, Ulster and
                                    Orange CountIes


                         January 2019
                               o    Compensation       consideration:
                                              100% commissioned
                               o    Mortgage Loan Officer




    DEFENDANT'S
i     EX5HIBIT
i                                                                                                                           D-000071
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 108 of 167




             EXHIBIT
               M
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 109 of 167




                             SALISBURY BANK            &    TRUST COMPANY
                                              JOB DESCRIPTION

        ~----                       M_O_R_T~G~A~G~E~A~D~V~IS~O~R~T~RA~I~N=EE~~
         Department:            Mortgage      Origination
         Repor/s To:                                                        Date:     March 2016
                                AVP Retail Lending
         Status:                NOli-Exempt
         Grade:                 5

         OVERVIEW;

        Under the general supervision of the Vice President, Mortgage Origination willieam how
        to develop, negotiate and service residential Joan and account business, and generate and
        maintain an effective client and referral base. Will understand how to service consumer
        loan and commercial requests as needed, generally but not limited to those that relate (0
        residential account relationships.  Performs all duties in conformance with established
        Bank policies, strategies and procedures. Conforms to all Salisbury Bank Standards of
        Excellence, Mission Statement and Vision.


        PRIMARY ACCOUNTABILITIES                  AND RESPONSIBILITIES:

        Performs any functions necessary, within the scope of authority and expertise, to provide
        the highest level of customer service and responsiveness         to the financial needs of
        individuals, families, businesses, organizations and stockholders served by the Bank.

           1. During the COurse of the initial training program, this position will work in
              assigned departments throughout the Bank, developing a balanced understanding
              of the Residential Lending, and other essential Bank departments      as well.
              Departmental training will Occur in, but not be limited to:

                  a.   Commercial Credit
                  b.   Consumer Credit
                  c.   Mortgage Origination
                  d.   Loan Servicing
                  e.   Trust and Retail

              Incumbent will be responsible to understand the products, services and functions
              of assigned departments,      assist with any projects, create a positive work
              experience, and will repOIi indirectly to those departmental managers.

          2. Trainee will be assigned a minimum of two (2) projects as determined by
             management.    Projects will be assigned periodically, and have a start and finish
             date. Projects may be research papers, effiCiency studies, sales promotions, or
             similar.




                                                                                          0-000078
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 110 of 167




        Mortgage Origination Traincc
        Job Description - continued
                                                                                                       Page 2

           3. Incumbent will be responsible to lU1derstand and successfully develop a series of
              lending skills, to include but are not limited to, Quality Communications,
              Customer Service, Sales, Computer Application,      Underwriting,   and Lending.
              Additiona1ly, there may be required reading assigned.       During the first year,
              Trainee will attend CfT programs (i.e. Understanding Tax Returns). During the
              second year, Trainee may be required to become a Certified Mortgage Planning
              Specialist.

          4,   During the training period, the incumbent will be focused on understanding                    atld
               developing    the following   competencies:
                      a. Originating residential portfolio and secondary market loans, Meeting
                         with applicants and collecting documentation    and required infonnation.
                         Negotiating structure, pricing and terms of loan - along with developing
                         effective client communication skills,

                  b. Developing and maintaining a network of real estate brokers. builders, and
                     attorneys for referrals. Provide them with mortgage marketing materials
                     via fax and personal visits on a weekly basis. Actively participate in other
                     marketing programs as needed.

                  c, Mal<ing loan recommendations for approval as required under bank policy,
                     Closing andJor atiending closings for residential loans and m011gages,

                  d, Servicing existing banking relationships as Account Officer.     Ensuring
                     receipt of updated financial statements, following up on customer needs,
                     providing advice and visits customer sites as needed.

                 c.     Gain working knowledge        of the mortgage      lending   industry   and interest
                        rate environment.

                 f.     Monitoring existing portfolio and recommending       appropriate action on
                        credit quality rating, problem loan recognition and remedial management.
                        Performing assigned collection duties,

         5. Trainee must show a pro-active leadership style, contribute to the team dynamic,
            and represent the Residential Mortgage Department in a positive way.

         6. Promotes the best interest of the Bank whenever nnd wherever possible,

         7. Performs all dutles         in accordance        with   prescribed   regulatory     compliance
            guidelines,




                                                                                                        D-000079
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 111 of 167




          Mortgage Origination Trainee
          Job Descriptioll- continued
                                                                                                 Page 3
          OTHER      ACCOUNTABILITIES           AND RESPONSInILlTIES:

               1. Performs related business development and account management functions as
                  may be required to ensure the ongoing maintenance and profitability of the loan
                  portfolio.
               2. Assists Vice President, Mortgage Originations in other            matters   as may     be
                 assigned or requested.
              3. Adhere to the Bank's Core Values and Moments of Truth.

         The above is a description of the ordinary duties of the position.        It should be expected
         that from time to time oUler duties both related and unrelated           to the above may be
         assigned, and therefore, required.

         SOX COMPLIANCE:

              1. Comply with all SOX policies and procedures.
              2. Assist managers with day-to-day       compliance with internal and external controls.
              3. Report any changes in internal        controls over financial reporting to department
                 manager or Executive Officer as       they occur; ensure process flows and procedures
                 are kept current with the practices    of the department.

        POSITION       REQUIREMENTS:

        Associate's degree or its equivalent in course work and training specializing in lending,
        credit or related subjects.       Understanding  of ilie lending markets.       Excellent
        communication, negotiation, organization and analytical skills. Able to use a variety of
        office equipment including a computer tenninal.

        QUALIFICATIONS:


        To pClfonn this job sLlccessfully, an individual must be able to perform each essential
       duty satisfactorily. The requirements listed above are representative of the knowledge,
       skill, and/or ability required. Any physical demands or work conditions described here
       are representative of those that must be met by an employee to successflrlly perform the
       essential functions of this job. Reasonable accommodations        may be made to enable
       individuals with disabilities to perfonn the essential functions.

       SUPERVISORY          SCOPE:
       None

       LENDING       AUTHORlTY:
       See Loan Policy




                                                                                                D-000080
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 112 of 167




             EXHIBIT
                                N
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 113 of 167




                                                       WILLIAM     G. TRutTT
                                         WILLlAM,G,TRUlll@GMAIL.COM     - (845) 337-2896
                                                         12 WRIGHT AVENUE
                                                     HYDE PARK, NEW YORK 12538
   PERSONAL STATE,\lE1'IT

   I aspire to become a highly educatec. national leader so that I may strenglhen the American economy and make the
   American people more prosperous. As nn exceptionally motivated finance graduate with recognized leadership, I <Jill
   seeking to obtain a full-time position ill Finance/Accounting  that will further expand upon my leadership skills and
   provide me the opportunity to be a member of c dedicated team.
  EDUCATION
      Marist College, Poughkeepsie, NY
      Bachelor of Science in Business Administration,        Concentration   in Finance
      Minors: Economics & Accounting
      GPA: 3.42/4.00, Cum Lal/de

  ELECTED    OfFICE

  I am currently serving a two-year term (2016-2017)  in the Dutchess County Legislature as the youngest Legislator in New
  York State, My aim is to reform spending in Dutchess County in order to cut COSts and eliminate delicits that have placed
  ~xcessive burden upon taxpayers and businesses, In November of 20 17, I was re-elected to a second tlVo-yellr teml with
  60% of the vote.


  LEJ\D8RSIIIP   POStTiONS AND HONORS
          MEMBERSHIPS/HONORS:
              2017 Hudson Valley Forty Under 40, Mover Md Shaker Award Honoree
             Member of the Public Works and Capital Projects Committee for Dutchess County
             Vice-Chairman of the Public Safely Committee for Dutchess County
             Liaison to Dutchess Community College for the Dutchess County Legislature
             Accepted into National Society of Leadership and Success
                  o Appointed as Executive Board Member (2013-2015)
             Member of Toaslmasters International
                  o Elected Vice President ofMel11bership of Toastm8..Stcrs International (2014-2015)
             Hudson Valley Scholarship Recipient
             National Engaged Leader Award (National Society of Leadership and Success)
             Stephen and Linda Saland Scholarship Recipient
         LEADERSHIP SEMINARS:
            Alumni of New York's American Legion Boy's StJte
            Alumni of Hugh O'Brien Youth Leadership at RFI
            Emerging Leaders Program Cel1i ticate
         COMMUNITY INVOLVl:MENT:
             Appointed Team Leader for Congressmo.n Chris Gibson's re-election in the 19th Congressional District in NY
             Appointed to two-year term as a cornmit1ee member for Dutchess County Youth 130ard Md Coordinating
             Council, assisting at-risk youth
             Served as a manager on the 'Jobs for NY' PAC canlpaign team in 20 I4
 WORK ExrER1ENCR
        County Exccutive Marc Molinaro's Office, Poughkeepsie,         NY
        Assista nt (November 2013 - August 2014)
            Aided the County Executive through public relations and attending      events as a representative
            Performed economic research for the bUdget omce
            Gained insight on the inner-workings of County Government


        CVS Pharmacy    flkJa Molloy's   Pharmacy,    Hyde Park, NY




                                                                                                                D-000009
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 114 of 167




           Customer Representative/      Cllshier (A ugust 2010 - May 2015)
               Supervised staff and trained new emflloyecs

           Marist College Post Office, Poughkeepsie, NY
           Student Worker (March 2015 - May 2017)
               Actively worked on a team of full-time s1affand students to ensure timely delivery of mail and packages
               Bal8nced class lime IVilh my work schedule in order 10 maximile workload efficiency

           Dutchess County Legislature, Dutchess County, NY
           Legislator (January 2016 - Present)
              Representative of 15,000 residents from the Town of Hyde Park and the Town of Poughkeepsie
              Serve     a lawmaker to il11poove the fiscaJ condition of the County, as well as improvc critical services
              County asresidcnts                                                                                            for

              1'.1aintain constant connection with constituents through active social media interactions   as well as ill-person
              visi1s and immediate responses to email/phone inquiries

  RELEVANT     COURS£\'r'ORK
          FinaIlce Courses:
              onus   382 - Legal Foundations of Business
              o BUS 420 -Investment   Analysis
              o BUS 421 - Corporate Finance
              o 8US 427 -Investment   Praclicurn -Fixed Income
         Accounting Courses:
              o ACCT 330 - financial Statement Analysis
             o ACCT 203 - Financial Accounting
             o ACCT 204 - Managerial Accounting
         Economics Courses;
             o ECON 303 - Intermediate Microeconomic Theory
             o ECON 422 - FinilI1cial Markets and Institutions
             o ECON 432 -Intemational     Financial Policies and Issucs

 FOCUSONJMPROVEMENT

 As an ambitious millennial, a motivated student aIld an accountable elected omciul, I constantly    seek for ways to improve,
 Whether it be taking on a new role in an organization, seeking out guidance from my colleagues      and superiors or investing
 myself in a project, I dedicate myself to learning and growing.

HUDSON VALLEY       PATTERN     FOR PROGRESS

            Graduate of tile 20 16-20 17 Pattern Fellows' Program, an innovative leadership program aimed at provid ing a
            more intimate knowledge of the region whi Ie exploring regionaJ approaches to current local issues
            Worked closely on a team of leaders from across the Hudson Valley in a project related to economic and
            environmental suslainability




                                                                                                                D-000010
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 115 of 167




             EXHIBIT
                o
  Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 116 of 167



    Linda Kin

   From:
                                       Douglas Cahill
   Sent:
                                       Tuesday, May 01,20182:36 PM
   To:
                                       Linda King
   Subject:
                                       FW: [External] (WPossible SPAM: 03.80J Update


   FYI



  Scnt with Good (www.good.com)


  From: Amy Raymond
  Sent: Tuesday, May 01, 2018 1 :21 :04 Prol
  To: Douglas Cahill; Rick C3ntele; Dick Kelly
  Subject: FW: [External] [**"'Posslble SPAM: 03.80] Update

  FYI


 From: William Truitt [mailto:William.q.truitt@qmail.com]
 Sent: Tuesday, May 01, 2018 1:02 pr"
 To: Andrea MacArthur; Amy Raymond
 Subject: [External] ['~" *Possible SPAI'-1:03.80] Update

 Hi Amy and /'\J1drea,


 J am truly saddened to say thot after mUltiple discussions with Doug Cahill ancl after meeting with Rick Cantcle
 yesterday, i( has been confirmed to me that my employment with Salisbury Bank \\'ill not be continued if I
 pursue election to the New York State Assembly this November.

 Both Doug and Rick reiterated to me that the main concern is that, if elected, I would not have Ihe necessary
time it takes to be a successful originator and grow ollr brand in New York. I understand the concern, but
disagree with this sentiment entirety. I am absolutely cerlain tha: I would be able to fully commit myself to the
bank and far surpass any goals that would be set for me. When it Comes to work ethic and competitive spirit, I
have always been and always will be someone who strives to do the best I can in every role I hold (I actually
even had it on my mind that I wanted to win "Rookie of the Year" next year for the bank). r was truly excited to
begin originating and helping us cxp[lnd in New York State and adding many new customers to our books.

This pOlst weekend, J thought deeply to myself about the possibility of holding off on runningfor   tl~e Assembly.
But at the end of the day, it is a once in a lifetime opportunity that my community is asking me to pursue, If I
lVere to give it up, I would truly regret looking back thinking "what if?". The chance to be the youngest
Assemblyman since Teddy Roosevelt is one that I can't give up on.

I cannol thank the both ofyol.J enough for all the time you both took to train rne     and for all the valuable
infom1ation that you taught me. I truly wish (his did not have to be the outcome,       because 1 grew 10 really
appreciate the business we do, and r enjoyed alllhe great people I worked with.        As Rick told me, if I am not
successful in November's election, he hopes that I will consider coming back to        the bank to possibly fill tht:
same residential role Or maybe even another role in commercial lending.




                                                                                                        D-000020
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 117 of 167




With all my best regards,
Will Truitt




                                                                 0·000021
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 118 of 167

                                                                                                    o
                                                                                                    ,-
                                      .:'::                                                         o
                                       C                                                            o
                                       '"
                                      r.n                                                           o
                                                                                                    o
                                       "-
                                       :;                                                           Q_

                                       D
                                       F,
                                               o
                                       ."
                                     if)
                                              >-
                                                    .   ~
                                                             ~
                                                                 3
                                              ,j,                0
                                                        ."   C
                         ::.          ""      J..            0
                                               ._
                                                        '"
                                                        .c




                                                                                o
                                                                               C       Q
                                                                               -:")    ;.::;
                                                                               rj      .:1)
                                                                               1./)   (i)

                                    2
                                    D
                                     (\)

                                     .E
                                    .:=_
                                    (5
                                    u


                                                                                      <f,


                                                                               ?      "'
                                                                                      ~~
                                                                               ~      ~
                                                                                      ",
                                                                               ?      g
                                                                     ~ E       E      :c.
                                                                     ~   _:S




                               ~)



                               OJ

                               [




                                                                                               _J
                                                                                               «
                                                                                               i=
                                                                                               z
                   ::J                                                                         w
                   ~                                                                           o
                   E
                   Jg :.::
                   ~
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 119 of 167




             EXHIBIT
                P
      Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 120 of 167
,.


       Douglas Cahill

      From:
                                      William Truitt <william.g truitt@gmail.com>
      Sent:
                                      Tuesday, May 01,20181:44 PM
      To:
                                      Douglas   Cahill
      Subject:
                                      (EXierna I) Decis ion


      Hi Doug,


      After sitting down and speaking with Rick yesterday, 1 informed him thal I will continue with my bid for the
      New York State Assembly. We had a nice conversation,       and I told him the same thoughts that I had expressed
      to you during Our meeting; 1 know that if given the chance, I \vOJld be able to prove myself that I can be a very
      successf-ul originator in ~YS even if elected to the State Assembly.

     He told me that there is a lot of uncertainty that comes along with this for the bank, and [ both understand and
     respect that. He suggested we consider these next 6 months as a "time-out" period, and lhat he hopes I will
     consider applying with Sfllisbury again in November if J am unsuccessful     in my election.

     I did deeply consider and weigh my options over this pust weekend, C1ndcame to the conclusion that J caflnot
     give up on fl once in a lifetime opportunity such as the one that has presented itselfbefore  me. The chance 10 tie
     Teddy Roosevelt as the youngest State Assemblyman        in NY history is one [ cannot give up, nor can llct daVin
     my community who has asked me to run.

     I have learned u tremendous amount during my short two months at Salisbury Bank, and I truly appreciated hOlY
     quickly everyone welcomed me into the family. I want to especially thank you Doug, for our ini(ial interview
     and for your help along the way, and also Rick for his leadership anu his willingness 10 meet with me yesterday.

     I have a few items that I need to return, including a laptop, a key-fab and a Poughkeepsie pflrking garage badge.
     Let me know how you would like me 10 return those in to you, and [ will bring them as ~oon as possible.
     All the Best,
     Will Truitt




                                                                                                       0-000103
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 121 of 167

                                                                                                            E
                                                                                                            m
                                                                                                         r:
                  1;';-'"
                  ',~       J

                                               ._..E                          Y.J
                                                                                                                       ..-
                                                                                                                       o
                                               Q.l              I.ti          2!                        .0             o
                                                                (j~                                                    o
                                               ~                Cl
                                                                              rJj
                                                                              'r.
                                                                                                                       o
                                                                                                                       0...
                                               CD               :=.           2
                                                                              Ll.   ,_

                                                                              ~ f
                                                                                                         -,
                                                                        .I>
                                                                                                        o
                                                                                                        >..
                                                                       r:

                                                                       o
                                                                       C                                a;
                                                                       <.D                              'J)
                                                                                                       o
                                                                                                       E




                                          .0
                                                                                                       is
                                                                                                       .c
                                          W
                                          Vl             ,."

                                          ~              2S
                                          E              C6
                                          ;!?            I"';

                                          {)



                                          o ..'"         C
                                          >.         :::=




                                      co
                                      o
                                      l)             ill
                                                     u
                                                     c
                                                     CI)
                                                   .c
                                      ro ~
                                      -E           £

                                      ,.~.'.ill
                                                                                                 ""
                                                                                                 U

                                                   .~
                                                                                         '.1"1   i
                                      u             cr>
                                      QJ           '._                                   ~ ~
                                      E                                                  ~       ru
                                      ..~ ~                                              ~ ~
                                      ~                                                  0-      CI)




                                                                                                 en
                                                                                         .?J     C
                                                                                         c:      Q



                                =).




                                                                                                                _J
                                                                                                                <r:
                                                                                                                f=
                                                                                                                z
             c                                                                                                  ll.J
                                                                                                                o
             .Q
             .~
             u
             OJ
             o
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 122 of 167




             EXHIBIT
        Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 123 of 167

Message
From:            Douglas Cahill [DCahill@salisburybank.com]
Sent:            3/12/201811:59:11     AM
To:              Shelly Humeston [SHumeston@salisburybank.com]
CC:              Rick Cantele [RCantele@salisburybank.com]
Subject:         RE: Reminder



I plan on bringing the "outside employment report" to the HR/Comp Committee in April, and will include Will.   Should
Will's be done separately and earlier?

Doug Cahill, PHR, SHRM-CP
Vice President, Human Resources
Salisbury Bank • 5 Bissell Street • PO Box 1868, Lakeville, CT 06039-1868
TEL 860.453.3460 • FAX 860.435.5106 • dcahill@salisburybank.com




5

From: Shelly Humeston
Sent: Monday, March 12, 20188:19 AM
To: Douglas Cahill
Cc: Rick Cantele
Subject: Reminder

I think Will's employment should be approved by the Board due to his position as Dutchess County Legislator - I believe
he is currently serving a two year term. I thought we discussed this previously but you may disagree and feel it is not
necessary.

Shelly L. Humeston, Senior Vice President and Secretary
Salisbury Bank· 5 Bissell Street· PO Box 1868, Lakeville, CT 06039-1868 • EXT 3432
TEL 860.453.3432 • FAX 860.435.0631 • shumeston@salisburybank.com




                                                                                                                0-0000379
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 124 of 167




             EXHIBIT
                                R
      Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 125 of 167



 Douglas Cahill

 From:                                        Douglas Cahill
Sent:                                         Friday, May 18. 2018 5:22 PM
To:                                           EntireBank
Subject:                                      Staff Updates



I'm pleased to announce             the following;

      •      James Kelly has accepted the Portfolio              Manager position   in   the Riverside Division, Commercial    Lending
              Department.  James started with the Bank In November 2016, and has been working as a Commercial                            Credit
              Analyst. James will transition to his new role over the next few weeks.
      •      Nicole Darling will be changing from her full time Teller position In Sharon to part time Teller, as she pursues a
             career In nursing.
      •      Samantha Woodward has accepted a full time Teller position In our Sheffield Branch Samantha lives in New
             Marlborough, MA and has 10 years' experience as a Teller/CSR in Albany. Samantha will start on Tuesday, May
             29.


Please help me wish Nicole and James the best in their new roles, and welcome                        Samantha to Salisbury Bankl

I'm sorry to announce the following              resignations!
      •      Lynn Formel has submitted          her resignation      from her Customer Associate role In Great Barrington.         lynn started
             with the Bank in July 2010, and has been working as a Teller from Lakeville to Great Barrington.                   Lynn's last day
             will be Friday, May 25.
      •      Will TruItt has decided to pursue his political ambitions and has resigned his Mortgage                Originations   position       in
             our Riverside Division. His last day was Monday, April 30.
      •      Monica Linton (Teller In Sharon) Is relocating to another State and decided to resign effective                  Friday, May 11.
      •      Natosha Meines (Teller in Lakeville) has resigned from her positIon effective                Wednesday,   May 23.

Please help me wish lynn, Will and Monica all the best in their future endeavorsl

Doug Cahill, PHR, SHRM-CP
Vice PreSident, Human Resources
Salisbury Bank • 5 Bissell Street. PO Box 1868, LakevlHe, cr 06039-1868
TEL 860.4S~.3460 • FAX 860.435.5106 • dcahill@sallsburybank.com
          ~ h"",1
          ~~~;;;:l
_~_           .,9
~IOr                :;.. '.,'.,::
                              ..
                                    :..,.,.. .,,\.   ....
                                                            ".




                                                                            1



                                                                                                                               D-000118
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 126 of 167




             EXHIBIT
                                  S
 Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 127 of 167




 Douglas Cahill
                          -
 From:                                William Truitt
 Sent:
                                      Monday, April 16, 2018 11:56 AM
 To:
                                      Douglas Cahill; Amy Raymond
 Cc:
                                      Andrea MacArthur
 Subject:
                                      Letter of Notice
 Attachments:
                                      Will Truitt·   Letter.pdf


Good Morning Doug and Amyl


I have attached to this email a cop', of a letter I drafted to each of you regarding my cnndidacy in this November's
elections in New York State. I hope this clears everything up. Please let me know if there 15anything else further     I can
provide.


Hope you both have   i)   nice time on your vacations!

Best Regards,
Will




                                                                                                         0·000109
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 128 of 167




         AU!);   Mr'. Douglus     Cshill,   Ms. Amy Raymond

        Doug & Amy,


         I write    this letter to serve ilS notice thut J til11 011 the path to becoming       <1candidnte    for New York
        SIBle's      I 061h SIElle Assell1bly Districl on Election Day this November,              The district consists o[
        twenty      l11unicipalities.  ninG of which <1re located in Dutchess        County and cleven of which ure
        locAted      in COllllllbi(l County (it is important     to I\ote that [ lHll not o[Iicitllly   on the ballOllls 8
        candidate       until petitions arc filed with the State Boord of Electiolls        in 1uly).

        It was in mid-Milrch     of this yeol' that I was Rpproached         by several colleagues  flod nlany
       neighbors   who flsked that I consicler entering as a cRndido e for the State Assembly.              Af\er deep
       and thoughtful    consideralion,     1 mfldc the decision to pursue the nOl11inEltiOI1 last week at the
       Dutchess COlillty Rept.;blican Commiltee           Convenlion,      wiIcie ; was one of multiple c(lndidflles
       being considered.     [t W[lS tile evening of Tuesday, April IOlh where I was officially           endol'sed, and
       publicly annollnced      my c8ndidilcy     immediately     following,

      The New York State Assembly           is II purl-lime legisl?lure   made up of citizen legislolors.        mnny of
      whom hold oUlside employment            in nddition to their position [IS membcrs         of this elected body,
      The Statc Asscmbly      enters session in January and concludes          in JlIne of each year, and is held in
      AlbilnY i1t Ihe Stnte Capitol Building,       In regards to the schcduling      of sessiolls,    [have included
      with this leller the New York State Legislati vc Session Cillcndm for 2018 as an example of the
      fr'cquency of meetings.     MOlldny sessions begin in the mid-af1cmooll,            while scssions held on
      other days begin ill thc late Illoming,

       JIllTlY decision making, 1 considercd        most prominently      what the effects of winning ill November
       would hove on my schedule in 20 [9 nlld beyond. If becoming                a Stnte Assel\lblymal1     were to
       chAnge Illy ability to dedicate myself and my wOlk to Snlisbury              Bank ~nd our cllstomers,      1
       Absolutely would not hnve entered this election as OJ eonciidC1te, III spe8killg            with l1Ul11erOLIS state
       elected officials and olhel' experienced       individunls  th:;t are familinr with wOlking in the Stilte
      Assembly,       it WilS made vCl'y cleM that I will be able to Il1tlintRin III I-tillle work alld be vcry
      sliccessful    in Ill)' IOle flS a MOI·tg8ge Loan Originator     with our bRnk while serving ns
      .4ssell1 b IYilla 11.

      Working in OLlI' Illortgage cieparlment         tllese past two months 11£15solidified           aile asslimption    of
      mine: tha! 111y lifelong Cf1reel' will be ill fin,mce, Thwughollt           my time thus fm at Snlisbury           Bank
     & Trusl, I hove gnined n lremenuous             understanuing      of the morlgage     markel ns well (lS a stmng
     idea for whnt the position of Mortgage             Loan OrigillEl!or ciltnils, Ench £lilt! every day thilt [ hRve
     been ill tl'aining, whethcl' it be in flrocessing,        underwritillg,  or origillRting,       r hBve truly enjoyed
     learning the details ~JlCi intricacies      of the wO!'k tlHlt our dcpnrllllcnt      pcrfollllS.      ! know thut lilis
     role will be one thot I will enjoy very Illuch, and it is a role lhat I will take grt'!ot pdde ill
     succeedillg     in. r (Jill Ircillendously excited to ocgin origilloting       in the neill' flllUl'C, <lI1ctkllow tilat
     thcrc is Illllch rOOIll [01' growth for our bank in the Hlidson \lililey nnd New YOlk Stole as (I
     whore,




                                                                                                                       D-000110
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 129 of 167




        fn regRrds to ethics and ensming that there nre no conflicts of interest, J hove Dlso <1ttached with
        til's Ie er a link to New York State's "Stonclal'c!s of Conduct Rcll1ting to Outside Employment                           or
        Gusincss Activity",     As it states: "~It is not intended to prohibit citizen-legislators           !l'OIn hnving
       outside illlerests which result ill financiill gaill, but only 10 prohibit tinDllcinl gRins moue (It the
       expense of tile public trust", [t is very common for assemblymembcls                     l1i1d otllcr pr,l't-lil11e e.lcctec1
       of(iciRls to work in other plofessiolls        full-time, sillliler 10 my current circull1stilnces           as 11County
       Legislator,   Working in tile: Assembly        Rnd for Salisbury     B!111k definitively      provides no conflict of
       interest ill Rnd of itself,

       To thnt note, there is no morc important asset to un origillatol' or An elected official tl18n 8 gooel,
       strong rcputation,   and J will continue to serve our clistomcl'S anct the cOl11mllnity with tile utmost
       of intcgrity Rnel respect.

      Currently serving ill the Dutchess County Legislnturc,         I dedicate on nVC1'i\ge between   15-20
      hours cReh week toward attending        LegislRtive Meetings (,s well as (lssisting constituents    of mine,
      Ifelectecl to the New York StAle Assembly,         I will no IOllger hold the position ofCoullty
      Legislator,   and will thus shirL thnt time toward my duties at SAlisbury Bonk & Tl'list along with
      the Assembly,

      At the end ofille day, I all1 an il\credibly motivated    Bnd ambitious j)crSOll, [md will always work
      my hnrdest to be the best at what [do, My drive Rnd my hunger to slIceeed will cel'tRinly help me
      to thrive in this positio!l as fl Mortgage LO<ln Originator,


      All the Best,

      -7Z/:/dIJfCk7(
      Will Truitt




                                                                                                                          D-000111
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 130 of 167




                              New York State Legislative                                                                           Session                             Calendar
                                                                            January .~ June 2018
                                    Ille tbv Yl>~ Sialo k>~islnlivu5055i(." cill,,'(fill esln!Jlis"~s " scJ1CduicI", Iho 2010 ieglsi,I:YQ
                                   !".~!:K", nlld pruvrJP.$ U2!CS irn.coOflflnllO I:'c ~cgi~'.1nvl!
                                                                                                 rtoce..'s Iho r,r.r•.'l:n,"\ cf\lerldEf is Inlenrkl{llu
                                   nl~ur{! ~.•krn~n;      I1cx.tJil:I'Iln   (XX';:),l(;li!19    logis!.ulivG 1:m;,1s!".."        n AILJllflY        and P:?'()(lil(1   a:tI ..•.
                                                                                                                                                                             1;las   VYilr.in
                                            dSlfir.ls. 11m5"'"500 r.olonda: willlos:e< \)(tJc:ly ~"d lenoir cms'(Jcl~lio<1oll~i5Ial'n
                                   1I1€1111O'lie
                                   Ullltxeseun       evenls   11\,1y ICll'JllJ   nl\,}(jdic.:tlli('l{1 (11 !ll~             Ct"'l:lendiJt.
                                                                                                                  ::!!~.~jl)'\




                                JANUARY                                                                                                               FEBRUARY
                                                                                                                                S                 M          T          W              T         F    S
                                                                                                                                                                                      i 2 3
                                                                                                                                                                                      8 9 "10
                                                                                                                                                                                     15 16 17
                                                                                                                             18 i 9 20 21 22 23 24


                                   MARCH                                                                                                                       APRIL
             S           M         T             W            T             F           S                                     S               M             T          W             T          F    S
                                                              i                          3                                    1               2             3                         5         6    7
                                                                                      10                                                      9                                                 13 14
                                                                                      17                                                                                                        20   21
                                                                                     24                                                                                                         27 28
           25                                                                        31

                                                                                                                                                               ----
                                                                                                                                                               JUNE
                                                                        F              S                                     S               [\11          T           W             T          F     S
                                                                        4              5                                                                                                        1     2
                                                                      11 12                                                                                                                           9
                                                                      18 19                                                                                                                          16
                                                                      25 26                                                                                                                          23
                                                                                                                                                                                                     30
        Jilnuilry   3        2018 Legislalivo Sosslon corWGnes                                                         Fobruory              19      Presldenls'Day
        Jnn\lnry    D        Siall 01 sessions                                                                         Apr1l1                        Beginning of new FISC.,! Year
        Jrtnuary    15       /.I.arlill Lllll'e, Klny, Jr. Day                                                         May 20                       M erno 11:.1Day
        Januory     16       Final Day ~orSubmission 01 r::~c:\llive 8udgol




                                                                                                                                                                                                     D-000112
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 131 of 167



        Slnndfll'ds ofcol1ducll'elaling                              to outside employment         01'   business   Elctivity    I NYS Legisbtiv.,                 Page i of 4




         NYS Legislative Ethics Comnlission
            ABOUT                      FORMS              &   INSTRUCTIONS                       ADVICE & GUIDANCE                            DOCUMENTS

            BYLAWS,             RULES, & STATUTES



       !10/)J('     >, S(UII   1/(1
                                  IT/S a/mlli/llri

       rr/alillCj     10 IJlI/sicin    rrfl/llnyl/lUl1t           (II'

       /nlsi/lrs.) (IClil'ity




                                                                                                                                          CONTACT             US
           Standards of conduct
           relating to outside                                                                                                  Members
                                                                                                                                contact
                                                                                                                                               and Staff Ciln
                                                                                                                                            our oFfice:


           employment or                                                                                                        Monday·       Friday
                                                                                                                                8;30am to 5:00pm
           business activity                                                                                                    Senate      Ext. 2142
                                                                                                                                Assembly      Ext. 5218
           The Legislative Ethics Commission                                has Jpproved generic
          advice on rhe topic listed below, The guidance offered is
         general In nature and the Commission's                                     response to
          individun/           questions may vary according to the facts of each                                                     FILE 1\ COMPLAINT
         particular            request,         You are strongly              advised to consult
          Commission              staff or your counsel's office for advice                                                  Instructions        for filing      a
         pertaining            to your individual situation.                                                                 formal       complaint       with       the
                                                                                                                             Joint     Commission            on Public
                                                      GENERIC            ADVICE                                              E thies

          The following               ac/Fice pertal17ing to outSide employment                           and                     Go to InstructlOllS
         business ac(ivily was approved                                  by (he Commission in



    Irllp.sJllcgclh        ics·I1Y.gov/adv jso                I   Y·opi n i oilshlulldu   rds-cond lIct-l"(!i iI t iIIg -olltside-elllplo      YII1CI1t..,       4/1 6/20)   II



                                                                                                                                                               0-000113
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 132 of 167



       Standrtrds     of conduct          relating     to outside    employment         Or busillCSS Rctiv:ty                  I NYS Legislaliv ... Pngc 2 of 4

            response to a request lor eJnadvisory opinion from a member
            of the legislature.           The same advice would apply to emploYE!es
            who are engaged in outside business activity


           The general rule in Public Officers                      Law § 74      W is intended                   to
           guard against substantial                  conflicts of interest between                a
           member's outside activities and his official duties. It is not
           Intended to prohibit              citlzen·leglslators        fl'om having outside
           interests which resul: in financial gain. but only to prohibit
           financi21 gains made              ilt   the expense of the public tr·ust.


          If a member's             outside interest will be affected by an official
          act on his part, the test to be applied is whether any impact
          on his outside interest which results (rom his sponsorship                                         or
          voting on state legislation Is sirnllar to that realized by other
          members o( the business, profession,                         occupation      or gro            p
          affected, If so, he may sponsor or vote on such legislation,


                                        ADDITION{l.,L         CONCERNS


          The Commission               has (aur/oned         members and employees
          who ;rrp engaged in outside employment                             or bus/fless activity
         to be mindful              of and adnere       (0   (he prohibitions       in Public
         Officers Law § 73,


         LInder Public Ofncers                Law § 73 (7) (a), a member or
         employee of the legislature                   is prohibited        from making          elil

         appearance or rendering                     service before a state agency on
         certain matters for COmpensation. The rule of E1L.bllc Officers
         Law § 73 (12) also pl'Ohibits her from orally communicating,
        Whether for compensation                      or not, with     il   stJtr. agency, officer
        or employee ','/lth regard to the merits of allY matter listed
        under Public Officers                Law § 73 (7) la), The member                   or
        I?mployee is advised to               keep     her role     as a    representative              of i:I
        prlvClte corporation             separate and distinct from her role as a
        public official or employee.


        A legislator is cautiolled                 not to spollSor or vote on any
        legislation that would resul~ In a different impact                         011     her
        company from other affected companies in t e                               Silrne

        business. Members and employees are also reminded                                      that



   h lips :/Ilege lil ics.   IIY,   gov/Ael visory ·opi n iOIl s/slullc1nrds-cond            uc.:l-I'c J !lli     llg-outsid   c·el11pi oy menl, ,.   41 J 6/20   J   8



                                                                                                                                                      D-000114
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 133 of 167



       Stand?'l'ds ofconouct           relating to olltside employment              or business       activity   I NYS   Lcgislntiv     Page J of 4


           outside employment                and inccme must be disclosed on your
           annual statement            of nnancial disclosure.




           Previous opinions           issued by the Legislative tt ies Committee
           hAve observed that Public Officers                   Law   §   73 (10) specifically
           authorizes      the appearance before state agencies or In the
           court of claims by other members of tile firm as long as the
           member of the legislature does not share in the net revenues
           from the appearance. They also have noted that while Public
           Officers      law § 73 (12) prohibits            oral communication         with      iJ

          state agency, with           Of   without     compensation,       by a member or
          employee of the legislature as to the fTlt'rlts of a matter listed
          In Public Officers           Law §73 (7) (a), it does not prohibit
          co   I   munications     in writing which creAte           a formal record of
          the transaction        for consideration           as to the merits.


               ADDITIONAL         CONCERNS              PERTAINING        TO EMPLOYEES


          j_gglslatlve     Law    §~          prohibits     a legislative employee who is
          eng2eed in outside employment                     or business activity from,
          directly or indirectly,           rromoting     or opposing the pilssaee of
          legislation outside the scope of his state legisliltive
         employment.         [mployees          are also advised to check with their
         counsel's office to see whether                  there are any additional
         prohibitions       In the rules adopted            by the Senate or Assernbly
         pertaining       to outside employment.




               NYS UGISLA TlVE          m lies     COMMISSION
                                                                                                       f ew YCI'k Stal:e Assembly
                   A.lfred E. Smitil BuildinG, Suite 1431
                                                                                                       ••.
                                                                                                        ·/'i/W.r1Yi15Sr;:rni;ly
                                                                                                                              gov
                            AI/Jany,        I\ew Yor·k
                             MCliling Address
                        Legislative Ornel? BL1ildil~g
                                    Box 75                                                              New York State Sellate



                                                                                 •
                            Albal1Y,        NY 122!l7                                        .

                                                                                         .
                         (S·IU) 432·7837         or 7R:18




    hi Ips :l/lege lil i cS.l1y. goY/od visa Iy -oj) i n iOl1s/sllllldards-cOlldu      ~I -re lal i ng -olilside-c   Inrlo y men L..   <1/16/20 I 8



                                                                                                                                       0·000115
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 134 of 167




             EXHIBIT
                                 T
Why Case
    N.Y. Lawmakers Think They Deserve
         7:18-cv-08386-NSR-PED        a $50,00047-1
                                   Document     Raise Filed
                                                      - The 01/28/20
                                                            New York Times        Page 1 of 5
                                                                     Page 135 of 167




                                        0bc Nc\u Uort, 0iUtCS
NEWS ANALYSIS



Why N.Y. Lawmakers Think They Deserve a
$50,000 Raise
A special committee has recommended                   a $50,000 raise by 2021, coupled with a
cap on outside income.


 9I       By Jesse McKinley


Dec. 9, 2018


[What you need to know to start the day: Get New York Today in your inbox.]

Considering Albany's rotten reputation, the idea of giving New York's 213 elected
lawmakers a raise is a tough sell. On Thursday, they took a giant step toward that
goal when a four-person commission recommended that lawmakers get a hefty
raise: a $30,500 rise next year, bringing their base pay to $110,000. Two more raises
of $lO,OOOper year will follow in 2020 and 2021.

Albany's elected officials currently make $79,500 a year, before various perks and
stipends, a salary that hasn't budged in nearly 20 years, when Gov. George E.
Pataki approved a salary increase in exchange for the creation of charter schools in
the state. That was in 1998.

If adopted - the commission is set to issue a final report by Monday - the state's
lawmakers would be on pace to receive the largest base salaries of any state's
elected officials, surpassing California.

In exchange, the lawmakers will see restrictions on legislative stipends and outside
income.




https:llwww.nytimes.comJ20    18/12/09/nyregionlny   -state-senate-assembly -salary .html   12111/2019
Why Case
    N.Y. Lawmakers Think They Deserve
         7:18-cv-08386-NSR-PED        a $50,00047-1
                                    Document    Raise Filed
                                                      - The 01/28/20
                                                            New York Times        Page 2 of 5
                                                                     Page 136 of 167


Albany's legislators have been agitating for a raise for years, including in 2016 when
an earlier commission (Albany loves a good commission) effectively shot down a
pay increase after representatives of Gov. Andrew M. Cuomo balked at backing
one.

This time around, lawmakers seem poised to get the six-figure salary they feel they
so richly deserve. Here's a primer on the parameters of that battle for more pay.


Why has the pay raise been such a heavy lift?
The concept of lawmakers giving themselves more money always comes with
baggage, but in the case of Albany, it is made even more difficult by two factors,
neither of which is completely fair but both of which are potent arguments.
The first is the Capitol's well-established reputation for sleaze: When Mr. Cuomo
ran for governor in 2010,he campaigned heavily on a promise to address corruption
and bring real ethics reform. Despite that vow, Mr. Cuomo has presided over a
series of corruption scandals, including inside the governor's inner circle, as well as
more sordid reports of sexual harassment, groping and other ugly behavior.

And while those accused make up a tiny fraction of the State Senate and Assembly,
their transgressions have helped tarnish Albany's public reputation and make it
very difficult to justify a raise.

The second factor comes down to a single phrase that torments lawmakers in many
negotiations: part time. The State Legislature meets only part of the year (January
to June) and thus is labeled part time, like a teenage pizza shop employee or a Little
League umpire. Lawmakers say the part-time designation is inaccurate considering
the regular work they do back in their districts; many also note that they travel
back and forth to Albany from hundreds of miles away, in often inclement weather,
to do the people's business.

Still, New York lawmakers currently make more than their counterparts in every
state but California and Pennsylvania.


So what made the difference this time?




https:llwww.nytimes.coml20   18/ 12/09/nyregionlny   -state-senate-assembly -salary. html   12111/2019
Why Case
    N.Y. Lawmakers Think They Deserve
         7:18-cv-08386-NSR-PED        a $50,00047-1
                                    Document    Raise Filed
                                                      - The 01/28/20
                                                            New York Times        Page 3 of 5
                                                                     Page 137 of 167


For all the objections from editorial boards, there seemed to be real consensus in
many quarters that $79,500 was too low, particularly for the dozens of legislators
who hail from New York City and its expensive suburbs.

Faced with the same economic realities, the New York City Council voted itself a
whopping $36,000 raise in 2016,bringing its base pay to $148,500. (Not surprisingly
several state lawmakers have subsequently decided to abandon Albany to become
City Council members.)

The City Council only got its raise after embracing restrictions on outside income
and an end to extra pay for committee work, a pay-padding tradition known as
"lulus," shorthand for payment in lieu of salary.

The compensation commission closely followed the Council model: It voted to
curtail lawmakers' outside income to 15percent of their salary, and it moved to
eliminate the lulus, which range from $9,000 to $34,000 a year. Those stipends have
historically been used by the ruling party to reward its members, often for very
little effort. Many committee meetings in Albany are ill-attended affairs, with most
members missing, and agendas that involve little more than rubber-stamping bills
headed for the legislative chambers.


What do you mean by outside income? Like lawn work?
No. Many of the state's lawmakers hold second jobs, ranging from predictable
professions like lawyering to careers offering financial advice and funeral services.
(Death and taxes, indeed.)

Some lawmakers more than double their current legislative salaries through
outside work; if outside income were to be capped at 15percent, the pay-raise
changes could actually cost some legislators money.

Outside jobs have also led to ethical and legal problems, including accusations of
conflicts of interest and other criminal activity, most famously in the case of the
former Assembly speaker, Sheldon Silver. In 2015, Mr. Silver was arrested and
charged with federal corruption charges related to nearly $4 million in payoffs. The
schemes involved Mr. Silver arranging grants and taking official actions in
exchange for fees to Mr. Silver through two law firms he was associated with. He
was convicted of the charges for a second time in May, and is awaiting sentencing.



https:llwww.nytimes.coml20   18/ 12/09/nyregionlny   -state-senate-assembly -salary .html   12/11/2019
Why Case
    N.Y. Lawmakers Think They Deserve
         7:18-cv-08386-NSR-PED        a $50,00047-1
                                   Document     Raise Filed
                                                      - The 01/28/20
                                                            New York Times        Page 4 of 5
                                                                     Page 138 of 167


How did the commission decide?
The four members of the commission are all numbers guys: the New York City
comptroller, Scott M. Stringer; the state comptroller, Thomas DiNapoli; and two
former comptrollers, William Thompson Jr. and H. Carl McCall. They have the
power, thanks to a law passed as part of last year's budget, to authorize a raise,
with no additional legislative action. Bans on income or other measures, however,
may require additional bills to be passed.

The panel also recommended a salary increase for the governor, bringing his pay to
$250,000 by 2021; that would make Mr. Cuomo the highest-paid governor in the
country. That recommendation is not binding and would need to be approved by a
joint resolution of the Senate and Assembly.

After emerging from a closed-door executive session meeting on Thursday
afternoon, the commissioners announced the framework of their recommendations.
Mr. Thompson said the two decades of frozen salaries was unfair and "not the right
thing."

Even so, Mr. McCall recognized that the public would have to be convinced that the
Legislature truly deserved a pay increase. "There's no question that, over time, the
Legislature has not always lived up to its full opportunities to convince the public
that it is a hard-working, conscientious, honest organization," he said.


How did they come up with the number?
It had been a long time since a raise, and groups like the New York Public Interest
Research Group had estimated that simply giving the lawmakers an increase based
on the Consumer Price Index would increase legislative salaries to a little more
than $122,000.The actual recommendation of $130,000, by 2021,would bring
lawmakers up to par with the current mean salary of economists in the state,
according to the State Department of Labor.

And while that might seem like a lot to pay for part-time work - though lawmakers
say that is a million-dollar misnomer - even those devoted to better government
say it is time for a raise.

"No one should go more than 20 years without a pay increase," said Blair Horner,
the executive director of Nypirg, before the recommendation was announced.


https:llwww.nytimes.comJ20   18112/09/nyregionlny-state-senate-assembly-salary   .html   1211112019
Why Case
    N.Y. Lawmakers Think They Deserve
         7:18-cv-08386-NSR-PED        a $50,000 47-1
                                    Document     Raise Filed
                                                       - The 01/28/20
                                                             New York Times        Page 5 of 5
                                                                      Page 139 of 167


Mr. Horner noted that the state still needed better ethics laws, urging the
commission to take up a "comprehensive package of corruption-busting measures,"
including increased oversight of state contracts, hiring a new ethics watchdog,
lowering campaign contribution limits and eliminating the so-called L.L.c. loophole,
which allows limited liability companies to pour almost unlimited funds into
campaigns.

"If there's going to be a change in compensation," Mr. Horner said, "it's got to be
based on cleaning out the stables in Albany."




https:llwww.nytimes.coml2018/12/09/nyregionlny-state-senate-assembly-salary.html   1211112019
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 140 of 167




             EXHIBIT
                                U
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 141 of 167
                                               CONFIDENTIAL




Memo
   To:        HR/Compensation      Committee

   From:      Doug Cahill, Director of Human Resources
   Date:      May 31, 2013

   Re:        Outside Employment Survey



   Per the Bank's Code of Ethics and Conflicts of Interest Policy, please review the attached
   Outside Employment Report for the Officers of Salisbury Bank. This report has been
   reviewed by our CEO and Director of HR, and we find no conflicts of interest. It is our
   recommendation that all listed outside employment be approved as presented.

  In determining whether to approve outside employment by Officers of Salisbury Bank, the
  appropriate Board of Directors should consider all relevant factors, including but not limited to
  the following:

         1.   Will it interfere with work assignments or performance;

         2.   Will it involve the possibility of adverse publicity to the Corporation;

         3.   Is it with a competitor, supplier or customer;

         4.   Does it imply sponsorship by the Corporation; and

         5.   Does it involve serving as a director, officer, manager or consultant.




         2012-13 Outside Employment & Volunteerism Report
                                              Outside
                                 Officer      Employ                                      Nature of
           Employee               YIN          YIN              Employer Name              Duties

   Farnum, Georgann                  y            y        Egremont    Election Polls    Pollster

   Golden, AI                        y            Y        Rick's Wine & Spirits         Clerk

   LonQ Darrel                       y            y        Spirit BaliooninQ, LLC        Pilot




                                                                                                      0-000190
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 142 of 167
                                                CONFIDENTIAL




Memo
   To:          HRlCompensation     Committee

   From:        Doug Cahill, Vice President, Human Resources
   Date:        June 27,2014

   Re:          Outside Employment Survey



   Per the Bank's Code of Ethics and Conflicts of Interest Policy, please review the attached
   Outside Employment Report for the Officers of Salisbury Bank. This report has been
   reviewed by our CEO and Director of HR, and we find no confiicts of interest. It is our
   recommendation that all listed outside employment be approved as presented.

   In determining whether to approve outside employment by Officers of Salisbury Bank, the
   appropriate Board of Directors should consider all relevant factors, including but not limited to
   the following:

         1.    Will it interfere with work assignments or performance;

         2.    Will it involve the possibility of adverse publicity to the Corporation;

         3.    Is it with a competitor, supplier or customer;

         4.    Does it imply sponsorship by the Corporation; and

         5.    Does it involve serving as a director, officer, manager or consultant.




         2013-14 Outside Employment & Volunteerism Report
                                               Outside
                                  Officer      Employ                                      Nature of
              Employee              YIN          YIN             Employer Name              Duties

   Farnum, Georqann                  Y             y        Egremont Election Polls       Pollster

   Golden, AI                        y             Y        Rick's Wine & Spirits         Clerk




                                                                                                       0-000191
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 143 of 167
                                              CONFIDENTIAL




Memo
  To:         HR/Compensation Committee

  From:       Doug Cahill, Vice President, Human Resources
  Date:       June 26, 2015

  Re:         Outside Employment Survey



  Per the Bank's Code of Ethics and Conflicts of Interest Policy, please review the attached
  Outside Employment Report for the Officers of Salisbury Bank. This report has been
  reviewed by our CEO and Vice President of HR, and we find no conflicts of interest. It is our
  recommendation that all listed outside employment be approved as presented.

  In determining whether to approve outside employment by Officers of Salisbury Bank, the
  appropriate Board of Directors should consider all relevant factors, including but not limited to
  the following:

        1. Will it interfere with work assignments or performance;

        2.    Will it involve the possibility of adverse publicity to the Corporation;

        3.    Is it with a competitor, supplier or customer;

        4.    Does it imply sponsorship by the Corporation; and

        5.    Does it involve serving as a director, officer, manager or consultant.


                       2014-15 Outside Employment Report
                                          Outside
                              Officer     Employ                                         Nature of
             Employee          YIN          YIN           Emplo er Name                   Duties

        Cullip, Jason            y            y        DevilTechs, LLC               IT Consult

        Cui lip, Jason           Y            Y       Peach Mac Digital              *IT Consult

        Golden, AI               Y            y       Rick's Wine and Spirits        Clerk

        Lono, Darrel             Y            Y       Spirit Ballooning              Pilot

             *Ended relationship 10/14




                                                                                                      D-000192
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 144 of 167
                                             CONFIDENTIAL

                                              MEMORANDUM
   TO:               HR/Compensation         Committee


   FROM:             Doug Cahill, Vice President, Human Resources


   DATE:             June 24, 2016


   RE:               Outside Employment          Survey




   Per the Bank's Code of Ethics and Conflicts of Interest Policy, please review the
   attached Outside Employment             Report for the Officers of Salisbury Bank. This report
   has been reviewed by our CEO and Vice President of HR, and we find no conflicts of
   interest. It is our recommendation            that all listed outside employment     be approved
   as presented.


   In determining       whether       to approve outside employment         by Officers of Salisbury
   Bank, the appropriate     Board of Directors             should   consider    all relevant   factors,
   including but not limited to the following:


         1.   Will it interfere with work assignments or performance;


         2.   Will it involve the possibility of adverse publicity to the Corporation;


         3.   Is it with a competitor,    supplier or customer;


         4.   Does it imply sponsorship by the Corporation;          and


         5.   Does it involve serving as a director, officer, manager or consultant.


                       2015-16 Outside Employment Report
                                          Outside
                             Officer      Employ                                      Nature of
           Employee           YIN           YIN            Employer Name               Duties
         Bowerman,                                                                  Insurance
         Maurice                  y          y         Bowerman      Financial      Brokerage

         Downey,     Kim          y          y         Eckert Fine Art              Bookkeeper
                                                       Rick's Wine and
         Golden, AI               Y          y         Spirits                      Clerk

         Long, Darrel             y          y         Spirit Ballooning            Pilot




                                                                                                           D-000193
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 145 of 167
                                              CONFIDENTIAL

                                              MEMORANDUM

   TO:                HR/Compensation        Committee

   FROM:              Doug Cahill, Vice President, Human Resources

   DATE:             April 28, 2017


   RE:               Outside Employment          Survey




   Per the Bank's Code of Ethics and Conflicts of Interest Policy, please review the
   attached Outside Employment Report for the Officers of Salisbury Bank. This report
   has been reviewed by our CEO and Vice President of HR, and we find no conflicts of
   interest. It is our recommendation            that all listed outside employment     be approved
   as presented.


   In determining       whether       to approve outside employment        by Officers of Salisbury
   Bank, the appropriate     Board of Directors            should   consider    all relevant    factors,
   including but not limited to the following:


         1. Will it interfere     with work assignments or performance;


         2.   Will it involve the possibility of adverse publicity to the Corporation;


         3.   Is it with a competitor,    supplier or customer;


         4.   Does it imply sponsorship by the Corporation;         and


         5.   Does it involve serving as a director, officer, manager or consultant.


                       2016-17 Outside Employment Report
                                          Outside
                             Officer      Employ                                     Nature of
           Employee             YIN         YIN           Employer Name               Duties
         Bowerman,                                                                 Insurance
         Maurice                  Y          y         Bowerman     Financial      Brokerage
                                                                                   IT
         Cullip, Jason            Y          y         DevilTechs, LLC             Consultant

         Downey,     Kim          Y          Y         Eckert Fine Art             Bookkeeper
                                                       Rick's Wine and
         Golden, AI               Y          Y        Spirits                      Clerk

         Long, Darrel             Y          Y        Spirit Ballooning            Pilot




                                                                                                           0-000194
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 146 of 167
                                               CONFIDENTIAL
                                                   MEMORANDUM

 TO:                HR/Compensation        Committee


 FROM:              Doug Cahill, Vice President, Human Resources

 DATE:              May 25, 2018

 RE:               Outside Employment         Survey



 Per the Bank's Code of Ethics and Conflicts of Interest Policy, please review the attached Outside
 Employment        Report for the Officers of Salisbury Bank. This report has been reviewed by their
 Executive Manager, our CEO, and VP, Human Resources, and we see no conflicts of interest.                   It is
 our recommendation that all listed outside employment be approved as presented.


 In determining        whether     to approve    outside   employment     by Officers    of Salisbury    Bank, the
 appropriate     Board of Directors should consider all relevant factors, including but not !imited to the
 following:

       1.   Will it interfere   with work assignments or performance;
       2.   Will it involve the possibility of adverse publicity to the Corporation;
       3.   Is it with a competitor, supplier or customer;
       4.   Does it imply sponsorship by the Corporation;        and
       5.   Does it involve serving as a director, officer, manager or consultant.


                                2017-18 Outside Employment Report
                                                Outside
                                    Officer     Employ                                    Nature of
                  Employee           YIN         YIN          Employer Name                Duties
                Bowerman,                                                               Insurance
                Maurice                Y           Y       Bowerman     Financial       Brokerage
                                                                                        IT
                Cullip, Jason          Y           y       DevilTechs, LLC              Consultant

                Downey,     Kim        y           y       Eckert Fine Art              Bookkeeper

                Golden, Al             Y           Y       Rick's Wine & Spirits        Clerk

                Long, Darrel           Y           y       Spirit Ballooning            Pilot




                                                                                                        0-000195
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 147 of 167
                               o
                               .,
                               .~




                                                          000
                                                          '"   m m




                  ~
                  w w      •
                  >   >-   >
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 148 of 167
                                ~
                                C
                                o




                                    ~
                                    o
                                    m
                                    >-

                                    ~
                                    o
                                    E
                                    "0
                                     C


                                    ~




                           o             00

                           '"            <Xl <Xl




                                         m '"
                                         o                                o
                                         o "
                                           0
                                                                          8
                                         ~S
                                         "
                                         0;-"-                            '"
                                                                          ~




                      ·
                      >-
                            u
                           >-
 Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 149 of 167

                 j                                       ~
                                                         -"
                  •.                                     ~
'"
•.
c


 E
>-
                 x
                  0


                 ....~
                                                          .
                                                         "c
                                                         .,'"
                                                          c
:i'
C
                 ~
                 -".~
 0
                                                         ~
 E
 ::i
.S
        ·f
          E       .
                  u

                  c
                                                         r=
                                                          ~~
"E "•. 3~
        'u
                  u                                      ~ '3
                                                                 c
                                                                 0

         l;t
                                                          •.•. •.
                                                         .0

~ g '0                                                   x
 0
.D     •.                                                 ~
                                                                .2

j •.~~            >
                                                          ~ -"a
                                                          0.

 ~" g
      .S
          C                                                     ."
        .~                                                '; fi
    ~
 " 'g .:l                                                2   r
                  .
 c
.~
                                                         ~ .~~
.~
."c     .2
        x
          ~      -"                                      .. "
                                                          >-

.2
..2
          3 c
          •. ~                                           ..E    -5
                                                                 E

.
.:;
u
••
        "" .~
         0
        .0
                          c
                         .".~"                           .. '""~
                                                          g_
                                                          0.
                                                                 0




   ~              •.                                      c B
                                                      i~
                                                                "0
~
•. ~:f ~                  c

    ~~
:!l

~ " .!?
~. ~
                                                   •. i ~
                                 c                 1l    l:      0
                                                                .~

.i I.
E
>-
0.
                 ;;
                 -".~     c
                                 0
                                     ~
                                     ~
                                 "-" "   .0
                                                    E
                                                    ""
                                                          0
                                                          0
                                                         l:
                                                         ~
                                                                 .
                                                                'E

                                 -"u "" E
                                 ',;                             0
.;
E     "~         ''';                               E    ~c
8~      :!£ ~ " EE •. E                                  ~ .g
.f
    ~ •. '" ~             8
        .c •. EE uE 'E'"" '0                             •. ~
                                     0                   0
u
.!!
"8 ~
         0.

        u:"
    :;; •.
              0        E
                          u


                          •...   0
                                 u
                                     0             ..
                                                   0
                                                         N


                                                         -5     .,.~'"
                                                                 c



    "   u:    •. ~ 'eC B •.                               "
                                                          c
                                                          ';
                                                             ~
 " "•. ~:g j5 E ~
                          u
                          f.         0
                                                         ."
 ~ ~ ~ ~ •. ~ E E                                        -" ~
0
                       a. u:                              u

>=          E u: ~ B      u:
                                         0
                                         u
                                                 "        e     '"
                                                                .3
        '"•...
        ...•                                  §l   0
                                                   0
                                                         0 a
                                                         0 0
                                                   N
                                                         "'     OJ)




                                                         i'"
                                                         ~
                                                         0
                                                         U
                                                         >-
                                                         "
                                                         x
                                                         0
                                                         l:

                                                         .~
                                                         ~
                                                         "0


                                              ~          ~
        >-
        ~
                                              0.
                                              E
                                                         fa
                                                         r
                                                                ~
                                                                u
        0.
        E                                     .. ~
                                              0
                                              U
                                                         ~      1
        •.
       0
       U                                      u:         .~
                                              •.'" BE           :l

        .
                                                         a:
       u:
                                                            ~ -g
                                                                0
                                                         >-
        c                                     c

                                                         " ~ ~•.
                                              0

        ~                                     g u:"      :>
                                                         u
                                                                             "C
       U                                      C                          >   '5
                                                         .~ ~ ..E
                                                   C
       -"                                     '"   ro             "
        'ii
       Z                                      3    J     J: ~ 'ii ~      Z




       •.
       >-                                     " >-"
                                              >-         ~ >-" ~ >-~




                                                                                  CONFIDENTIAL   0-001113
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 150 of 167




             EXHIBIT
                V
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 151 of 167

  Information regarding customer accounts ancTdealings wi:h Salisbury Bank must be kept strictly confidential at
  all times and information shared within the bank should be limited only to those persons whose duties require
  and permit them access.         Confidential information should never be discussed outside the normal course of
  busi ess. Employees must have a Business Reason for inquiring or adjusting any customer account, to include
  ot er employee accounts. Activity is monitored on a regular basis. Confidentiality violations will not be toieraled
  and will be subject to discipline, up to and including discharge


  For   further   information,     please   see      our Customer     Records      Confidentiality       Policy     under        E-
  Forms/Policies/Customer      Records Confidentiality Policy.

  BANK BRIBERY      ACT


  The Bank Bribery A endment Act of 1985 prohibits any representative           (employee,   officer, trustee. director,
  agent, or attorney) of a bank from soliciting for themselves or for a third party (other than for Salisbury Bank
 itself) anything of value from anyone in return for any business, service or confidential information of the bank. It
 also prohibits the representative from accepting anything of value (other than bona fioe salary, wages, and fees)
 from anyone in connection with the business of Salisbury Bank, either before or after a transaction is discussed
 or co summated. The policy further provides that should a representative      receive something of excess value or
 is approached by someone offering a service or benefit of excess value that the item(s) will be returned or
 reduced and the incident reported to the President.     In view of the foregoing, it is our policy that no Salisbury
 Bank representative shall accept anything of value from a customer or vendor other than:

         Gifts of a reasonable value based on a family or personal         relationship   where      that relationship   is the
         obvious motivating factor for the gift
         Meals, refreshments,    entertainment,   accommodations,     or travel arrangements,  all of a reasonable
         value, provided they are in the course of a meeting or occasion, the purpose of which is to hold bona
         fide business discussions or to foster better business relations, and provided that the expense would be
         paid for by Salisbury Bank if not paid for by another party.
         Advertising or promotional material of reasonable     value, such as pens, penCils, note pads, key chains,
         calendars and similar items.
         Gifts with a value of less than $50 related to commonly    recognized    events, such as promotion,         religious
         holiday, wedding, or retirement.
         Discounts or rebates on merchandise      or services that do not exceed those available         10 other customers
         of the merchant.
        Awards for recognition     of service   or accomplishment    from civic, charitable,      educational     or religious
        organizations.
        Other circumstances approved in writing on a case-by-case basis where something of value is accepted
        in connection with Salisbury Bank's business. For this exception to apply the approval must be based
        on a full writte disclosure of all the relevant facts and be consistent with this policy

OUTSIDE ACTIVITIES        I EMPLOYMENT


Salisbury Bank supports our local community in many ways and encourages                   employees to participate in
community activities        If you wish to accept a position with or without compensation,         with a governmental
agency, a for-profit or a not-for-profit organization, either as a stockholder,      director, officer, sole proprietor,
partner, or employee,    you need to first notify the Human Resource Administrator or the President. Any potential
problems may be discussed with you and the request will be reviewed to see if any conflict of interest would
exist. If a conflict exists, this outside appointment or employment will not be allowed.        Please remember that
your first profeSSional responsibility is to the position you have accepted here at Salisbury Bank. Salisbury Bank
does not object to your accepting outside work as long as it does not (a) interfere with your regular work hours
(or necessary overtime); (b) affect the efficient performance of your regular duties; (c) cause you to be il/ or
accident-prone through fatigue or other condition; or (d) present a conflict of interest.

PERSONAL     AND FINANCIAL       MATTERS


Salisbury Bank employees are expected to conduct their financial affairs in a prudent manner. The personal
indebtedness of an employee must be maintained within reasonable bounds of the employee's ability to pay. All
obligations should be repaid in strict accordance to the contractual terms of the debt. Late payments are not
acceptable, and unresolved or multiple past due payments for a loan with Salisbury Bank my result in
disciplinary action, up to and including termination of employment


                                                         37

                                                                                                             D-000159
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 152 of 167




                                         Salisbury Bank and Trust Company


     Employee Handbook Acknowledgement          Form:

     The Employee Handbook describes Important information about Salisbury Bank and Trust Company, and I
     understand that I should consult with the Human Resources Department regarding any questions not answered
     in this manual. I also understand that this manual Is the property of Salisbury Bank and Trust, and can be
     located In the Bank's public drive, under P;\Global-RO\Employee Handbooks

    I understand that this Employee Handbook outlines Salisbury Bank and Trust's employment policies and
    procedures. I acknowledge that this manual does not create contractual obligations, but is merely intended as a
    guideline of what I can expect as an employee, and what Salfsbury Bank and Trust expects of me.

     Furthermore, I understand that this manual Is not a contract of employment.. I aCKnowledge that I have received
    the manual or have access to it on Salisbury Bank's Intranet, and It is my responsibility to refer to the on-line
    copy as the most updated version, and thai all preceding manuals are void. As a condition of my employment, it
    is my responsibility to read, maintain awareness of current policies and procedures, and comply wit" the policies
    contained In this manual and any revisions made to it or any of the Company policies.

    I acknowledge thai my employment wilh the company is terminable "ai-will: which I understand to mean that I,
    or the Company, may terminate the employment relationship 9t any time, for any legal reason, with or wilhout
    cause, wlth or without notice.




                                                                     Date



    Employee's Name
    (Type or Print)




                                                              Date




    Revised 01/2016




                                                         50




                                                                                                       0-000101
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 153 of 167




             EXHIBIT
               W
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 154 of 167




                 Code of Ethics and Conflicts                           of
                         Interest Policy




                                   SALISBURY             BANK
                                       enriching.


                         SALISBURY BANCORP, INC.,
                 SALISBURY BANK AND TRUST COMPANY,                     AND
                               SUBSIDIARIES



         Board   Adopted:
                                             August   26, 2005
         Last Revision:
                                             November     27,2017
         Board Approved:
                                             Novem ber 27, 2017
         Individual Responsible:
                                             Richard J, Cantele, Jr.
                                             President   and CEO




DEFENDANT'S
  EXHIBIT
    L-
                                                                        D-000173
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 155 of 167




      Salisbury    Bancorp,     Inc. (the "Holding Company"),         Salisbury      Bank and Trust Company               (the
      "Bank"), and subsidiaries        of the Bank (herein referred to collectively           as the "Corporation")        are
      institutions of public trust that are dependent upon public confidence.                Inherent in that trust is the
      Corporation's    responsibility     not only to preserve and safeguard            public confidence       but also to
      strengthen    and renew such confidence.            The reputation    and soundness          of the Corporation        is
      dependent on its commitment           to avoid conflicts of interest.    It is imperative    that each member of
      t e Board of Di,ectors, Officer and Employee of tile Corporation                  act with integrity at all times,
      conduct themselves in a professional          manner, and comply with all rules, regulations             and policies
      of the Corporation.       In addition, all directors, officers and employees            have an obligation       to the
     Corporation     to ensure that their outside activities,         interests     and personal       affairs are not in
     conflict with the Corporation's       interests or reflect negatively upon the Corporation's             reputation in
     the community       It is to this end that this Code of Ethics and Conflicts of Interest Policy ("Policy")
     was adopted       This Policy also serves as the Holding Company's                "Code of Ethics" for purposes
     of Section 406 of the Sarbanes-Oxley              Act of 2002 and the regulations            of the Securities      and
     Exchange CommisSion promulgated               pursuant thereto.

     STATEMENT        OF BOARD        POLICY


    No one associated with the Corporation,         whether as a director, officer or employee,    should use
    their position, directly or indirectly, for private gain, to advance personal interests or to obtain
    favors or benefits for themselves,      their families or related interests, or any other entity      Each
    such person n ust manage their personal and business affairs so as to avoid situations                 that
    might lead to conflict of interest or the appearance            of a conflict of interest   involving   the
    Corporation.    Compliance   with this Policy is required of all such persons

    The purpose of this Policy is to ensure that business dealings                     and transactions   between tile
    Corporation  and its directors, officers, employees, and principal                shareholders    are conducted  in
    an armS-length fashion


   The nature of he banking industry requires that each director,       officer and employee        of the
   Corporation   meet high standal·ds of integrity and ethical conduct.  These rules are based upon
   laws and fiduciary duties which are derived from com mOl sense prinCiples         However, they are
   extremely   important and should be reviewed regularly.       Please remember      that the following
   should be considered to be guidelines and as such, cannot address every potential issue. If you
   should have a question concerning a specific proposed transaction,     discuss it first with the Chief
   Executive OHicer or a member of Executive Management.

   CONFLICTS        OF INTEREST


    All directors,   officers, and employees        ("insiders")  are responsible    for dealing fairly with the
    Corporation    in business transactions     and ensuring that their personal interests do not bias the
    Corporation's     decisions      Insiders    must ensure       that their     own business      and personal
    relationships with the Corporation,      customers, suppliers, and government         offiCials and agenCies,
    as well as their relationships    with fellow insiders, are always at armS-length          Insiders must also
   ensure that they do not take any business opportunity              that properly belongs to the Corporation
   Even the appearance        of abuse in insider dealings can adversely aHect both the Corporation            and
   the individual.    The law does not prohibit an insider from doing business with the Corporation;             in
   fact, many insiders are very important cLlstomers.            Insiders must ensure, however, tflat neither
   they nor others abuse their position to benefit personally at the Corporation's              expense and they
   should take appropriate        precautions     in structuring    their business   and personal      ties to the
   Corporation to avoid even the appearance of a conflict of interest.



                                                             2

                                                                                                                 D-000174
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 156 of 167




    Insiders must not put their personal or business interests or those of others above the inte:ests
    of the Corporation,     Thus, insiders must be fair in their dealings        with the Corporation,       and
    personal interests must not be allowed to bias decisions,         Insiders must not take advantage         of
    potential "corporate  opportunities,"   such as business enterprises,      properties,    or new products
    that they learn of as a result of their position or that are in the Corporation's    "line of business,'

    Insiders must disclose fully to the Board any personal        interest    they may have in matters
    affecting t e Corporation   and ensure that any transactions          involving these interests are
    determined by disinterested Directors to be fair to the Corporation,

    PERSONAL        CONDUCT


    Each director, officer, and employee   is expected tc maintain the highest                   ethical standards   in
    their personal   and professional   dealings,    The Corporation  will not                   tolerate  any illegal
    discrimination or harassment of any kind,


   Directors,     officers   and employees       of the Corporation      are expected     to accept     certain
   responsibilities,     adhere to acceptable    business principles   in matters of personal conduct, and
   exhibit a high degree of personal integrity at all times          This not only involves respect for the
   rights of others, but also demands         that with respect to business      and personal   matters, SUCll
   persons refrain from any behavior that might be harmful to the Corporation,               or that might be
   viewed unfavorably       by current or potential customers or with respect to the public,

   PERSONAL         FINANCES


   Each director, officer, and employee should maintain I,is or her personal finances in a prudent,
   businesslike    manner,    Checking     accounts   for directors,  officers, employees, and pl'incipal
   shareholders    are to be handled in a professional    manner,    Deposits may not bear a greater rate
   of interest than that paid to the general public           In accordance     with 12 CFR 215.4(e)    of
   Regulation 0, the Bank may not pay an overdraft of a director of the Bank, or of an executive
   officer of the Bank or of an affiliate of the Bank, on an account at the Bank, unless either:

           The payment     of funds is made in accordance     with a written,  preauthorized,   interest-
           bearing extension    of credit plan that specifies a method of repayment,        or a written,
           preauttlorized transfer of funds from another aCCOU'lt of the account holder at the Bank,

           The payment is of an inadvertent     overdraft on an account in an aggregate  amount of
           $1,000 or less, provided the account is not overdrawn for more than five business days,
           and the Bank charges the director or executive officer the same fee charged to any other
           customer of the Bank in similar circumstances.

   The following    ac ivities are prohibited:

                Borrowing       from other staff members;


           2,   Borrowing       from   the   Corporation's   customers   other    than   those     t.'lat   are    lending
                institutions;


          3,    Borrowing from the Holding Company  or borrowing                  at preferential rates from the
                Bank because of your position,   Remember    that                any Bank loans to directors,



                                                             3

                                                                                                                  0·000175
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 157 of 167




                       executive     officers, and principal shareholders        us!   be     on   the    same    terms       and
                       conditions    as those offered to the general public:   and


                4.    Borrowing from the Corpora ion or any other institution,              on terms or conditions               (or
                      through a process) which would violate any applicable                 law, rule or regulation,              or
                      which would be contrary to the policies of the Corporation.

    The POiicy of the Corporation   and banking laws impose various restrictions                         on certain     "insider"
    loan transactions. Please refer to the Bank's Insider Lending Policy

    BUSINESS            DEALINGS


    In addition     to lending transactions,        any dealings    between     the Corporation       and directors,
    executive     officers,    principal shareholders     and related   interests    of such persons,       including
    transactions     between the Corporation        and tre immediate    family of (spouses,      children, parents,
    grandparents,        siblings    and step-relatives    or any person        sharing    your    household)       the
    Corporation's      insiders ("related interests"), must constitute arms-length      transactions.

    The following        insider transactions      are prohibited:


             1.       A transaction    or business   dealing which      is not intended        for the       benefit     of the
                      Corporation   but is merely an accommodation        for the insider's    benefit:

            2.        A transaction    that is not made on terms and under               circumstances    Wllich are
                      substantially the same or as favorable as those prevailing         at the time for comparable
                      business dealings with persons not covered by the Policy;          or


            3.       A transaction   that is an investment in real estate, either directly or indirectly, whether
                     in the form of an equity interest, partnership,    joint venture, or any other form, if the
                     Corporation,   in substance,   has virtually the sa'11e risks and potential rewBrds as an
                     investor in the borrower's investment in real estate.

   With regard to use of the Corporation's     property and personnel, the Boards have taken the
   pOSition that all supplies,  copy services,  postage meter and support    personnel are for the
   Corporation's business and should not be used for personal needs.     Any questions or areas of
   confusion regarding this Policy should be addressed to the Chief Executive Officer

   Conflicts of interest between directors,        officers, employees,       and principal shareholders      of the
   Corporation      and customers of the Corporation        (or their related interests) shall be avoided at all
   times. Conflicts of interest include, but are not limi ed to, compensation              from or investments     in
   customers      of t e Corporation     or their related interests.        Similarly, the unauthorized      use of
   privileged    information  constitutes   a conflict of interest.        Any director,     officer, employee,   or
   principal shareholder     contemplating     a transaction     that may involve a conflict of interest must
   obtain the proper approval of the Board of Directors               of the Holding Company          or the Bank,
   respectively.     Any such approval shall not be deemed a waiver of this provision of this Policy.

   The fol/owing        activities   are prohibited:


           1.        A direct or indirect financial interest including jOint ventures or directorship    in or with
                     a supplier, customer or appropriate     prospective   customer   without prior disclosure    to
                     and prior approval from the appropriate      Board of Directors.



                                                                 4


                                                                                                                      0-000176
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 158 of 167




            2,   Receiving preferential  treatment       from customers     of the Corporation     because    of your
                 position with the Corporation


            3,   Selling or leasing goods         or services to the Corporation   without prior disclosure  and
                 approval   by a majority          of disinterested  directors,   1.'1 addition, the terms and
                 conditions of transactions        must be not less favorable than ttlOse offered to others,

            4,   Receiving discounts on personal purchases             from suppliers   or customers      because     of
                 business relationships with the Corporation


            5,   Giving   preferential   treatment    to a customer, supplier or prospective  customer
                 because of any favor, gratuity or outside business relationship   with such customer,
                 supplier or prospective    customer,

    Actual conflicts of interest and any known potential conflicts of interest must be disclosed to the
    appropriate   Board of Directors, including those arising due to business or personal relationships
    with customers, suppliers, business associates, or competitors    of the Corporation,

    CONFIDENTIALITY        AND SAFEGUARDING               CONFIDENTIAL        INFORMATION

   All non-public information      about the Corporation   should be considered       confidential    information
   Additionally,  information obtained in the course of evaluati      g a loan application,      servicing a loan
   and other information         including  financial, personal    and other information          on customers,
   suppliers, prospective     customers,   employees    or applicants  is strictly confidential     and must not
   be used or disclosed for any reason other than the inte ded purpose for such information,                    Use
   of such information     to further your own business interests should be scrupulously             avoided,     In
   addition, such information        may not be shared or made available           to individuals     outside the
   Corporation   unless required by law,


   All customer information     is considered   private and privileged,   and is to be used solely for tile
   purpose of providing     customers    wiU, legitimate   business  services,   Employees   are prohibited
   fror'] inquiring on customer accounts      (this includes employee      accounts)  for any reason other
   than an approved and legitimate business inquiry. Failure to meet privacy responsibilities           may
   be cause for disciplinary action, up to and including termination      of employment

   Use of material inside information   in your own investments      can constitute   a violation of federal
   securities laws. As long as this material inside information    is not fully disclosed to the investing
   public, you must abstain from trading in, recommending,      or discussing   the securities concerned.

   The obligation to preserve      confidential     information   contin   es even   after   employment    with the
   Corporation ends,


   The stock of the Holding Company         is registered pursuant to t e Securities   Exchange     Act of
   1934.    Therefore,   each director,   officer and employee      should be familiar   with the basic
   requirements   of both state and federal securities laws with regard to reponing requirements       and
   trading in the Holding Company's      stock.    The requirements    are summarized   in the following
   poliCies adopted by the Boards of Directors of the Holding Company and the Bank           Policies and
   Procedures on Confidential Information and the Avoidance of Insider Trading and the Policy
   Regarding Pre-clearance of Insider Transactions and Procedures for Officers and Direc/ors
   Pursuant to Section 16 of the Securities Exchange Act of 1934, as Amended, In general, the


                                                           5

                                                                                                           D-000177
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 159 of 167




    securities laws prohibit abuse of special Insider knowledge    with regard to trading in the Holding
    Company's stock. Accordingly,       you may not take advantage    of material non-public   information,
    such as current earnings,      proposed  major reorganizations   or other transactions     which could
    signi icantly affect the value of the stock by buying, selling or recommending        the stock of the
    Holding Company         It is advisable to review the Corporation's    Policies and Procedures on
    Confidential  Information    and the Avoidance    of Insider Trading before entering      into a stock
    transaction.

    OUTSIDE      EMPLOYMENT


    With respect to an employee          of the Corporation,  employment       is a full-time    career unless
    otherwise   provided    by the appropriate    Board of Directors     (or in the case of a non-officer
    employee,    as provided     by executive   management).      The undivided       interest   and loyalty of
    employees is important to the continued success of the Corpora ion. Thus, employment                with, or
    acting as consultant     to, outside firms is permitted   only if it is approved       in advance    by the
    appropriate    Board    of Directors    (or in the case of a non-officer            employee,     executive
    management)        In determining   whether to approve such outside employment,            the appropriate
    Board of Directors (or in the case of a non-officer        employee,     executive     management)      shall
    consider all relevant factors, including but not limited to the following:

            1.   Will it interiere    with work assignments           or performance;

            2.   Will it involve     the possibility    of adverse     publicity    to the Corporation;

            3.   Is it with a competitor,       supplier    or customer;

            4.   Does it imply sponsorship             by the Corporation;         and

            5.   Does it involve serving         as a director,     officer,     manager   or consultant?

   Any such approval       shall not be deemed           a waiver     of this provision    of this Policy.

   In addition, certain affiliations by directors, officers and employees are specifically prohibited by
   law. Examples of such prohibitions include serving as a director, officer, and/or employee of:

            1.   A public utility holding      company       or its affiliates     (16 U.S C. §825d(b))

           2.    An i terstate     power company      (16 U.S.C. §825d(b)) or                     having certain    specified
                 affiliations with a registered investment company (15 USC.                       §80a-10(c)).

           3.    Most unaffiliated depOSitory institutions within tr·e Corporation's                   market   area, subject
                 to certain exemptions pursuant to state and federal law.




   CONTRIBUTIONS           - POLITICAL         ACTIVITIES

   The Corporation,   as a responsible     citizen, encourages    contributions    to worthy charitable,  social
   and educational     causes.    However,       due to the requirements        of the working    environment,
   employee   contributions    to political or cilaritable   organizations      may not be solicited     on the



                                                                  6


                                                                                                                     0-000178
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 160 of 167




    Corporation's    premises or during working hours without prior management          approval.  Directors.
    officers and employees      shall not contribute directly or indirectly on behalf of the Corporation,
    time, money, service or favors to political parties, candidates        or workers.    The Corporation     is
    prohibited from engaging in politics or making political contributions         including  the use of its
    facilities and/or supplies.


    Any director, officer or employee who wishes to take an active role as a political candidate       for
    any elective public office or is considered being appointed to any governmental   or civic position,
    must discuss the details and receive prior approval        from the Chief Executive    Officer and
    appropriate Board of Directors.

    CREDIT        PRACTICES


    It is important that all loans be made in a prudent manner. In addition, all loans should be made
    in an arms-length    transaction or in such a manner as will not reflect adversely on the integrity of
    our institution.   Thus, you may not extend credit or participate       in any credit extension    to a
    custon er in U)e following circumstances:


             1.    The proceeds of a loan are to be given to you or benefit     you, your family,         or an entity
                   in w ich you have a financial or other interest,


             2     The borrower, in turn, loans the proceeds     of his loan to you, your family,         or an entity
                   in which you have an interest;


           3.      The borrower uses the proceeds of the loan to pay your debts            or those of your family
                   or an entity in whiCh you have an interest;


           4.      The borrower uses the proceeds to purchase          assets   from     you,   your    family    or an
                   entity in whicll you have an interest;


           5.      The loan is made on a preferential rate which has not been            authorized      by the Loan
                   Committee or other appropriate  authority within the Bank;

           6.      The loan      is made to an employee     of    a bank    regulatory       agency,      which    ras
                   supervision    over the Bank; or


          7.      The borrower obtains a loan from another bank on a preferential     basis as part of a
                  reciprocal arrangement   pursuant to which the Bank extends credit to such other bank
                  on a p;eferential basis.


   Additional  rules apply to loans to directors,   executive        oHicers,   and      principal     shareholders.
   Please review the Bank's Insider Lending Policy.




   RECEIPT        OF GRATUITIES


   There are certain Circumstances     in which a director, officer, or employee of the Corporation may
   be offered or wish to give a gratuity or some other thing of value to a person who happens to be
   a customer or supplier of the Corporation      or is in some other way related to the Corporation
   Typical examples    include situations   in which the other individual     is a family member or the



                                                       7


                                                                                                            0-000179
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 161 of 167




     proposed gift or service properly furthers the interest of the Corporation                by facilitating  business
    discussions       in a normal and usual fashion, such as a business                 luncheon.        However,    as a
    general      rule, neither    you nor your family may solicit o~ accept                 gifts, fees, services       or
    entertainment        from customers,    suppliers,  or prospective      customers.       In order to guide your
    conduct, make sure that you are familiar with the Bank Bribery Act, 18 U S.C. §215, of the
    Comprehensive           Crime Control Act of 1984       This statute is intended          to prevent payment or
    receipt of anything of value in support of a transaction           with the Corporation        or another financial
    institution.      As a general rule, the Corporation's         directors,   officers,   employees,         agents or
    attorneys      are prohibited fl'om soliciting for thernselves         or for a third party (other than the
    Corporation)       anything of value from anyone in re urn for any business,               service or confidential
    information      of the Corporation,    and from accepting        anything   of value (other than bona fide
    salary, wages and fees referred to in 12 US.C                 215(c)) from anyone in connection              with the
    business of the Corporation        either before or after a transaction        is discussed      or consummated.
    Accordingly,       you should be mindful that in instances         in which a benefit is given or received
    relating to a banking transaction,       there is a possibility of violating the law and the Corporation's
    Policy


    The following     are intended   to guide your conduct:


             1.   Benefits of a nominal value ($100.00 or less), which are clearly unconnected            with
                  any transaction with the Corporation    may be accepted from customers,       suppliers, or
                  prospective   customers by the Corporation's  directors, officers, or employees.

            2.    Tangible    gifts or services   or anything     of value from customers,        suppliers,   or
                  prospective    customers  shall not be solicited or accepted by any of the Corporation's
                  directors, officers, or employees, for themselves     or a hird party, as a gift or condition
                  in connection with any transaction of the Corporation.

            3     YOll may receive       the normal  amenities  whIch   acilitate  the discussion    of the
                  Corporation's   business, such as a business luncheon,      from a customer,  supplier or
                  prospective   customer, provided the expense would be paid for by the Corporation       as
                  a reasonable    business   expense if not paid for by another party      However,    even
                  those should be of a nominal value.


            4.    You may receive a gift, service, or other thing of value from a customer, supplier, or
                  prospective  customer     of the Corporation  when that individual      is a close family
                  relative such as parent, Cllild, Spouse, grandparent,    or grandchild,    and the gift is
                  based on that relationship


            5     As a general rule, you may not be named as a personal representative                 or a recipient
                  of a bequest under a customer's will or estate. However, the Corporation                recognizes
                  circumstances     in which an exception to the general rule may be appropriate,             such as
                  when your relationship      with such customer         is based upon a family or personal
                  relationship  existing independent    of any business of the Bank or Corporation              where
                  the circumstances     make it clear that it is such relations    ip rather than the business of
                  the Bank or Corporation       which is the motivating       factor for naming you as such.
                  Accordingly,    upon learning that you will be or are named as the recipient                   of a
                  bequest or legacy under a customer's            will or as a personal       representative      of a
                  customer's    estate, you must disclose       in writing such information        to, and receive
                  approval to be so named from the Chief Executive 'Officer (and in the case of the
                  Chief Executive Officer, from the Board of Directors)



                                                            8


                                                                                                              D-000180
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 162 of 167




             6.   You may accept advertising or promotional   material of nominal              value,   such as pens,
                  pe cils, notepads, key chains, calendar and similar items

             7.   You may accept      normal   and reasonable             discounts,   rebates,     merchandise       or
                  services, which do not exceed those available          to other customers

             8.   You may accept normal and reasonable         civic, charitable, educational,             cr religious
                  organization awards in recognition of service and accomplishments

    LITIGATION


    No suits of any kind or for any reason are to be instituted in the name of the Corporation       by any
    officer without first fully discussing the matter with the Chief Executive  Officer.   This rule would
    not apply to attachments     where quick action is necessary to protect the Corporation's   pOSition

    EMBEZZLEMENT


    Employees   have a pos;tive duty to report to ma,lar:;e ent or the Audit Committee    any facts
    relative 0 a suspected embezzlement   or any other suspected  illegal act committed by a fellow
    employee

    IMPROPER       INFLUENCE       OVER    AUDITORS


    The Corporation     recognizes the importance         of preventing    improper influence     on the conduct of
    auditors.  Accordingly,    the Corporation       prohibits any director,     officer or employee      from taking
    any action, or failing to take any action, to fraudulently        influence,    coerce, ma!lipulate     or mislead
    a y of the Corporation's        auditors   during their review or audit of the Corporation's              financial
    statements, a d related books and records for the purpose of rendering the financial statements
    false or materially misleading        Improper influence would include, but is not limited to, directly or
   :ndirectly   (a) offering or paying bribes or other financial i'lcen ives, including               offering future
   employment      or contracts     for non-audit    services;   (b) providing     an auditor with inaccurate         or
   misleading    accounting,    financial or legal analysis,       records or information;       (c) threatening      to
   cancel or canceling       existing non-audit       or audit engagements          if the auditor objects to the
   proposed account; (d) seeking to have a partner removed from the audit engagements                         because
   the partner objects to the proposed             accounting;    (e) blackmailing;       and (f) making physical
   threats.


   E-MAil   AND OTHER         ELECTRONIC        OR TELEPHONIC          COMMUNICATIONS

   p.11electronic and telephonic      communication   systems and all communications        and information
   transmitted   by, received from. or stored in these systems are the property of the Corporation
   and as such are to be used for jOb-related purposes        The unauthorized      use of any software and
   business equipment,      including, but not limited to, facsimiles, telecopiers,    computers   and copy
   machines for private purposes is strictly prohibited

   Employees     using this equipment   for personal  purposes    do so at their own risk.       Further,
   employees are not permitted to use a code, access a file, or retrieve any stored communication
   unless autfiorized   to do so or unless they have received     prior clearance   from an authorized
   supervisor    All pass codes are the property of the Corporation       0 employee    may use a pass
   code or voice-mail access code that has not been issued to that employee       or that is unknown to



                                                           9


                                                                                                             0-000181
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 163 of 167




    the Corporation     Moreover,  improper use of the e-mail system or the Internet, i.e., spreading
    offensive jokes or remarks, will not be tolera ed. Employees   who violate this policy are subject
    to disciplinary action, up to and including discharge


    To ensure that the use of electronic    and telephonic     cor:-lmunications   systems      and business
    equipment     is consistent  with the Corporation's    legitimate     bus:ness   interests,    authorized
    representatives   of the Corporation may monitor the use of such equipment           from time to lime.
    This may include a review of electronic messages including e-mail and voice-mail           messages.

    WAIVER        OF ANY PROVISION        OF THIS POLICY


    From time      to time, the Corporation  may waive some provisions of this Policy. Any waiver of this
    Policy for    directors or executive officers of the Corporation  may be made only by the Board of
    Directors     and must be promptly disclosed       as required   by SEC rules and applicable   stock
    exchange      rules. Any waiver of this Policy for other employees   may be made only by the Chief
    Executive     Officer of the Corporation

    OTHER        REQUIREMENTS


    This Policy is not intended to be an exhaustive statement of all potential conflicts of interest and
    all of the ethical requirements   of directors, officers and employees      of the Corporation     under
    applicable    state and federal law and regulations.        If any questions       arise regarding    the
    application of the requirements   of law and of this Policy to specific situations,      such questions
    should be promptly addressed     to your supervisor,    the Chief Executive    Officer, Chief Financial
    Officer or tile Audit Committee.


    The Chief      Executive Officer and Chief Financial     Officer shall be accountable         to the Audit
    Committee      and Board of Directors for assuring adherence to this Policy

    Compliance with the Policy is a condition of employment        and failure to comply       may be a basis
    for disciplinary action, termination or may result in other legal consequences

   ADDITIONAL    RULES  APPLICABLE  TO CHIEF                       EXECUTIVE        OFFICER      AND     CHIEF
   FINANCIAL  OFFICER OF THE CORPORATION


   In addition to complying with all other parts of this Policy, if you are the Corporation's      prinCipal
   executive    officer, principal financial officer, principal accounting  officer or controller,   or any
   person performing       similar functions,  you must take the following     steps to ensure full, fair,
   accurate, timely and understandable        disclosure in reports and documents    that the Corporation
   files with or submits to the SEC and in otller public communications     made by the Corporation

            1.    Carefully review drafts of reports and documents         the Corporation   is required to file
                  with the SEC before they are filed and the Corporation's           press releases     or other
                  public communications      before they are released to the public, with particular focus
                  on disclosures    that each prinCipal officer does not understand      or agree with and on
                  information    known to the principal       officer that is not reflected     in the report,
                  documents,    press release or public communication:

            2.    Meet with members of executive management,      division heads, accounting  staff and
                  others involved in the disclosure  process to discuss their comments     on the draf1
                  report, document, press release or public comm nication;



                                                         10


                                                                                                       0-000182
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 164 of 167




            3.   Establish  and maintain       disclosure controls  and procedures,    which ensure  that
                 material information    is included in each report, document,    press release or public
                 communication,    in a timely fashion;


            4    Consult with the Audit Committee    on a regular basis to determine      whether             it has
                 identified any weaknesses or concerns with respect to internal controls;

            5.   When relevant,   confirm  that neither  the Corpolation's    internal auditors   nor its
                 independent  accountants  are aware of any material misstatements      or omissions   in
                 the draft report or document,    or have any concerns      about the "Management's
                 Discussion and Analysis of Financial Condition" section of a report or document; and

            6.   Bring to the attention of the Audit Committee      matters    that you feel could compromise
                 the integrity of the Corporation's     finanCial reports,      disagreements    on accounting
                 matiers, or violations of any part of this Policy.

    INTERNAL  CONTROL           OVER     FINANCIAL       REPORTING        AND      DISCLOSURE          CONTROLS
    AND PROCEDURES


    The Corporation      shall maintain disclosure   controls and procedures     and internal control over
    financial reporting that collectively   ensure that the information  required to be disclosed     by the
    Corporation   in its periodic reports, current reports and proxy statements    filed by the Corporation
    under the Exchange Act and the rules thereunder is:


                 Recorded,    processed,  summarized     and reported,    within   the time pel·iods   specified   in
                 the SEC's   rules and forms; and


                 Accumulated    and    communicated      to management,    including the Chief Execu::ve
                 Officer and   Chief   Financial  Officer to allow   imely decisions   regarding required
                 disclosure


   The Corporation     sl,all maintain a system of internal co troJ over financial          reporting to ensure
   reliability and adequacy       of its books and records       and proper recording        of all transactions
   including dispositions     of assets.    The Corporation    has established    guidelines    and procedures
   related to the keeping of books and records that in reasonable          detail accurately    and fairly reflect
   the Corporation's    transactions     and dispositions   of assets.    The Corporation's      guidelines    and
   procedures    are intended to prevent the Corporation's         records from being misleading          or from
   concealing anything that is improper


   Directors,    officers   and employees        must strictly comply     with the disclosure     controls   and
   procedures and internal control over finanCial reporting and must be vigilant in ensuring that the
   Corporation's      funds or assets are not used for any unlawful or improper           purpose     Directors,
   officers, and employees         may only enter into transactions    that are executed in accordance       with
   the Corporation's      specific authorization  or established  formalized   policies and procedures

   All transactions that have been accounted for in accordance        with policy will be accumulated    and
   processed in a manner that will permit preparation      of financial statements,    reports and data for
   purposes of internal, public and regulatory reporting.       Such statements,    reports and data must
   be in a form sufficient to reflect accurately and fairly the results of transactions      entered into by
   the Corporation  and to permit proper accountability   for assets.



                                                        11


                                                                                                         D-000183
Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 165 of 167




    The implementation         and maintenance      of disclosure  controls  and procedures      and internal
    controls for financial reporting that are adequate in all respects to satisfy the requir-ernents of the
    Corporation,    applicable    law and U.S. GAAP, will be the primary         responsibility  of the Chief
    Executive Officer and Chief Financial Officer. Compliance         with the provisions and requirements
    of these controls and procedures         will be tested and evaluated     by the Corporation's     internal
    auditing department        Any failures regarding these controls or procedures      should be reported to
    the Chief Financial Officer or the person assigned the responsibility           for the internal auditing
    function, if any, so that deficiencies       can be corrected   and assurance     of compliance    can be
    maintained.

    POLICY    REVIEW


    A review to examine and evaluate the adequacy         and effectiveness   of this Policy, as well as
    compliance with relevant laws, regulations,   and/or best practices will be performed    annually anci
    submitted to the Board of Directors for review and approval




                                                      12


                                                                                                    D-000184
    Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 166 of 167




               Code of Ethics and Conflicts of
                       Interest Policy




                                         s
                                   SALISBURY        BANK
                                       enriching.

                       SALISBURY BANCORP, INC.,
               SALISBURY BANK AND TRUST COMPANY, AND
                             SUBSIDIARIES



         Board Adopted:
                                            August 26, 2005
         Last Revision:
                                            November 27, 2017
         Board Approved:
                                            November 27, 2017
         IndivIdual Responsible;
                                            Richard J. Cantele, Jr.
                                            President and CEO




 DEFENDANT'S
I.EXHIBIT                                                             D-000088
                Case 7:18-cv-08386-NSR-PED Document 47-1 Filed 01/28/20 Page 167 of 167



             S         SALISBURY              BANK
                      No profession or industry has maintained higher standards of conduct or provided gTeater public service than
                      the banking industry. Banks have traditionally rccognjzed their duty to act in a manner of public trust and
                      confidence.

                      A bank's reputation for integrity is perhaps its most valuable asset and is deternlined by the conduct ofils
                      officers and employees. All employees must stri ve 10 avoid situations that might cause a conflict of interest
                      between the bank, its customers, its shareholders, and ourselves. All officers and employees arc expected to
                      adhere to the [allowing:




                                                               CODE OF ETHICS
                     Vle will setve our customers                     with integrity,          competence            and objectivity.

                    We will keep customer information and customer records confidential                                            and will release
                    customer information only with the customer's permission.

                    We will not take advantage                     of confidential          customer          information     for ourselves   or for
                    our associates.


                    We will not allow conflicts of interest which provide a competitiveadvantage to our
                   associates through use of confidential information from a customer who may be in
                   competition with Our associate, without that customer's permission.

                   We will not disclose, sell or barter any non-personal                                     information    about our customers
                   to anyone, except as authorized by law.


                   We are committed to keeping all personal information secure. Our service providers
                   are subject to strict confidentiality, limited use and nondisclosure agreements.

                   We will report any violations                    of this Code of Ethics.




                  Signature
                                                                                                              Date

       Salisbur; Bank and Trust Company



       I
           5 Bissell Street
           PO Box 186S
                                  I   Lakeville. Connecticut   I   t: 860.435.9801   I
                                      06039·1868                   f: 860.435.0631       salisburybank.com

     DEFENDANT'S
oj     EXHIBIT                °




l      It                                                                                                                               D-000087
